Exhibit 10.1

LOAN AGREEMENT

Dated as of May 14, 2018

Between

THE ENTITIES LISTED ON SCHEDULE I-A,

as Borrower

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION      1  

Section 1.1

   Definitions      1  

Section 1.2

   Principles of Construction      37  

ARTICLE II – GENERAL TERMS

     37  

Section 2.1

   Loan Commitment; Disbursement to Borrower      37  

2.1.1

   Agreement to Lend and Borrow      37  

2.1.2

   Single Disbursement to Borrower      37  

2.1.3

   The Note, Mortgage and Loan Documents      37  

2.1.4

   Use of Proceeds      37  

Section 2.2

   Interest Rate      38  

2.2.1

   Interest Rate      38  

2.2.2

   Interest Calculation      38  

2.2.3

   Determination of Interest Rate      38  

2.2.4

   Additional Costs      40  

2.2.5

   Default Rate      40  

2.2.6

   Usury Savings      41  

2.2.7

   Interest Rate Cap Agreement      41  

Section 2.3

   Loan Payment      44  

2.3.1

   Monthly Debt Service Payments      44  

2.3.2

   Payments Generally      44  

2.3.3

   Payment on Maturity Date      44  

2.3.4

   Late Payment Charge      44  

2.3.5

   Method and Place of Payment      45  

Section 2.4

   Prepayments      45  

2.4.1

   Voluntary Prepayments      45  

2.4.2

   Mandatory Prepayments      45  

2.4.3

   Prepayments After Default      46  

Section 2.5

   Release of Property      46  

2.5.1

   Release of all Properties Upon Payment in Full      46  

2.5.2

   Release of Individual Property      46  

Section 2.6

   Lockbox Account/Cash Management      48  

2.6.1

   Lockbox Account      48  

2.6.2

   Cash Management Account      49  

2.6.3

   Payments Received under the Cash Management Agreement      49  

2.6.4

   Distributions      50  

Section 2.7

   Withholding Taxes      50  

ARTICLE III – CONDITIONS PRECEDENT

     53  

Section 3.1

   Conditions Precedent to Closing      53  

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV – REPRESENTATIONS AND WARRANTIES      53  

Section 4.1

   Borrower Representations      53  

4.1.1

   Organization      53  

4.1.2

   Proceedings      54  

4.1.3

   No Conflicts      54  

4.1.4

   Litigation      54  

4.1.5

   Agreements      54  

4.1.6

   Title      55  

4.1.7

   Solvency      55  

4.1.8

   Full and Accurate Disclosure      56  

4.1.9

   ERISA      56  

4.1.10

   Compliance      57  

4.1.11

   Financial Information      57  

4.1.12

   Condemnation      57  

4.1.13

   Federal Reserve Regulations      57  

4.1.14

   Utilities and Public Access      57  

4.1.15

   Not a Foreign Person      58  

4.1.16

   Separate Lots      58  

4.1.17

   Assessments      58  

4.1.18

   Enforceability      58  

4.1.19

   No Prior Assignment      58  

4.1.20

   Insurance      58  

4.1.21

   Use of Property      58  

4.1.22

   Certificate of Occupancy; Licenses      59  

4.1.23

   Flood Zone      59  

4.1.24

   Physical Condition      59  

4.1.25

   Boundaries      59  

4.1.26

   Leases and Major Contracts      59  

4.1.27

   Survey      60  

4.1.28

   Inventory      60  

4.1.29

   Filing and Recording Taxes      60  

4.1.30

   Special Purpose Entity/Separateness      61  

4.1.31

   Management Agreement      65  

4.1.32

   Illegal Activity      65  

4.1.33

   No Change in Facts or Circumstances; Disclosure      65  

4.1.34

   Investment Company Act      65  

4.1.35

   Embargoed Person      65  

4.1.36

   Principal Place of Business; State of Organization      66  

4.1.37

   Environmental Representations and Warranties      66  

4.1.38

   Cash Management Account      66  

4.1.39

   Taxes      67  

4.1.40

   Ground Lease      67  

4.1.41

   Operating Lease      69  

4.1.42

   Residency Agreement      69  

4.1.43

   Third-Party Payors’ Programs      69  

4.1.44

   Labor Matters      69  

 

-ii-



--------------------------------------------------------------------------------

Section 4.2

   Survival of Representations      69   ARTICLE V – BORROWER COVENANTS      69
 

Section 5.1

   Affirmative Covenants      69  

5.1.1

   Existence; Compliance with Legal Requirements      70  

5.1.2

   Taxes and Other Charges      71  

5.1.3

   Litigation      71  

5.1.4

   Access to the Properties      71  

5.1.5

   Notice of Default      71  

5.1.6

   Cooperate in Legal Proceedings      72  

5.1.7

   Perform Loan Documents      72  

5.1.8

   Award and Insurance Benefits      72  

5.1.9

   Further Assurances      72  

5.1.10

   Principal Place of Business, State of Organization      72  

5.1.11

   Financial Reporting      73  

5.1.12

   Business and Operations      75  

5.1.13

   Title to the Properties      75  

5.1.14

   Costs of Enforcement      75  

5.1.15

   Estoppel Statement      76  

5.1.16

   Loan Proceeds      76  

5.1.17

   Performance by Loan Party      76  

5.1.18

   Confirmation of Representations      76  

5.1.19

   Environmental Covenants      76  

5.1.20

   Residency Agreements, Leasing Matters and Major Contracts      78  

5.1.21

   Alterations      79  

5.1.22

   Operation of Property      79  

5.1.23

   Embargoed Person      80  

5.1.24

   Payment of Obligations      80  

5.1.25

   Taxes      80  

5.1.26

   Ground Leases      81  

5.1.27

   Operating Lease      83  

Section 5.2

   Negative Covenants      83  

5.2.1

   Operation of Property      83  

5.2.2

   Liens      84  

5.2.3

   Dissolution      84  

5.2.4

   Change In Business      84  

5.2.5

   Debt Cancellation      84  

5.2.6

   Zoning      84  

5.2.7

   No Joint Assessment      84  

5.2.8

   Intentionally Omitted      84  

5.2.9

   ERISA      84  

5.2.10

   Transfers      85  

5.2.11

   Ground Lease      87  

5.2.12

   Operating Lease      88  

ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION;

     88  

Section 6.1

   Insurance      88  

 

-iii-



--------------------------------------------------------------------------------

Section 6.2

   Casualty      92  

Section 6.3

   Condemnation      92  

Section 6.4

   Restoration      93  

ARTICLE VII – RESERVE FUNDS

     97  

Section 7.1

   Required Repairs      97  

7.1.1

   Deposits      97  

7.1.2

   Release of Required Repair Funds      97  

Section 7.2

   Tax and Insurance Escrow Fund      98  

Section 7.3

   Replacements and Replacement Reserve      99  

7.3.1

   Replacement Reserve Fund      99  

7.3.2

   Disbursements from Replacement Reserve Account      99  

7.3.3

   Performance of Replacements      100  

7.3.4

   Replacement Reserve Fund      103  

7.3.5

   Balance in the Replacement Reserve Account      103  

Section 7.4

   Intentionally Omitted      103  

Section 7.5

   Ground Lease Reserve      103  

7.5.1

   Deposits to Ground Lease Fund      103  

7.5.2

   Release of Ground Lease Reserve Fund      103  

Section 7.6

   Excess Cash Flow Reserve Fund      104  

7.6.1

   Deposits to Excess Cash Flow Reserve Fund      104  

7.6.2

   Release of Excess Cash Flow Reserve Funds      104  

Section 7.7

   Reserve Funds, Generally      104  

ARTICLE VIII – DEFAULTS

     105  

Section 8.1

   Event of Default      105  

Section 8.2

   Remedies      109  

Section 8.3

   Remedies Cumulative; Waivers      110  

ARTICLE IX – SPECIAL PROVISIONS

     110  

Section 9.1

   Secondary Market Transaction      110  

9.1.1

   Sale of Notes and Secondary Market Transaction      110  

9.1.2

   Secondary Market Transaction Costs      112  

9.1.3

   Uncross of Properties      112  

Section 9.2

   Intentionally Omitted      112  

Section 9.3

   Exculpation      113  

Section 9.4

   Matters Concerning Manager      116  

Section 9.5

   Servicer      117  

ARTICLE X – MISCELLANEOUS

     117  

Section 10.1

   Survival      117  

Section 10.2

   Lender’s Discretion      118  

Section 10.3

   Governing Law      118  

Section 10.4

   Modification, Waiver in Writing      119  

Section 10.5

   Delay Not a Waiver      119  

Section 10.6

   Notices      120  

Section 10.7

   Trial by Jury      121  

 

-iv-



--------------------------------------------------------------------------------

Section 10.8

   Headings      121  

Section 10.9

   Severability      121  

Section 10.10

   Preferences      121  

Section 10.11

   Waiver of Notice      122  

Section 10.12

   Remedies of Borrower      122  

Section 10.13

   Expenses; Indemnity      122  

Section 10.14

   Schedules Incorporated      123  

Section 10.15

   Offsets, Counterclaims and Defenses      123  

Section 10.16

   No Joint Venture or Partnership; No Third Party Beneficiaries      124  

Section 10.17

   Publicity      124  

Section 10.18

   Cross Default; Cross Collateralization; Waiver of Marshalling of Assets     
124  

Section 10.19

   Waiver of Counterclaim      125  

Section 10.20

   Conflict; Construction of Documents; Reliance      125  

Section 10.21

   Brokers and Financial Advisors      125  

Section 10.22

   Prior Agreements      126  

Section 10.23

   Joint and Several Liability      126  

Section 10.24

   Certain Additional Rights of Lender (VCOC)      126  

Section 10.25

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      126
 

SCHEDULES

 

Schedule I-A

 

–  

  

Individual Borrowers

Schedule I-B

 

–  

  

OpCo Managers

Schedule II-A

 

–  

  

Rent Roll

Schedule II-B

 

–  

  

Major Contracts

Schedule III

 

–  

  

Required Repairs - Deadlines for Completion

Schedule IV

 

–  

  

Organizational Chart of Borrower

Schedule V

 

–  

  

Release Amounts

Schedule VI

 

–  

  

Environmental Repairs Requirements

 

 

-v-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of May 14, 2018 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179 (“Lender”) and THE ENTITIES LISTED ON SCHEDULE
I-A, each either a Delaware limited liability company or Delaware limited
partnership, having its principal place of business at c/o Fortress Investment
Group LLC, 1345 Avenue of the Americas, 45th Floor, New York, New York 10105
(each, an “Individual Borrower” and collectively, “Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Counterparty” shall mean a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (i) a long-term unsecured debt rating of not less than “A+” by S&P
and a short-term senior unsecured debt rating of at least “A-1” from S&P, (ii) a
long-term unsecured debt rating of not less than “A1” from Moody’s, and (iii) a
long-term unsecured debt rating of at least “A” by Fitch (and not on Rating
Watch Negative) and a short-term unsecured debt rating of at least “F1” by Fitch
(and not on Rating Watch Negative); provided, however, that (I) so long as
neither SMBC Capital Markets, Inc. nor its credit support party (which shall be
either Sumitomo Mitsui Banking Corporation or SMBC Derivative Products Limited)
is downgraded by S&P or Moody’s from the long and short term ratings issued by
such Rating Agencies below the above rating (as applicable) or its ratings as of
the date hereof and SMBC Capital Markets, Inc. (with Sumitomo Mitsui Banking
Corporation or SMBC Derivative Products Limited, as applicable, as its credit
support party) and either Sumitomo Mitsui Banking Corporation or SMBC Derivative
Products Limited provides a full guaranty of all of the obligations of SMBC
Capital Markets, Inc. under the applicable Interest



--------------------------------------------------------------------------------

Rate Cap Agreement pursuant to a guaranty in form and substance reasonably
acceptable to Lender, then SMBC Capital Markets, Inc. (with Sumitomo Mitsui
Banking Corporation or SMBC Derivative Products Limited, as applicable, as its
credit support party) will be an Acceptable Counterparty, and (II) so long as
Wells Fargo Bank, N.A. is not downgraded by S&P or Moody’s below its long and
short-term ratings as of the date hereof, Wells Fargo Bank, N.A. shall be an
Acceptable Counterparty.

“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender and is delivered by counsel
reasonably satisfactory to Lender.

“Adjusted Release Amount” shall mean, for each Individual Property, the sum of
(I)(a) the Release Amount for such Individual Property plus (b) fifteen percent
(15%) of the Release Amount for such Individual Property plus (II) the Debt
Yield Cure Payment, to the extent applicable.

“Affected Property” shall have the meaning set forth in Section 9.1.3 hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean OpCo Manager.

“Agent” shall mean Wells Fargo Bank, National Association, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.

“Allocated Loan Amount” shall have the meaning set forth in Section 9.1.3
hereof.

“Alternate Rate Index” shall mean a floating rate index (a) that is commonly
accepted by market participants in CMBS loans as an alternative to the LIBOR
Rate Index and (b) that is publicly recognized by the International Swaps and
Derivatives Association (ISDA) as an alternative to the LIBOR Rate Index;
provided that in no event will the Alternate Rate Index be less than zero.

“Alternate Rate” shall mean, with respect to each Interest Period, the per annum
rate of interest of the Alternate Rate Index determined as of the Determination
Date immediately preceding the commencement of such Interest Period, plus the
Alternate Rate Spread; provided that in no event will the Alternate Rate be less
than zero. Notwithstanding the foregoing, in no event shall the interest rate
for the Alternate Rate Loan be less than the LIBOR Rate Floor plus the Spread
under the LIBOR Rate Loan.

“Alternate Rate Loan” shall mean the Loan at such time as interest thereon
accrues at a rate of interest based upon the Alternate Rate.

 

-2-



--------------------------------------------------------------------------------

“Alternate Rate Spread” shall mean, in connection with any conversion of the
Loan from (A) a LIBOR Rate Loan to an Alternate Rate Loan, the difference
(expressed as the number of basis points) of (a) the LIBOR Rate Index plus the
Spread as of the Determination Date for which the LIBOR Rate Index was last
applicable to the Loan minus (b) the Alternate Rate Index as of such
Determination Date, and (B) a Prime Rate Loan to an Alternate Rate Loan, the
difference (expressed as the number of basis points) of (a) the LIBOR Rate Index
plus the Spread as of the Determination Date for which the LIBOR Rate Index was
last applicable to the Loan minus (b) the Alternate Rate Index as of the
Determination Date that the Prime Rate Index was last applicable to the Loan ;
provided, however, that in either such case, if such difference is a negative
number, then the Alternate Rate Spread shall be zero; provided, further however,
that (a) if the Loan is an Alternative Rate Loan immediately prior to the
commencement of the Interest Period with respect to the seventh (7th) Payment
Date (i) the Alternative Rate Spread will be increased by fifty (50) basis
points for the Interest Period applicable to the seventh (7th) Payment Date and
any Payment Date following such Payment Date, and (ii) if the Loan is an
Alternative Rate Loan immediately prior to the commencement of the Interest
Period with respect to the tenth (10th) Payment Date, the Alternative Rate
Spread will be increased by an additional fifty (50) basis points for the
Interest Period applicable to the tenth (10th) Payment Date and any Payment Date
following such Payment Date.

“Annual Budget” shall mean the operating budget for the Properties prepared by
Borrower in accordance with Section 5.1.11(d) hereof for the applicable Fiscal
Year or other period.

“Applicable Rate” shall mean (i) the LIBOR Rate for so long as the Loan is a
LIBOR Rate Loan, (ii) the Alternate Rate for so long as the Loan is an Alternate
Rate Loan or (iii) the Prime Rate for so long as the Loan is a Prime Rate Loan.

“Applicable Spread” shall mean (i) the Spread for so long as the Loan is a LIBOR
Rate Loan, (ii) the Alternate Rate Spread for so long as the Loan is an
Alternate Rate Loan or (iii) the Prime Rate Spread for so long as the Loan is a
Prime Rate Loan.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch and
Morningstar or any other nationally-recognized statistical rating agency which,
in each case, has been approved by Lender.

“Assignment of Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.7(a) hereof.

“Assignment of Management Agreement” shall mean, collectively, the Assignment of
Management Agreement (Holiday) and Assignment of Management Agreement (OpCo
Manager).

“Assignment of Management Agreement (Holiday)” shall mean, with respect to each
Individual Property, that certain Assignment of Management Agreement and
Subordination of Management Fees, dated as of the date hereof, among Lender,
OpCo Manager and Holiday Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

-3-



--------------------------------------------------------------------------------

“Assignment of Management Agreement (OpCo Manager)” shall mean, with respect to
each Individual Property, that certain Assignment of Management Agreement and
Assignment of Management Fees, dated as of the date hereof, among Lender,
Operating Lessee and OpCo Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bail-in Action” shall have the meaning set forth in Section 10.25 hereof.

“Bail-in Legislation” shall have the meaning set forth in Section 10.25 hereof.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code, or any other Federal, state,
local or foreign bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code, or any other Federal,
state, local or foreign bankruptcy or insolvency law, or soliciting or causing
to be solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code, or any other Federal, state, local or foreign
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of any Individual Property; or
(e) such Person making an assignment for the benefit of creditors, or admitting,
in writing or in any legal proceeding, its insolvency or inability to pay its
debts as they become due or to take action in furtherance of any of the
foregoing.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(f) hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of
Lender, or any Servicer or the financial institution that maintains any
collection account for or on behalf of any Servicer or any Reserve Funds or the
New York Stock Exchange or the Federal Reserve Bank of New York is not open for
business.

 

-4-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs).

“Cash Management Account” shall have the meaning set forth in Section 2.6.2
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Operating Lessee, Lender,
OpCo Manager, Holiday Manager, Mezzanine Lender, Mezzanine Borrower and Agent,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Cash Sweep Event” shall mean the occurrence of: (a) an Event of Default;
(b) any Bankruptcy Action of an Individual Borrower, Operating Lessee or
Manager; or (c) a Debt Yield Trigger Event; or (d) any Mezzanine Event of
Default.

“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused solely
by the occurrence of a Debt Yield Trigger Event, the achievement of a Debt Yield
Cure , (b) if the Cash Sweep Event is caused by an Event of Default, the
acceptance by Lender of a cure of such Event of Default (which cure Lender is
not obligated to accept and may reject or accept in its sole and absolute
discretion), (c) if the Cash Sweep Event is caused by a Bankruptcy Action of
Manager, if Borrower replaces the Manager with a Qualified Manager under a
Replacement Management Agreement, or (d) if the Cash Sweep Event is caused
solely by a Mezzanine Event of Default, such Mezzanine Event of Default has been
cured in accordance with the terms of the related Mezzanine Loan Documents;
provided, however, that, such Cash Sweep Event Cure set forth in this definition
shall be subject to the following conditions, (i) no Event of Default shall have
occurred and be continuing under this Agreement or any of the other Loan
Documents, and (ii) Borrower shall have paid all of Lender’s reasonable expenses
incurred in connection with such Cash Sweep Event Cure including, reasonable
attorney’s fees and expenses. For the avoidance of doubt, in no event shall
Borrower have the right to cure a Cash Sweep Event caused by a Bankruptcy Action
of an Individual Borrower.

“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents in accordance with the terms and provisions of the Loan
Documents.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

-5-



--------------------------------------------------------------------------------

“Cause” shall mean, with respect to an Independent Director, (a) acts or
omissions by such Independent Director that constitute systematic and persistent
or willful disregard of such Independent Director’s duties, (b) such Independent
Director has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements, (c) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (d) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director” or (v) any other reason for which the prior written
consent of Lender shall have been obtained.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Cold Spring Property” shall have the meaning set forth in Section 4.1.16.

“Commercial Leases” shall have the meaning set forth in Section 4.1.26 hereof.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise
Section 2.7 Taxes or branch profits Section 2.7 Taxes.

“Contribution Agreement” shall mean that certain Contribution Agreement, dated
as of the date hereof, among each Individual Borrower and Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, and/or Breakage
Costs) due to Lender in respect of the Loan under the Note, this Agreement, the
Mortgages or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note.

 

-6-



--------------------------------------------------------------------------------

“Debt Yield” shall mean, as of any date of determination, the percentage
obtained by dividing:

(a) the Net Operating Income (excluding interest on credit accounts and using
annualized operating expenses for any recurring expenses not paid monthly (e.g.,
Taxes and Insurance Premiums)) for such period as set forth in the statements
required hereunder, without deduction for (i) actual management fees incurred in
connection with the operation of the Properties, or (ii) amounts paid to the
Reserve Funds, less (A) management fees equal to the greater of (1) assumed
management fees of 3% of Gross Income from Operations and (2) the actual
management fees incurred, and (B) Replacement Reserve Fund contributions equal
to an annual amount for all Properties of $350 per year for each Unit; and

(b) the outstanding principal balance of the Loan and the Mezzanine Loan taking
into account any voluntary prepayments made by Borrower following the end of the
applicable calendar quarter but prior to the date on which the quarterly
financial report is submitted pursuant to Section 5.1.11(c).

“Debt Yield Cure” shall mean (a) no Event of Default or Mezzanine Loan Default
shall be continuing and (b) the achievement of a Debt Yield of 8.33% for the
two (2) consecutive calendar quarters immediately preceding the date of
determination based upon the trailing three (3) month period immediately
preceding such date of determination annualized.

“Debt Yield Cure Payment” shall have the meaning set forth in Section 2.5.2(e)
hereof.

“Debt Yield Trigger Event” shall mean a Debt Yield of less than 8.33% on any
date of determination for the calendar quarter immediately preceding the date of
such determination, based upon the trailing three (3) month period immediately
preceding such date of determination annualized, as determined in good faith by
Lender.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.

“Determination Date” shall mean, (i) with respect to any Interest Accrual Period
that occurs while the Loan is a LIBOR Rate Loan, the date that is two (2) London
Business Days prior to the first day of such Interest Period, (ii) with respect
to any Interest Period that occurs while the Loan is a Prime Rate Loan or an
Alternate Rate Loan, the date that is two (2) Business Days prior to the first
day of such Interest Period.

“EEA Financial Institution” shall have the meaning set forth in Section 10.25.

“EEA Member Country” shall have the meaning set forth in Section 10.25.

 

-7-



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall have the meaning set forth in Section 10.25.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (b) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody’s rating of at
least “Baa2” and which, in the case of a state chartered depository institution
or trust company, is subject to regulations substantially similar to 12 C.F.R.
§9.10(b), having in either case a combined capital and surplus of at least
$50,000,000.00 and subject to supervision or examination by federal and state
authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” shall mean either (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P and “P-1” by Moody’s in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of Letters of Credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P and “Aa3” by
Moody’s), or (b) Wells Fargo Bank, National Association, provided that the
rating by S&P and the other Approved Rating Agencies for the short term
unsecured debt obligations or commercial paper and long term unsecured debt
obligations of the same does not decrease below the ratings in effect as of the
Closing Date.

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, any Loan Party or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law.

“Enforcement Action” shall have the meaning set forth in Section 9.3(c).

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. “Environmental
Law” includes, but is not limited to, the following statutes, as

 

-8-



--------------------------------------------------------------------------------

amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act. “Environmental Law” also includes, but is not limited
to, any present and future federal, state and local laws, statutes, ordinances,
rules, regulations and the like, as well as common law: (a) conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of any Individual
Property; (b) requiring notification or disclosure of Releases of Hazardous
Substances or other environmental condition of any Individual Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; (c) imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; (d) relating to nuisance, trespass or other causes of action related
to any Individual Property; (e) relating to wrongful death, personal injury
resulting from environmental conditions or exposure to Hazardous Substances or
(f) property or other damage in connection with any environmental condition or
use of Hazardous Substances at any Individual Property.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.

“Equipment” shall mean, with respect to each Individual Property, any equipment
now owned or hereafter acquired by Borrower, which is used at or in connection
with the Improvements or such Individual Property or is located thereon or
therein, including (without limitation) all Gaming Equipment, all machinery,
equipment, furnishings, and electronic data-processing and other office
equipment now owned or hereafter acquired by Borrower and any and all additions,
substitutions and replacements of any of the foregoing), together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s or Guarantor’s controlled group, under common
control with the Borrower or Guarantor, within the meaning of Section 414 of the
Code.

“ERISA Event” shall mean shall mean (a) the occurrence with respect to a Plan of
a reportable event, within the meaning of Section 4043 of ERISA, unless the
30-day notice requirement with respect thereto has been waived by the Pension
Benefit Guaranty Corporation (or any successor) (“PBGC”); (b) the application
for a minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such

 

-9-



--------------------------------------------------------------------------------

Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA); (d) the
cessation of operations at a facility of the Borrower, the Guarantor, or any
ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower, the Guarantor, or any ERISA Affiliates from
a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions set
forth in Section 430(e) of the Internal Revenue Code or Section 303(k)(1)(A) and
(B) of ERISA to the creation of a lien upon property or assets or rights to
property or assets of the Borrower, the Guarantor, or any ERISA Affiliates for
failure to make a required payment to a Plan are satisfied; (g) the termination
of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer, a
Plan; (h) any failure by any Plan to satisfy the minimum funding standards,
within the meaning of Sections 412 or 430 of the Internal Revenue Code or
Section 302 of ERISA, whether or not waived; (i) the determination that any Plan
is or is expected to be in “at-risk” status, within the meaning of Section 430
of the Internal Revenue Code or Section 303 of ERISA or (j) the receipt by the
Borrower, the Guarantor, or any ERISA Affiliate of any notice concerning the
imposition of liability with respect to the withdrawal or partial withdrawal
from a Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be “insolvent” (within the meaning of Section 4245 of ERISA), in
“reorganization” (within the meaning of Section 4241 of ERISA) or in
“endangered” or “critical status” (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA).

“Essex Property” shall mean that certain Individual Property commonly known as
20 North 12th Street, Lemoyne, Pennsylvania 17043.

“EU Bail-in Legislation Schedule” shall have the meaning set forth in
Section 10.25 hereof.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.6 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.6
hereof.

“Excluded Taxes” shall mean any of the following Section 2.7 Taxes imposed on or
with respect to Lender or required to be withheld or deducted from a payment to
Lender: (a) Section 2.7 Taxes imposed on or measured by net income (however
denominated), franchise Section 2.7 Taxes, and branch profits Section 2.7 Taxes,
in each case, (i) imposed as a result of Lender being organized under the laws
of, or having its principal office or its applicable lending office located in,
the jurisdiction imposing such Section 2.7 Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal withholding
Section 2.7 Taxes

 

-10-



--------------------------------------------------------------------------------

imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in the Loan pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.7, amounts with respect to such Section 2.7 Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office,
(c) Section 2.7 Taxes attributable to such Lender’s failure to comply with
Section 2.7(e) and (d) any U.S. federal withholding Section 2.7 Taxes imposed
under FATCA.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(i) of the Code.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall mean, with respect to each Individual Property, all Equipment
now owned, or the ownership of which is hereafter acquired, by Borrower which is
so related to the Land and the Improvements forming part of the Individual
Property in question that it is deemed fixtures or real property under
applicable Legal Requirements, including, without limitation, all building or
construction materials intended for construction, reconstruction, alteration,
decoration or repair of or installation on the applicable Individual Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, call and sprinkler systems, fire extinguishing
apparatuses and equipment, heating, ventilating, incinerating, electrical, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, pollution control equipment, security systems,
disposals, dishwashers, refrigerators and ranges, recreational equipment and
facilities of all kinds, and water, electrical, storm and sanitary sewer
facilities, utility lines and equipment (whether owned individually or jointly
with others, and, if owned jointly, to the extent of Borrower’s interest
therein) and all other utilities whether or not situated in easements, all water
tanks, water supply, water power sites, fuel stations, fuel tanks, fuel supply,
and all other structures, together with all accessions, appurtenances,
additions, replacements, betterments and substitutions or any of the foregoing
and the proceeds thereof.

“Force Majeure” shall mean a delay solely due to acts of God, Governmental
Authority restrictions, stays, judgments, orders, decrees (so long as no such
Governmental Authority restrictions, stays, judgments, orders or decrees are the
result of a violation of

 

-11-



--------------------------------------------------------------------------------

Borrower’s covenants pursuant to this Agreement), enemy actions, terrorist
activities, civil commotion, fire, casualty, strikes, work stoppages, shortages
of labor or materials, in each case which are beyond the reasonable control of
Borrower. In no event shall Borrower’s lack of funds constitute a Force Majeure
event. Any period of Force Majeure shall apply only to such Person’s performance
of the obligations necessarily affected by such circumstance and efforts to
minimize the effect and duration thereof, and in no event, shall such period
extend for more than sixty (60) days from the first occurrence of the applicable
Force Majeure event (provided, the occurrence of a subsequent Force Majeure
event shall have the effect of extending each timeframe for any obligation
hereunder that is said to be subject to such Force Majeure, and not solely the
first such timeframe immediately following the occurrence of such subsequent
event (so long as such subsequent period shall not extend beyond sixty (60) days
from the occurrence of such subsequent Force Majeure event); provided that
Borrower shall have notified Lender of any Force Majeure promptly following the
occurrence thereof (and in no event more than five (5) Business Days following
the occurrence thereof)).

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by the Borrower,
the Guarantor or any ERISA Affiliate.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” shall mean each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) that is not subject to U.S. law and is maintained or
contributed to by the Borrower, the Guarantor or any ERISA Affiliate.

“Full Replacement Cost” shall have the meaning set forth in Section 6.1(a)(i)
hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report, consistently
applied with such changes and modifications as Lender may reasonable approve

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence having jurisdiction or authority over any Individual
Property, any Borrower, Operating Lessee or Manager.

“Grantor Trust” shall mean a grantor trust as defined in Subpart E, Part I of
Subchapter J of the Code.

“Gross Income from Operations” shall mean, during any period, all income as
reported on the financial statements delivered by Borrower in accordance with
this Agreement, computed in accordance with GAAP, derived from the ownership and
operation of the Properties from whatever source during such period, including,
but not limited to, (i) Rents from Tenants that are in occupancy, open for
business and paying full contractual rent without right of offset or credit,
(ii) utility charges, (iii) escalations, (iv) forfeited security deposits,
(v) interest on credit accounts, (vi) service fees or charges, (vii) license
fees, (viii) parking fees, (ix) rent concessions

 

-12-



--------------------------------------------------------------------------------

or credits, (x) income from vending machines, (xi) business interruption or
other loss of income or rental insurance proceeds, (xii) other required
pass-throughs and (xii) interest on Reserve Accounts, if any, but excluding
(i) Rents from month-to-month Tenants, Tenants during a free-rent period, or
Tenants that are included in any Bankruptcy Action, (ii) sales, use and
occupancy or other taxes on receipts required to be accounted for by Borrower to
any Governmental Authority, (iii) refunds and uncollectible accounts, (iv) sales
of furniture, fixtures and equipment, (v) Insurance Proceeds (other than
business interruption or other loss of income or rental insurance), (vi) Awards,
(vii) forfeited or unforfeited security deposits, (viii) utility and other
similar deposits, (ix) any disbursements to Borrower from the Reserve Funds, if
any, (x) payments made to Borrower pursuant to the Interest Rate Cap Agreement.
Gross income shall not be diminished as a result of the Mortgages or the
creation of any intervening estate or interest in the Properties or any part
thereof and (xi) the MILO rent.

“Ground Lease” shall mean (a) that certain Ground Lease, dated as of August 19,
1998, between Masonic Hill Corporation of Santa Clara, as lessor and Matrix
Properties, Inc., as tenant, as the same may have been or may be assigned,
amended, restated, replaced or otherwise modified from time to time and (b) that
certain Ground Lease, dated as of November 17, 2013 between Rocky Hill Holdings
LLC, as landlord and Rocky Hills Retirement Residence LLC, as tenant, as the
same may have been or may be assigned, amended, restated, replaced or otherwise
modified from time to time.

“Ground Lease Property” shall mean those certain Individual Properties demised
by a Ground Lease.

“Ground Lease Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.

“Ground Lease Reserve Fund” shall have the meaning set forth in Section 7.5.1
hereof.

“Ground Lessor” shall mean the lessor under each Ground Lease.

“Ground Rent” shall have the meaning set forth in Section 7.5.1 hereof.

“Guarantor” shall mean New Senior Investment Group, Inc., a Delaware
corporation.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Guaranty (Payment)” shall mean that certain Guaranty Agreement (Payment), dated
as of the date hereof, executed and delivered by Guarantor in connection with
the Loan to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

-13-



--------------------------------------------------------------------------------

“Hazardous Substances” shall include but are not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purpose
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.

“Health Care Authorities” shall mean any Governmental Authority or fiscal
intermediary having jurisdiction over the ownership, operation, use or occupancy
of any Individual Property as an independent living facility or other health
care facility.

“Health Care Licenses” shall mean, all certificates of need, certifications,
governmental licenses, permits, regulatory agreements, or other agreements,
including certificates of operation, completion and occupancy, and state
licenses required to operate an independent living facility or similar facility
or other licenses required by Health Care Authorities, if any, for the legal
use, occupancy and operation of each Individual Property which are necessary to
operate each Independent Property as currently used, occupied and operated

“Health Care Requirements” shall mean, with respect to the Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, standards, policies, judgments, decrees and
injunctions or agreements, in each case regulating the establishment,
construction, ownership, operation, use or occupancy of such Property or any
part thereof in accordance with its Health Care License, if applicable, and all
material permits, licenses and authorizations and regulations relating thereto,
including all material rules, orders, regulations and decrees of and agreements
with Health Care Authorities as pertaining to such Property, whether now
existing or coming into effect after the date hereof.

“Hidden Lake Property” shall mean that certain Individual Property commonly
known as 400 Madrona Avenue Southeast, Salem, Oregon 97302.

“Holiday Manager” shall mean Holiday AL Management Sub LLC and/or its
Affiliates, if the context requires, a Qualified Manager who is managing the
Properties or any Individual Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar

 

-14-



--------------------------------------------------------------------------------

instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss;(g) obligations under PACE Loans and (h) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Parties” shall mean Lender and, its designee, (whether or not it is
the Lender), any Person who is or will have been involved in the origination of
the Loan, any Person who is or will have been involved in the servicing of the
Loan secured hereby, any Person in whose name the encumbrance created by the
Mortgages is or will have been recorded, any Person who may hold or acquire or
will have held a full or partial interest in the Loan secured hereby (including,
but not limited to, investors or prospective investors in a Secondary Market
Transaction, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan secured hereby for the benefit
of third parties) as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

“Indemnified Taxes” shall mean (a) Section 2.7 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnifying Person” shall mean each of Borrower and Guarantor.

“Independent Director” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

 

-15-



--------------------------------------------------------------------------------

(a) a member, partner, equityholder, manager, director, officer or employee of
Borrower or any of its equityholders or Affiliates (other than serving as an
Independent Director of Borrower or an Affiliate of Borrower that does not own a
direct or indirect interest in Borrower and that is required by a creditor to be
a single purpose bankruptcy remote entity, provided that such Independent
Director is employed by a company that routinely provides professional
Independent Directors or managers in the ordinary course of its business);

(b) a creditor, supplier or service provider (including provider of professional
services) to Borrower or any of its equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Directors and other corporate services to Borrower or any of its Affiliates in
the ordinary course of its business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower that does not own a direct or indirect
interest in Borrower shall be qualified to serve as an Independent Director of
the Borrower, provided that the fees that such individual earns from serving as
an Independent Director of affiliates of Borrower in any given year constitute
in the aggregate less than five percent (5%) of such individual’s annual income
for that year. For purposes of this paragraph, a “special purpose entity” is an
entity, whose organizational documents contain restrictions on its activities
and impose requirements intended to preserve such entity’s separateness that are
substantially similar to those contained in the definition of Special Purpose
Entity of this Agreement.

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by an Individual Borrower (or leased
pursuant to a Ground Lease) and encumbered by a Mortgage, together with all
rights pertaining to such property and Improvements, as more particularly
described in the Granting Clauses of each Mortgage and referred to therein as
the “Property”.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Locke Lord LLP in connection with the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, including the Maturity Date,
the period commencing on and including the fifteenth (15th) day of the prior
calendar month and ending on and including the fourteenth (14th) day of the
calendar month in which such Payment Date occurs; provided, however, the initial
Interest Period shall be the period commencing on the Closing Date, and ending
on and including May 14, 2018.

 

-16-



--------------------------------------------------------------------------------

“Interest Rate” shall mean the rate at which the outstanding principal amount of
the Loan bears interest from time to time in accordance with Section 2.2.3
hereof.

“Interest Rate Cap Agreement” shall mean, collectively, one or more interest
rate protection agreements (together with the confirmation and schedules
relating thereto) acceptable to Lender, between an Acceptable Counterparty and
Borrower (or an IR Cap Borrower on behalf of and for the benefit of Borrower)
obtained by Borrower as and when required pursuant to Section 2.2.7 hereof.
After delivery of a Replacement Interest Rate Cap Agreement or Substitute
Interest Rate Cap Agreement to Lender, the term “Interest Rate Cap Agreement”
shall be deemed to mean such Replacement Interest Rate Cap Agreement or
Substitute Interest Rate Cap Agreement, as applicable, and such Replacement
Interest Rate Cap Agreement or Substitute Interest Rate Cap Agreement, as
applicable, shall be subject to all requirements applicable to the Interest Rate
Cap Agreement.

“IR Cap Borrower” shall have the meaning set forth in Section 2.2.7(a) hereof.

“Lease” shall mean any lease (other than any Ground Lease and the Operating
Lease), sublease or subsublease, letting, license, concession or other agreement
(whether written or oral and whether now or hereafter in effect) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in the any Individual Property by or on behalf
of an Individual Borrower, including, any Commercial Lease and (a) every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting such Individual Property or any part thereof,
or the construction, use, alteration or operation thereof, or any part thereof
(including Health Care Requirements), whether now or hereafter enacted and in
force, and all permits, licenses and authorizations and regulations relating
thereto (including, without limitation, all licenses), and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting Borrower, such
Individual Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to such
Individual Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

-17-



--------------------------------------------------------------------------------

“LIBOR Rate Index” shall mean, with respect to each Interest Period, the rate
(expressed as a percentage per annum and rounded up to the next nearest 1/1000
of 1%) for deposits in U.S. dollars, for a one-month period, that appears on
“Thomson Reuters ICE LIBOR# Rates – LIBOR01” (or the successor thereto) as of
11:00 a.m., London time, on the related Determination Date. If such rate does
not appear on Thomson Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m.,
London time, on such Determination Date, LIBOR shall be the arithmetic mean of
the offered rates (expressed as a percentage per annum) for deposits in U.S.
dollars for a one-month period that appear on the Thomson Reuters ICE LIBOR#
Rates – LIBOR01 as of 11:00 a.m., London time, on such Determination Date, if at
least two such offered rates so appear. If fewer than two such offered rates
appear on the Thomson Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m.,
London time, on such Determination Date, Lender (or Servicer, on Lender’s
behalf) shall request the principal London office of any four major reference
banks in the London interbank market selected by Lender to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in U.S. dollars for a one-month period as
of 11:00 a.m., London time, on such Determination Date for the amounts of not
less than U.S. $1,000,000. If at least two such offered quotations are so
provided, LIBOR shall be the arithmetic mean of such quotations. If fewer than
two such quotations are so provided, Lender (or Servicer, on Lender’s behalf)
shall request any three major banks in New York City selected by Lender to
provide such bank’s rate (expressed as a percentage per annum) for loans in U.S.
dollars to leading European banks for a one-month period as of approximately
11:00 a.m., New York City time on the applicable Determination Date for amounts
of not less than U.S. $1,000,000. If at least two such rates are so provided,
LIBOR shall be the arithmetic mean of such rates. The LIBOR Rate Index shall be
determined conclusively by Lender or its agent. Notwithstanding the foregoing,
in no event shall the LIBOR Rate Index be less than the LIBOR Rate Floor.

“LIBOR Rate Floor” shall mean 0.50% per annum.

“LIBOR Rate” shall mean a fluctuating rate per annum equal to the LIBOR Rate
Index plus the Spread; provided, however, in no event shall the LIBOR Rate Index
be deemed to be less than the LIBOR Rate Floor.

“LIBOR Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the LIBOR Rate.

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, deed to secure debt, indemnity deed of trust, lien, pledge,
hypothecation, assignment, security interest, PACE Loan or any other
encumbrance, charge or transfer of, on or affecting any Individual Borrower, any
Individual Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

-18-



--------------------------------------------------------------------------------

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Guaranty (Payment), the Lockbox Agreement, the Cash Management
Agreement, the Interest Rate Cap Agreement, the Assignment of Interest Rate Cap
Agreement, the Contribution Agreement and all other documents executed and/or
delivered in connection with the Loan.

“Loan Party” shall mean, individually or collectively, as the context requires,
Borrower, OpCo Managers, and Operating Lessee.

“Lockbox Account” shall have the meaning set forth in Section 2.6.1(a) hereof.

“Lockbox Agreement” shall mean that certain Deposit Account Control Agreement
(Soft Lockbox) dated the date hereof among Borrower, Lender, Operating Lessee
and Lockbox Bank, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, relating to funds deposited in the
Lockbox Account.

“Lockbox Bank” shall mean the clearing bank which establishes, maintains and
holds the Lockbox Account, which shall be an Eligible Institution.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Major Contract” shall mean, with respect to an Individual Property, (i) any
management, brokerage or leasing agreement, or (ii) any maintenance, service or
other contract or agreement of any kind of a material nature (materiality for
these purposes mean contracts with required annual payments in excess of One
Hundred Thousand and No/100 Dollars ($100,000.00) and which are not cancelable
on thirty (30) days’ or less notice without requiring the payment of termination
fees or payments of any kind)), in either case entered into by or on behalf of
any Individual Borrower or Operating Lessee and relating to the ownership,
leasing, management, use, operation, maintenance, repair or restoration of any
Individual Property.

“Management Agreement” shall mean the Management Agreement (Holiday) and
Management Agreement (OpCo Manager).

“Management Agreement (Holiday)” shall mean, with respect to each Individual
Property, the Sub-Management Agreement, dated as of the date hereof, entered
into by and between OpCo Manager and Holiday Manager, pursuant to which Holiday
Manager is to provide management and other services with respect to such
Individual Property, or, if the context requires, a Qualified Manager who is
managing the such Individual Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement, in
each case as the same may be amended, restated, replaced or otherwise modified
from time to time in accordance with the terms hereof.

“Management Agreement (OpCo Manager)” shall mean, with respect to each
Individual Property, the Master Management Agreement, dated as of the date
hereof entered into by and between OpCo Manager and Operating Lessee, pursuant
to which OpCo Manager is to provide management and other services with respect
to such Individual Property, or, if the

 

-19-



--------------------------------------------------------------------------------

context requires, a Qualified Manager who is managing the such Individual
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Management Agreement, in each case as the same may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms hereof.

“Manager” shall mean, individually or collectively as the context may require,
Holiday Manager and OpCo Manager.

“Material Action” means with respect to any Special Purpose Entity, to file any
insolvency, or reorganization case or proceeding, to institute proceedings to
have such Special Purpose Entity be adjudicated bankrupt or insolvent, to
institute proceedings under any applicable insolvency law, to seek any relief
under any law relating to relief from debts or the protection of debtors, to
consent to the filing or institution of bankruptcy or insolvency proceedings
against such Special Purpose Entity, to file a petition seeking, or consent to,
reorganization or relief with respect to such Special Purpose Entity under any
applicable federal or state law relating to bankruptcy or insolvency, to seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official of or for such Special Purpose
Entity or a substantial part of its property, to make any assignment for the
benefit of creditors of such Special Purpose Entity, or to take action in
furtherance of any of the foregoing.

“Material Adverse Effect” shall mean, in Lender’s reasonable judgment, any event
or condition that has a material adverse effect on (a) the use, operation, or
value of any Individual Property, (b) the business, profits, operations or
financial condition of Borrower, Principal, Operating Lessee, or Guarantor
(c) the ability of Borrower to repay the principal and interest of the Loan as
it becomes due or to satisfy any of Borrower’s, Principal’s, Operating Lessee’s
or Guarantor’s other obligations under the Loan Documents, or (d) the
enforceability or validity of any Loan Document, the perfection or priority of
any Lien created under any Loan Document or the rights, interests and remedies
of Lender under any Loan Document.

“Maturity Date” shall mean May 9, 2019 or such earlier date on which the final
payment of the Note becomes due and payable as therein or herein provided
whether at such stated maturity date, by declaration of acceleration, or
otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Adjusted Release Amount” shall mean the “Adjusted Release Amount” as
defined in the Mezzanine Loan Agreement.

“Mezzanine Borrower” shall mean, collectively, NIC 12 Owner LLC and NIC 13 Owner
LLC, each a Delaware limited liability company, together with their respective
successors and permitted assigns.

 

-20-



--------------------------------------------------------------------------------

“Mezzanine Deposit Account” shall mean the “Deposit Account” as defined in the
Mezzanine Loan Agreement.

“Mezzanine Leasehold Pledgor” shall mean Needle Interco Parent LLC, a Delaware
limited liability company, together with it successors and permitted assigns.

“Mezzanine Lender” shall mean JPMorgan Chase Bank, National Association, a
banking association chartered under the laws of the United States of America,
together with its successors and assigns.

“Mezzanine Loan” shall mean that certain loan made as of the date hereof by
Mezzanine Lender to Mezzanine Borrower in the original principal amount of
Ninety-Five Million Dollars ($95,000,000.00).

“Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan Agreement,
dated as of the date hereof, between Mezzanine Borrower and Mezzanine Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified,
from time to time.

“Mezzanine Loan Debt” shall mean “Debt” as defined in the Mezzanine Loan
Agreement.

“Mezzanine Loan Default” shall mean an “Event of Default” under the Mezzanine
Loan Documents.

“Mezzanine Loan Documents” shall mean all documents evidencing the Mezzanine
Loan and all documents executed and/or delivered in connection therewith, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine Note ” shall mean that certain Mezzanine Promissory Note, dated the
date hereof, made by Mezzanine Borrower in favor of Mezzanine Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified,
from time to time.

“Mezzanine Pledgor” shall mean NIC 12 Owner LLC and NIC Owner 13 LLC, each, a
Delaware limited liability company, and NIC 13 Durham Regent Inc. and NIC 13
Jordan Oaks Inc., each a Delaware corporation, and Mezzanine Leasehold Pledgor,
in each case, together with it successors and permitted assigns.

“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount of interest which accrues on the Loan for the related Interest Period.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.

 

-21-



--------------------------------------------------------------------------------

“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority Mortgage (or Deed of Trust or Deed to Secure Debt), Assignment of
Leases and Rents and Security Agreement, dated the date hereof, executed and
delivered by Borrower and Operating Lessee to Lender as security for the Loan
and encumbering such Individual Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 3(37) or Section 4001(a)(3) of ERISA, as applicable, in respect of which
the Borrower, any Loan Party Guarantor or any ERISA Affiliate could have any
obligation or liability, contingent or otherwise.

“Multiple Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower, and Loan Party, Guarantor or any ERISA Affiliate and at least one
Person other than the Borrower, any Loan Party, Guarantor and the ERISA
Affiliates, or (b) was so maintained, and in respect of which the Borrower,
Guarantor or any ERISA Affiliate could have liability under Sections 4062-4069
of ERISA in the event such plan has been or were to be terminated.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“New Note” shall have the meaning set forth in Section 9.1.3 hereof.

“Note” shall mean that certain Consolidated, Amended and Restated Promissory
Note, dated the date hereof, in the principal amount of $625,000,000.00, made by
Borrower in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Obligations” shall mean Borrower’s obligation to pay the Debt and perform its
obligations under the Note, this Agreement and the other Loan Documents.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“OpCo Manager” means each of the entities listed on Schedule I-B hereto.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Properties that are incurred on a regular monthly or other
periodic basis, including without limitation, ground rent, bad debt, utilities,
ordinary repairs and maintenance, insurance, license fees, property taxes and
assessments, advertising expenses, management fees, payroll and related taxes,
computer processing charges, operational equipment or other lease payments as
approved by Lender, and other similar costs, but excluding depreciation, Debt
Service, Capital Expenditures and contributions to the Reserve Funds.

 

-22-



--------------------------------------------------------------------------------

“Operating Lease” shall mean that certain Master Lease and Security Agreement,
dated as of the date hereof, by and among the Individual Borrowers party thereto
as landlord and the Operating Lessee, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Operating Lessee” shall mean Needle Interco Tenant LLC, a Delaware limited
liability company.

“Operating Rent” shall mean all rent and other amounts due to Borrower under the
Operating Lease.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

“Other Connection Taxes” shall mean Section 2.7 Taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such
Section 2.7 Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in the Loan or any Loan Document).

“Other Obligations” shall have the meaning as set forth in the Mortgages.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.7 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.7 Taxes
that are Other Connection Taxes imposed with respect to an assignment.

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to any Individual Property for the purpose of
increasing energy efficiency, increasing use of renewable energy sources,
resource conservation, or a combination of the foregoing, and (ii) repaid
through multi-year assessments against such Individual Property.

“Parent REIT” shall mean a Person that owns a direct or indirect equity interest
in Borrower that qualifies or intends to qualify as a real estate investment
trust pursuant to Sections 856 through 860 of the Code.

“Participant Register” shall have the meaning set forth in Section 9.1.1(f)
hereof.

 

-23-



--------------------------------------------------------------------------------

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan, or if such date is not a Business Day, the immediately
preceding Business Day.

“PBGC” shall have the meaning assigned to that term in the definition of ERISA
Event.

“Permitted Encumbrances” shall mean, with respect to each Individual Property,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy
relating to such Individual Property or any part thereof, (c) Liens, if any, for
Taxes imposed by any Governmental Authority not yet due or delinquent or Taxes
the validity of which is being contested in good faith by appropriate
proceedings in accordance with the Loan Documents, (d) all easements,
rights-of-way, restrictions and other similar non-monetary encumbrances recorded
against and affecting such Individual Property, that are, in each case,
necessary for the use and operation of such Individual Property and do not or
would not have a Material Adverse Effect and (e) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s sole
discretion, which Permitted Encumbrances in the aggregate do not materially
adversely affect the value or use of such Individual Property or Borrower’s
ability to repay the Loan.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any of its Affiliates, payable on demand or having
a maturity date not later than the Business Day immediately prior to the first
Payment Date following the date of acquiring such investment and meeting one of
the appropriate standards set forth below:

(i) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America, Fannie Mae, Freddie
Mac or any agency or instrumentality of the United States of America, the
obligations of which are backed by the full faith and credit of the United
States of America that mature in one (1) year or less from the date of
acquisition; provided that any obligation of, or guarantee by, any agency or
instrumentality of the United States of America shall be a Permitted Investment
only if such investment would not result in the downgrading, withdrawal or
qualification of the then-current rating assigned by each Approved Rating Agency
to any securities as evidenced in writing, other than (a) unsecured senior debt
obligations of the U.S. Treasury (direct or fully funded obligations), U.S.
Department of Housing and Urban Development public housing agency bonds, Federal
Housing Administration debentures, Government National Mortgage Association
guaranteed mortgage-backed securities or participation certificates, RefCorp
debt obligations and SBA-guaranteed participation certificates and guaranteed
pool certificates and (b) Farm Credit System consolidated systemwide bonds and
notes, Federal Home Loan Banks’ consolidated debt obligations, Freddie Mac debt
obligations, and Fannie Mae debt obligations (1) rated at least “A-1” by S&P, if
such obligations mature in sixty (60) days or less, or rated at least “AA-”,
“A-1+” or “AAAm” by S&P, if such obligations mature in 365 days or less and
(2)(A) if it has a term of thirty (30) days or less, the short-term obligations
of which are rated in the highest short-term rating category by Moody’s or the

 

-24-



--------------------------------------------------------------------------------

long-term obligations of which are rated at least “A2” by Moody’s, (B) if it has
a term of three (3) months or less, but more than thirty (30) days, the
short-term obligations of which are rated in the highest short-term rating
category by Moody’s and the long-term obligations of which are rated at least
“A1” by Moody’s, (C) if it has a term of six (6) months or less, but more than
three (3) months, the short-term obligations of which are rated in the highest
short-term rating category by Moody’s and the long-term obligations of which are
rated at least “Aa3” by Moody’s, and (D) if it has a term of more than six
(6) months, the short-term obligations of which are rated in the highest
short-term rating category by Moody’s and the long-term obligations of which are
rated “Aaa” by Moody’s;

(ii) federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 90
days of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated (a) “A-1+” (or the equivalent) by S&P and, if it
has a term in excess of three months, the long-term debt obligations of which
are rated “AAA” (or the equivalent) by S&P, and that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000, (b) in one of the following Moody’s rating categories:
(1) for maturities less than one month, a long-term rating of “A2” or a
short-term rating of “P-1”, (2) for maturities between one and three months, a
long-term rating of “A1” and a short-term rating of “P-1”, (3) for maturities
between three months to six months, a long-term rating of “Aa3” and a short-term
rating of “P-1” and (4) for maturities over six months, a long-term rating of
“Aaa” and a short-term rating of “P-1”, or such other ratings acceptable to
Lender and (c) in one of the following DBRS rating categories: (1) for
maturities less than three months, a short term rating by DBRS of R-1 (high) and
(2) for maturities greater than three months, a long-term rating by DBRS of AAA;

(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(“FDIC”);

(iv) commercial paper rated (a) “A–1+” (or the equivalent) by S&P and having a
maturity of not more than 90 days, (b) in one of the following Moody’s rating
categories: (i) for maturities less than one month, a long-term rating of “A2”
or a short-term rating of “P-1”, (ii) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (iii) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (iv) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1” and (c) in one of the following
DBRS rating categories: (i) for maturities less than six months, a short-term
rating by DBRS of R-1(high) and for maturities greater than six months, a
long-term rating by DBRS of AAA;

(v) any money market funds that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clause (i) above,
(b) has net assets of not less than $5,000,000,000, and (c) has the highest
rating obtainable from S&P and Moody’s; and

 

-25-



--------------------------------------------------------------------------------

(vi) such other investments acceptable to Lender.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other Approved Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change;
(iii) shall only include instruments that qualify as “cash flow investments”
(within the meaning of Section 860G(a)(6) of the Code); and (iv) shall exclude
any investment where the right to receive principal and interest derived from
the underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase and (y) the Business Day preceding the
day before the date such amounts are required to be applied hereunder.

“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c) so long as Guarantor is a Public Vehicle (i) any Transfer
in the public securities markets of any interest in Guarantor, or (ii) the
issuance by Guarantor of additional stock (except in connection with a merger or
acquisition or corporate reorganization) (including by creation of a new class
or series of stock) and the subsequent Transfer of such stock on any nationally
or internationally recognized stock exchange, and (d) Transfers or disposal of
Equipment that is either being replaced or which is no longer necessary in
connection with the operation of the Properties, provided that such Transfer or
disposal is in the ordinary course and would not reasonably be expected to and
does not have a Material Adverse Effect and provided, further, that any new
Equipment acquired by or on behalf of Borrower (and not so disposed of) shall be
subject to the Lien of the Mortgage, it being agreed that Borrower shall execute
and deliver, or cause to be executed and delivered to Lender such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve and/or protect Lender’s
security interest in any such new building Equipment, as Lender may reasonably
require.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

-26-



--------------------------------------------------------------------------------

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Individual Property.

“Plan” shall mean a Single Employer Plan, a Multiple Employer Plan or a
Multiemployer Plan.

“Plan Asset Regulations” shall have the meaning set forth in Section 5.2.9(b)(i)
hereof.

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

“Policy” shall have the meaning set forth in Section 6.1(b) hereof.

“Prime Rate” shall mean a fluctuating rate per annum equal to the Prime Rate
Index plus the Prime Rate Spread; provided, however, in no event shall the LIBOR
Rate Index be deemed to be less than the Prime Rate Floor.

“Prime Rate Index” shall mean the annual rate of interest publicly announced by
JPMorgan Chase Bank, National Association, in New York, New York, as its base
rate, as such rate shall change from time to time. If JPMorgan Chase Bank,
National Association, ceases to announce a base rate, Prime Rate Index shall
mean the rate of interest published in The Wall Street Journal from time to time
as the “Prime Rate.” If The Wall Street Journal ceases to publish the “Prime
Rate,” the Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall select a comparable interest rate index. Notwithstanding the
foregoing, in no event shall Prime Rate Index be less than the Prime Rate Floor.

“Prime Rate Floor” shall mean 0.05%.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean, in connection with the conversion of the Loan
from a LIBOR Rate Loan to a Prime Rate Loan, the difference (expressed as the
number of basis points) of (a) the LIBOR Rate Index plus the Spread as of the
Determination Date for which the LIBOR Rate Index was last applicable to the
Loan minus (b) the Prime Rate as of such Determination Date; provided, however,
that if such difference is a negative number, the Prime Rate Spread shall be
zero ; provided, further, however, that (a) if the Loan is a Prime Rate Loan
immediately prior to the commencement of the Interest Period with respect to the
seventh (7th) Payment Date (i) the Prime Rate Spread will be increased by 50
basis points for the Interest Period applicable to the seventh (7th) Payment
Date and any Payment Date following such Payment Date, and (ii) if the Loan is
an Prime Rate Loan immediately prior to the commencement of the Interest Period
with respect to the tenth (10th) Payment Date the Prime Rate Spread will be
increased by an additional 50 basis points for the Interest Period applicable to
tenth (10th) Payment Date and any Payment Date following such Payment Date.

 

-27-



--------------------------------------------------------------------------------

“Principal” shall mean the Special Purpose Entity that is the general partner of
an Individual Borrower or other Loan Party, if such Individual Borrower or other
Loan Party is a limited partnership, or the managing member of an Individual
Borrower or other Loan Party, if such Individual Borrower or other Loan Party is
a limited liability company other than a single-member Delaware limited
liability company.

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement, to the extent the same is encumbered
by a Mortgage and has not been released therefrom pursuant to the terms hereof.

“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Operating Lessee,
Guarantor and/or Manager.

“Public Vehicle” shall mean a Person whose securities are listed and traded on
the New York Stock Exchange, the NYSE American, NASDAQ or any other nationally
recognized exchange and shall include a majority owned subsidiary of any such
Person or any operating partnership through which such Person conducts all or
substantially all of its business.

“Qualified Manager” shall mean either (a) Holiday Manager; (b) OpCo Manager; or
(c) in the reasonable judgment of Lender, a reputable and experienced management
organization (which may be an Affiliate of Borrower) possessing experience in
managing properties similar in size, scope, use and value as the Properties,
provided, that, if required by Lender, Borrower shall have obtained, if such
entity is an Affiliate of Borrower, an Additional Insolvency Opinion in form
acceptable to Lender.

“Rate Conversion” shall have the meaning set forth in Section 2.2.7(g) hereof.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar.

“Register” shall have the meaning set forth in Section 9.1.1(f) hereof.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

“Release Amount” shall mean for an Individual Property the amount set forth on
Schedule V hereto.

“Release Debt Yield” shall have the meaning set forth in Section 2.5.2(e)
hereof.

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous
Substances.

 

-28-



--------------------------------------------------------------------------------

“Rents” shall mean, with respect to each Individual Property, all rents
(including percentage rents), rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, all other amounts payable as rent under any Lease or other agreement
relating to such Individual Property, all amounts, fees, or charges payable by
an resident under a Residency Agreement, including, without limitation, charges
for electricity, oil, gas, water, steam, heat, ventilation, air-conditioning and
any other energy, telecommunication, telephone, utility or similar items or time
use charges, HVAC equipment charges, sprinkler charges, escalation charges,
license fees, maintenance fees, charges for Taxes, operating expenses or other
reimbursables payable to Borrower (or to the Manager for the account of
Borrower) under any Lease, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Borrower or its
agents or employees from any and all sources arising from or attributable to
such Individual Property.

“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate protection agreements, acceptable to Lender, from an Acceptable
Counterparty with terms substantially similar to the Interest Rate Cap Agreement
except that the same shall be effective as of the date required in
Section 2.2.7(c).

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance and (b) an assignment of management agreement and
subordination of management fees substantially in the form then used by Lender
(or of such other form and substance reasonably acceptable to Lender), executed
and delivered to Lender by the applicable Loan Party and such Qualified Manager
at Borrower’s expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

-29-



--------------------------------------------------------------------------------

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Excess Cash Flow Reserve
Fund, the Ground Lease Reserve Fund and any other escrow fund established by the
Loan Documents.

“Residency Agreement” shall mean, each residential living agreement, entered
into by or on behalf of Borrower or Operating Lessee, with a resident for
residency and services at an Individual Property.

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

“Restoration Threshold” shall have the meaning set forth in Section 6.4(a)
hereof.

“Restricted Party” shall mean collectively, (a) Borrower, Principal, Mezzanine
Borrower, Mezzanine Leasehold Pledgor, Mezzanine Pledgor, any other Loan Party,
and any Affiliated Manager and (b) any Guarantor, any shareholder, partner,
member, non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, any Guarantor, any Affiliated Manager or any non-member manager but,
with respect to clause (b), excluding any shareholders or owners of stock or
equity interest in a Public Vehicle.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Satisfactory Search Results” shall mean the results of credit history check,
litigation, lien, bankruptcy, judgment and other similar searches with respect
to the applicable transferee and its applicable affiliates, in each case,
(i) revealing no matters which would have a material adverse effect on
Borrower’s or any other Loan Party’s financial condition, the value of the
applicable Individual Property or such Individual Property’s Net Operating
Income; (ii) demonstrating that any transferee is not an Embargoed Person and
(iii) yielding results which are otherwise acceptable to Lender in its
reasonable discretion.

“Secondary Market Transaction” shall have the meaning set forth in
Section 9.1.1.

 

-30-



--------------------------------------------------------------------------------

“Section 2.7 Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Similar Law” shall have the meaning set forth in Section 4.1.9(b) hereof.

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 3(41) or Section 4001(a)(15) of ERISA, as applicable, that (a) is
maintained for employees of the Borrower, Guarantor, any Loan Party or any ERISA
Affiliate and no Person other than the Borrower, Guarantor, any Loan Party and
the ERISA Affiliates, or (b) was so maintained, and in respect of which the
Borrower, Guarantor, any Loan Party or any ERISA Affiliate could have liability
under Sections 4062-4069 of ERISA in the event such plan has been or were to be
terminated.

“Special Purpose Entity” shall mean a limited partnership or limited liability
company that, at all times on and after the date hereof, has complied with and
shall at all times comply with the following requirements unless it has received
prior consent to do otherwise from Lender or a permitted administrative agent
thereof, in each case:

(i) (a) in the case of each Individual Borrower, is and shall be organized
solely for the purpose of acquiring, developing, owning, holding, selling,
leasing, transferring, exchanging, managing and operating the related Individual
Property, entering into and performing its obligations under the Loan Documents
with Lender, refinancing the related Individual Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, (b) in the case
of Operating Lessee, is and shall be organized solely for the purpose of leasing
and operating the related Individual Property, entering into and performing its
obligations under the Loan Documents with Lender, refinancing the related
Individual Property in connection with a permitted repayment of the Loan, and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (c) in the case of OpCo Manager, is and shall be
organized solely for the purpose of managing and operating the related
Individual Property, entering into and performing its obligations under the Loan
Documents with Lender, entering to a management agreement with Holiday Manager
with respect to the related Individual Property, refinancing the related
Individual Property in connection with a permitted repayment of the Loan, and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing;

(ii) shall not engage in any business unrelated to the acquisition, development,
ownership, management, leasing or operation, as applicable, of the related
Individual Property, and transacting lawful business that is incident, necessary
and appropriate to accomplish the foregoing;

 

-31-



--------------------------------------------------------------------------------

(iii) shall not own any real property other than, in the case of each Individual
Borrower, the related Individual Property;

(iv) does not have and shall not have and at no time had any assets other than,
(a) in the case of each Individual Borrower, the related Individual Property and
personal property necessary or incidental to its ownership and operation of such
Individual Property, (b) in the case of each OpCo Manager, the related
Management Agreement (OpCo) and personal property necessary or incidental to the
Management Agreement (OpCo), (c) in the case of Operating Lessee, the Operating
Lease and personal property necessary or incidental to its leasing and operation
of such Individual Property and (d) in each case, cash and other assets or
revenues received from the activities set forth in (i) above;

(v) to the fullest extent permitted by law, shall not engage in, seek, consent
to or permit (A) any dissolution, winding up, liquidation, consolidation or
merger, or (B) any sale or other transfer of all or substantially all of its
assets or any sale of assets outside the ordinary course of its business, except
as permitted by the Loan Documents;

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of organization, certificate of formation,
operating agreement or other formation document or organizational document (as
applicable) in any manner that violates the single purpose covenants set forth
in Section 4.1.30;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a single-member Delaware limited liability
company, (B) has two (2) Independent Directors, and (C) holds a direct interest
as general partner in the limited partnership of not less than 0.1%;

(viii) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a single-member limited liability company, that has at least two
(2) Independent Directors and that directly owns at least one-half-of-one
percent (0.5%) of the equity of the limited liability company;

(ix) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as managers of such company, (C) shall not
take any action requiring the unanimous affirmative vote of the managing member
and the Independent Directors and shall not cause or permit the members or
managers of such entity to take any action requiring the unanimous affirmative
vote of the managing member and the Independent Directors unless two
(2) Independent Directors then serving as managers of the company shall have
participated consented in writing to such action, and (D) has and shall have
either (1) a member which owns no economic interest in the company, has signed
the company’s limited liability company agreement and has no obligation to make
capital contributions to the company, or (2) two natural persons or one

 

-32-



--------------------------------------------------------------------------------

entity that is not a member of the company, that has signed its limited
liability company agreement and that, under the terms of such limited liability
company agreement becomes a member of the company immediately prior to the
withdrawal or dissolution of the last remaining member of the company;

(x) shall not (and, if such entity is (a) a limited liability company, has and
shall have a limited liability agreement or an operating agreement, as
applicable, or (b) a limited partnership, has a limited partnership agreement,
that, in each case, provide that such entity shall not) (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets;
(3) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; or (4) without the affirmative
vote of two (2) Independent Directors of itself or the consent of a Principal
that is a member or general partner in it, take any Material Action;

(xi) shall at all times intend to remain solvent and shall pay its debts and
liabilities (including, a fairly-allocated portion of any personnel and overhead
expenses that it shares with any Affiliate) from its assets as the same shall
become due, and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations, provided, in each instance,
there exists sufficient cash flow from the Property to do so and, provided
further, that no Person shall be required to make any direct or indirect
additional capital contributions or loan to an Individual Borrower;

(xii) shall not fail to correct any known misunderstanding regarding the
separate identity of such entity and shall not identify itself as a division of
any other Person;

(xiii) shall maintain its bank accounts, books of account, books and records
separate from those of any other Person and, to the extent that it is required
to file tax returns under applicable law, shall file its own tax returns, except
to the extent that it is required by law to file consolidated tax returns or if
it is an entity the existence of which is disregarded entity for tax purposes;

(xiv) shall maintain its own records, books, resolutions and agreements;

(xv) except in the case of Borrower as contemplated by the Loan Documents with
respect to each other Borrower, shall not commingle its funds or assets with
those of any other Person and shall not participate in any cash management
system with any other Person except pursuant to the Cash Management Agreement;

(xvi) shall hold its assets in its own name;

(xvii) shall conduct its business in its name or in a name franchised or
licensed to it by an entity other than an Affiliate of itself or of Borrower,
except for business conducted on behalf of itself by another Person under a
business management services agreement that is on commercially-reasonable terms,
so long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

 

-33-



--------------------------------------------------------------------------------

(xviii) (A) shall maintain its financial statements, accounting records and
other entity documents separate from those of any other Person; (B) shall show,
in its financial statements, its asset and liabilities separate and apart from
those of any other Person; and (C) shall not permit its assets to be listed as
assets on the financial statement of any of its Affiliates except as required by
GAAP; provided, however, that any such consolidated financial statement contains
a note indicating that the Special Purpose Entity’s separate assets and credit
are not available to pay the debts of such Affiliate and that the Special
Purpose Entity’s liabilities do not constitute obligations of the consolidated
entity;

(xix) except in the case of Borrower as contemplated by the Loan Documents with
respect to each other Borrower, shall pay its own liabilities and expenses,
including the salaries of its own employees, out of its own funds and assets, as
distinguished from the funds and assets of another Person, and shall maintain a
sufficient number of employees in light of its contemplated business operations,
provided in each instance, there exists sufficient cash flow from the Property
to do so and, provided further, that no Person shall be required to make any
direct or indirect additional capital contributions or loans to an Individual
Borrower;

(xx) shall observe all partnership, corporate or limited liability company
formalities necessary to maintain its separate existence, as applicable;

(xxi) shall have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the related Individual Property and the routine administration of
related Individual Borrower, in amounts not to exceed 2% of the amount of the
Loan which liabilities are not more than sixty (60) days past the date incurred,
are not evidenced by a note and are paid when due (unless being contested in
good faith in accordance with the terms of this Agreement), and which amounts
are normal and reasonable under the circumstances, and (iii) such other
liabilities that are permitted pursuant to this Agreement;

(xxii) except in the case of Borrower as contemplated by the Loan Documents with
respect to each other Borrower, shall not assume or guarantee or become
obligated for the debts of any other Person, shall not hold out its credit as
being available to satisfy the obligations of any other Person and shall not
pledge its assets to secure the obligations of any other Person;

(xxiii) shall not acquire obligations or securities of its partners, members or
shareholders or any other owner or Affiliate;

(xxiv) shall allocate fairly and reasonably any overhead expenses that are
shared with any of its Affiliates, constituents, or owners, or any guarantors of
any of their respective obligations, or any Affiliate of any of the foregoing,
including, but not limited to, paying for shared office space and for services
performed by any employee of an Affiliate, provided there exists sufficient cash
flow from the Property to do so and, provided further, that no Person shall be
required to make any direct or indirect additional capital contributions or
loans to an Individual Borrower;

 

-34-



--------------------------------------------------------------------------------

(xxv) shall maintain and use, to the extent reasonably necessary in the
operation of its business, separate stationery, invoices and checks bearing its
name and not bearing the name of any other entity unless such entity is clearly
designated as being the Special Purpose Entity’s agent;

(xxvi) except in the case of Borrower as contemplated by the Loan Documents with
respect to each other Borrower, shall not pledge its assets to secure the
obligations of any other Person;

(xxvii) shall maintain its assets in such a manner that it shall not be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person;

(xxviii) shall not make loans to any Person and shall not hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity) other than Permitted Investments;

(xxix) shall not identify its partners, members or shareholders, or any
Affiliate of any of them, as a division or part of it;

(xxx) other than capital contributions and distributions permitted under the
terms of its organizational documents, shall not enter into or be a party to,
any transaction with any of its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;

(xxxi) shall not have any obligation to, and shall not indemnify its partners,
officers, directors or members, as the case may be, in each case unless such an
obligation or indemnification is fully subordinated to the Debt and shall not
constitute a claim against it in the event that its cash flow is insufficient to
pay the Debt;

(xxxii) shall not have any of its obligations guaranteed by any Affiliate except
as provided by the Loan Documents with respect to the Guaranty and the
Environmental Indemnity;

(xxxiii) shall not form, acquire or hold any subsidiary;

(xxxiv) shall comply with all of the terms and provisions contained in its
organizational documents necessary to maintain its separate existence; and

(xxxv) shall not permit any Affiliate or constituent party independent access to
its bank accounts other than Manger, solely in its capacity as Borrower’s agent
under the Management Agreement, and solely for legitimate business purposes of
Borrower.

 

-35-



--------------------------------------------------------------------------------

“Spread” shall mean for the period commencing on the date hereof and ending on
(and including) the last day of the Interest Period applicable to the sixth
(6th) Payment Date, 3.544%, which amount shall be increased by fifty (50) basis
points beginning on the commencement of the Interest Period applicable to the
seventh (7th) Payment Date and ending on the last day of the Interest Period
applicable to the ninth (9th) Payment Date, and which amount shall be further
increased by fifty (50) basis points beginning on the commencement of the
Interest Period applicable to the tenth (10th) Payment Date and ending on the
last day of the Interest Period applicable to the Maturity Date.

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

“Stoneybrook Property” shall mean that certain Individual Property commonly
known as 4700 Southwest Hollyhock Circle, Corvallis, Oregon 97333.

“Strike Price” shall mean through and including the Maturity Date, three and
one-half percent (3.50%).

“Substitute Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.7(h) hereof.

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the related Title Insurance Policy, and containing a
certification of such surveyor satisfactory to Lender.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof. In no event shall any PACE Loan
be considered Taxes for purposes of this Agreement.

“Tenant” means the lessee of all or a portion of an Individual Property under a
Lease.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” shall mean, with respect to each Individual Property,
the mortgagee title insurance policy issued with respect to such Individual
Property and insuring the lien of the Mortgage encumbering such Individual
Property.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which the Individual Property is located.

“Unit” shall mean each residential unit or apartment in an Individual Property.

 

-36-



--------------------------------------------------------------------------------

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e).

“Write Down and Conversion Powers” shall have the meaning set forth in
Section 10.25.

“Zoning Reports” shall mean those certain planning and zoning reports provided
to Lender in connection with the closing of the Loan.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

ARTICLE II – GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a) repay
and discharge any amount due under existing loans relating to the Properties,
(b) pay all past-due Basic Carrying Costs, if any, with respect to the
Properties, (c) make deposits into

 

-37-



--------------------------------------------------------------------------------

the Reserve Funds on the Closing Date in the amounts provided herein, (d) pay
costs and expenses incurred in connection with the closing of the Loan, as
approved by Lender, (e) fund any working capital requirements of the Properties
and (f) distribute the balance, if any, to Borrower.

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Subject to the provisions of this Section 2.2, interest on
the outstanding principal balance of the Loan shall accrue from (and include)
the Closing Date through the end of the last Interest Period at the LIBOR Rate.
Borrower shall pay to Lender on each Payment Date the interest accrued (or to be
accrued) on the Loan for the related Interest Period.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
the Interest Rate and on a three hundred sixty (360) day year by (c) the
outstanding principal balance of the Loan.

2.2.3 Determination of Interest Rate. (a) Subject to the terms and conditions of
this Section 2.2.3 the Loan shall bear interest at the LIBOR Rate. The LIBOR
Rate applicable to an Interest Period shall be determined by Lender as set forth
herein; provided, however, that the LIBOR Rate Index for the Interest Period
commencing on the Closing Date through and including May 14, 2018 shall be the
LIBOR Rate Index on the Closing Date, which the parties agree is 1.933750%.

(b) In the event that Lender shall have reasonably determined that by reason of
circumstances affecting the interbank Eurodollar market the LIBOR Rate Index
cannot be determined as provided in the definition of the LIBOR Rate Index as
set forth herein and an Alternate Rate Index has not been established pursuant
to Section 2.2.3(c) below, then Lender shall forthwith give notice thereof by
telephone of such fact, confirmed in writing, to Borrower at least one
(1) Business Day prior to the Determination Date. If such notice is given, the
Loan shall be converted, from and after the first day of the next succeeding
Interest Period, to a Prime Rate Loan bearing interest based on the Prime Rate
in effect on the related Determination Date.

(c) If at any time Lender has determined in good faith (which determination
shall be conclusive and binding upon Borrower absent manifest error) that the
LIBOR Rate Index has been succeeded by an Alternate Rate Index, the Loan shall
be converted from a LIBOR Rate Loan to an Alternate Rate Loan bearing interest
based on the Alternate Rate in effect on the related Determination Date,
provided that the same does not violate applicable law. Lender may exercise the
foregoing conversion right by giving notice of such determination in writing to
Borrower at least one (1) Business Day prior to any Determination Date
Notwithstanding any provision of this Agreement to the contrary, in no event
shall (i) Borrower have the right to convert the Loan to a Prime Rate Loan or an
Alternate Rate Loan, (ii) Borrower have the right to convert a LIBOR Rate Loan
to an Alternate Rate Loan, or to convert an Alternate Rate Loan to a LIBOR Rate
Loan or a Prime Rate Loan, (iii) the Prime Rate be less than the LIBOR Rate
Floor plus the LIBOR Rate Spread as of the Closing Date, or (iv) the Alternate
Rate be less than the LIBOR Rate Floor plus the LIBOR Rate Spread as of the
Closing Date.

 

-38-



--------------------------------------------------------------------------------

(d) If, pursuant to the terms of Section 2.2.3(b) above, the Loan has been
converted to a Prime Rate Loan but thereafter the LIBOR Rate Index can again be
determined as provided in the definition of the LIBOR Rate Index as set forth
herein, Lender may give notice thereof to Borrower and convert the Prime Rate
Loan back to a LIBOR Loan by delivering to Borrower notice of such conversion no
later than 11:00 a.m. (New York City Time), one (1) Business Day prior to the
next succeeding Determination Date. If such notice is given, the Loan shall be
converted, from and after the first day of the next succeeding Interest Period,
to a LIBOR Rate Loan bearing interest based on the LIBOR Rate Index in effect on
the related Determination Date. Notwithstanding any provision of this Agreement
to the contrary, in no event shall Borrower have the right to elect to convert a
LIBOR Rate Loan to a Prime Rate Loan.

(e) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of the LIBOR Rate
Index, the Prime Rate Index or the Alternate Rate Index hereunder;

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;

(iii) shall hereafter subject Lender to any Section 2.7 Taxes (other than
(A) Indemnified Taxes, (B) Section 2.7 Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iv) shall hereafter impose on Lender any other condition (other than
Section 2.7 Taxes);

and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable which Lender deems to be
material as determined by Lender in its reasonable discretion. If Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.2.3(e),
Lender shall

 

-39-



--------------------------------------------------------------------------------

provide Borrower with not less than thirty (30) days written notice specifying
in reasonable detail the event by reason of which it has become so entitled and
the additional amount required to fully compensate Lender for such additional
cost or reduced amount. A certificate as to any additional costs or amounts
payable pursuant to the foregoing sentence submitted by Lender to Borrower shall
be conclusive in the absence of manifest error. Subject to Section 2.2.3(f) and
Section 2.7 hereof, this provision shall survive payment of the Note and the
satisfaction of all other obligations of Borrower under this Agreement and the
Loan Documents.

(f) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a LIBOR Rate
Loan, a Prime Rate Loan or an Alternate Rate Loan including, without limitation,
any such loss or expense arising from interest or fees payable by Lender to
lenders of funds obtained by it in order to maintain a LIBOR Rate Loan, a Prime
Rate Loan or an Alternate Rate Loan hereunder, (ii) any prepayment (whether
voluntary or mandatory) of the LIBOR Rate Loan, Prime Rate Loan or Alternate
Rate Loan, as applicable, on a day that (A) is not a Payment Date or (B) is a
Payment Date if Borrower did not give the prior written notice of such
prepayment required pursuant to the terms of this Agreement, including, without
limitation, such loss or expense arising from interest or fees payable by Lender
to lenders of funds obtained by it in order to maintain the LIBOR Rate Loan, a
Prime Rate Loan or an Alternate Rate Loan hereunder and (iii) the conversion
pursuant to the terms hereof of the LIBOR Rate Loan to the Prime Rate Loan or an
Alternate Rate Loan on a date other than the Payment Date, including, without
limitation, such loss or expenses arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain a LIBOR Rate Loan
hereunder (the amounts referred to in clauses (i), (ii) and (iii) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence. This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Rate Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Rate Loan or to avoid or
reduce such increased or additional costs, provided that the transfer or
assignment or redesignation (a) would not result in any additional costs,
expenses or risk to Lender that are not reimbursed by Borrower and (b) would not
be disadvantageous in any other respect to Lender as determined by Lender in its
reasonable discretion.

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

 

-40-



--------------------------------------------------------------------------------

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

2.2.7 Interest Rate Cap Agreement. (a) Prior to or contemporaneously with the
Closing Date, Borrower (or an Individual Borrower on behalf of and for the
benefit of Borrower (such Individual Borrower, the “IR Cap Borrower”)) shall
enter into an Interest Rate Cap Agreement with a LIBOR strike price equal to the
Strike Price. The Interest Rate Cap Agreement (i) shall at all times be in a
form and substance reasonably acceptable to Lender, (ii) shall at all times be
with an Acceptable Counterparty, (iii) shall direct such Acceptable Counterparty
to deposit directly into the Lockbox Account any amounts due Borrower under such
Interest Rate Cap Agreement so long as any portion of the Debt exists, provided
that the Debt shall be deemed to exist if the Properties are transferred by
judicial or non-judicial foreclosure or deed-in-lieu thereof, (iv) shall be for
a period equal to the term of the Loan and (v) shall at all times have a
notional amount equal to or greater than the principal balance of the Loan and
shall at all times provide for the applicable Strike Price. Borrower shall
collaterally assign to Lender, pursuant to the Collateral Assignment of Interest
Rate Cap Agreement (the “Assignment of Interest Rate Cap Agreement”), all of its
right, title and interest to receive any and all payments under the Interest
Rate Cap Agreement, and shall deliver to Lender an executed counterpart of such
Interest Rate Cap Agreement (which shall, by its terms, authorize the assignment
to Lender and require that payments be deposited directly into the Cash
Management Account) and shall notify the Acceptable Counterparty of such
assignment.

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be deposited immediately into the Lockbox Account or into such
other account as specified by Lender. Borrower shall take all actions reasonably
requested by Lender to enforce Lender’s rights under the Interest Rate Cap
Agreement in the event of a default by the Acceptable Counterparty and shall not
waive, amend or otherwise modify any of its rights thereunder.

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Acceptable Counterparty by any Approved Rating Agency, Borrower shall
replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement not later than ten (10) Business Days following receipt of notice from
Lender of such downgrade, withdrawal or qualification.

 

-41-



--------------------------------------------------------------------------------

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender (a) a resolution/consent, as applicable, of the Acceptable
Counterparty authorizing the delivery of the Interest Rate Cap Agreement
acceptable to Lender, and (b) an opinion from counsel (which counsel may be
in-house counsel for the Acceptable Counterparty) for the Acceptable
Counterparty (upon which Lender and its successors and assigns may rely) which
shall provide, in relevant part, that:

(i) the Acceptable Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation or formation and
has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement;

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement, and
any other agreement which the Acceptable Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

-42-



--------------------------------------------------------------------------------

(f) At such time as the Debt is repaid in full, all of Lender’s right, title and
interest in and to the Interest Rate Cap Agreement shall terminate and Lender at
Borrower’s sole cost and expense shall execute and deliver such documents as may
be required to evidence Lender’s release of the Interest Rate Cap Agreement and
to notify the Acceptable Counterparty of such release.

(g) Notwithstanding anything to the contrary contained in this Section 2.2.7 or
elsewhere in this Agreement, if, at any time, Lender converts the Loan to either
a Prime Rate Loan or an Alternate Rate Loan in accordance with Section 2.2.3
above (each, a “Rate Conversion”), then within thirty (30) days after such Rate
Conversion, Borrower shall enter into, make all payments under, and satisfy all
conditions precedent to the effectiveness of, a Substitute Interest Rate Cap
Agreement (and in connection therewith, but not prior to Borrower taking all the
actions described in this clause (i), Borrower shall have the right to terminate
any then-existing Interest Rate Cap Agreement).

(h) As used herein, “Substitute Interest Rate Cap Agreement” shall mean an
interest rate cap agreement between an Acceptable Counterparty and Borrower (or
IR Cap Borrower on behalf of and for the benefit of Borrower), obtained by
Borrower and collaterally assigned to Lender pursuant to an Assignment of
Interest Rate Cap Agreement (or substantially similar collateral assignment) and
shall contain each of the following:

(i) a term expiring no earlier than the end of the Interest Period in which the
Maturity Date occurs;

(ii) the notional amount of the Substitute Interest Rate Cap Agreement shall be
equal to or greater than the then outstanding principal balance of the Loan;

(iii) it provides that the only monetary and material obligation of Borrower
thereunder is the making of a single payment to the Acceptable Counterparty
thereunder upon the execution and delivery thereof and there are no other
conditions to the effectiveness of such Substitute Interest Rate Cap Agreement;

(iv) it provides to Lender and Borrower (as determined by Lender in its sole but
good faith discretion), for the term of the Substitute Interest Rate Cap
Agreement, a protection against rising interest rates that is no less beneficial
to Borrower and Lender than that which was provided by the Interest Rate Cap
Agreement being replaced by the Substitute Interest Rate Cap Agreement ; and

(v) without limiting any of the provisions of the preceding clauses (i) through
(iv) above, it satisfies all of the requirements set forth in clauses
(i) through (iii) and clause (v) of Section 2.2.7(a) hereof.

From and after the date of any Rate Conversion, all references to “Interest Rate
Cap Agreement” and “Replacement Interest Rate Cap Agreement” herein (other than
in the definition of “Interest Rate Cap Agreement”, the definition of
“Replacement Interest Rate Cap Agreement” and as referenced in the first
sentence of Section 2.2.7(a) hereof) shall be deemed to refer or relate, as
applicable, to a Substitute Interest Rate Cap Agreement. Notwithstanding the
foregoing, Lender acknowledges and agrees that Borrower shall have the right, in
lieu of delivering a new Substitute Interest Rate Cap Agreement to satisfy the
foregoing, to modify the then existing Interest Rate Cap Agreement so that it
satisfies the conditions set forth in clauses (i) – (v) of the definition of
“Substitute Interest Rate Cap Agreement” herein.

 

-43-



--------------------------------------------------------------------------------

Section 2.3 Loan Payment.

2.3.1 Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to and including May 14, 2018,
which interest shall be calculated in accordance with the provisions of
Section 2.2 hereof and (b) on each Payment Date commencing on the Payment Date
occurring in June 2018 and on each Payment Date thereafter up to and including
the Maturity Date, an amount equal to the Monthly Debt Service Payment Amount,
which payments shall be applied first to interest due for the related Interest
Period at the LIBOR Rate or, if unavailable, at the Prime Rate or the Alternate
Rate, as applicable, for such related Interest Period and then to the principal
amount of the Loan due in accordance with this Agreement, if any, and lastly, to
any other amounts due and unpaid pursuant to the Loan Documents hereto.

2.3.2 Payments Generally. The first Interest Period hereunder shall commence on
and include the Closing Date and shall end on and include May 14, 2018.
Thereafter during the term of the Loan, each Interest Period shall commence on
the fifteenth (15th) day of the calendar month preceding the calendar month in
which the related Payment Date occurs and shall end on and include the
fourteenth (14th) day of the calendar month in which the related Payment Date
occurs. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal due on the
Maturity Date, interest shall be payable at the Interest Rate or the Default
Rate, as the case may be, through and including the last day of the related
Interest Period. All amounts due under this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgages
and the other Loan Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents are not paid by Borrower on or prior to the date on
which it is due, Borrower shall pay to Lender upon demand an amount equal to the
lesser of five percent (5%) of such unpaid sum or the Maximum Legal Rate in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgages and the
other Loan Documents to the extent permitted by applicable law.

 

-44-



--------------------------------------------------------------------------------

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than2:00 p.m., New York City time, on the date when due
and shall be made in lawful money of the United States of America in immediately
available funds at Lender’s office or as otherwise directed by Lender, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments. (a) Except as otherwise provided in
Section 2.4.1(b), Section 2.4.2 and Section 2.5.2 hereof, Borrower shall not
have the right to prepay the Loan in part.

(b) Borrower may prepay the Loan in whole, or in part, including, in accordance
with Section 2.5.2 hereof, provided that (i) no Event of Default exists;
(ii) Borrower gives Lender not less than ten (10) Business Days and not more
than sixty (60) days prior written notice of the amount of the Loan that
Borrower intends to prepay (it being agreed that such notice may be revoked by
Borrower at any time, but Borrower shall pay any actual reasonable out-of-pocket
expenses incurred by Lender in connection with such revocation); (iii) no
prepayment shall be permitted on any date during the period commencing on the
first calendar day immediately following a Payment Date to, but not including,
the Determination Date in such calendar month; and (iv) Borrower pays Lender, in
addition to the outstanding principal amount of the Loan to be prepaid, (A) all
interest which would have accrued on the amount of the Loan to be paid through
and including the date of prepayment; (B) all other sums due and payable under
this Agreement, the Note, and the other Loan Documents, including, but not
limited to the Breakage Costs and all of Lender’s costs and expenses (including
reasonable attorney’s fees and disbursements) incurred by Lender in connection
with such prepayment; and (C) Mezzanine Borrower shall make a pro rata
prepayment of the Mezzanine Loan in accordance with the terms of the Mezzanine
Loan Agreement. If a notice of prepayment is given by Borrower to Lender
pursuant to this Section 2.4.1(b), the amount designated for prepayment and all
other sums required under this Section 2.4.1(b) shall be due and payable on the
proposed prepayment date.

2.4.2 Mandatory Prepayments. (a) On the next occurring Payment Date following
the date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration of
any Individual Property or otherwise remit such Net Proceeds to Borrower
pursuant to Section 6.4 hereof, Borrower shall prepay or authorize Lender to
apply such Net Proceeds as a prepayment of all or a portion of the outstanding
principal balance of the Loan together with accrued interest and any other sums
due hereunder in an amount equal to one hundred percent (100%) of such Net
Proceeds; provided, however, if an Event of Default has occurred and is
continuing, Lender may apply such Net Proceeds to the Debt (until paid in full)
in any order or priority in its sole discretion. No spread maintenance payment
or prepayment premium shall be due in connection with any prepayment made
pursuant to this Section 2.4.2. In the event there shall be any Net Proceeds
remaining after repayment in full of the Debt, such Net Proceeds shall be
disbursed to the Mezzanine Lender to be applied in accordance with the Mezzanine
Loan Agreement, in the event the Mezzanine Loan shall then be outstanding.

 

-45-



--------------------------------------------------------------------------------

2.4.3 Prepayments After Default. If, following the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender (including, without
limitation, through application of any Reserve Funds), such tender or recovery
shall (a) include interest at the Default Rate on the outstanding principal
amount of the Loan through the last calendar day of the Interest Period within
which such tender or recovery occurs and (b) be deemed a voluntary prepayment by
Borrower (and if such tender or recovery occurs prior to the Prepayment Release
Date, it shall be in violation of the prohibition against prepayment set forth
in Section 2.4.1 hereof) and shall in all instances include all interest which
would have accrued on the amount of the Loan to be paid through and including
the Payment Date next occurring following the date of such prepayment.

Section 2.5 Release of Property. Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of any Lien of any
Mortgage on any Individual Property.1

2.5.1 Release of all Properties Upon Payment in Full. (a) If Borrower has
elected to prepay the entire Loan and the requirements of Section 2.4 and this
Section 2.5 have been satisfied, all of the Properties shall be released from
the Liens of their respective Mortgages.

(b) In connection with the release of the Mortgages, Borrower shall submit to
Lender, not less than twenty (20) days prior to the Payment Date on which
Borrower intends to prepay the Loan in full, a release of Lien (and related Loan
Documents) for each Individual Property for execution by Lender. Such release
shall be in a form appropriate in each jurisdiction in which an Individual
Property is located and that would be satisfactory to a prudent lender and
contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.

2.5.2 Release of Individual Property. If Borrower has elected to prepay a
portion of the Loan and the requirements of Section 2.4 and this Section 2.5
have been satisfied, and provided that no Event of Default has occurred and is
continuing, Borrower may obtain the release of an Individual Property from the
Lien of the Mortgage thereon (and related Loan Documents) and the release of
Borrower’s obligations under the Loan Documents with respect to such Individual
Property (other than those expressly stated to survive), upon the satisfaction
of each of the following conditions:

(a) The amount of the outstanding principal balance of the Loan to be prepaid
shall equal or exceed the Adjusted Release Amount for the applicable Individual
Property, and such prepayment shall be deemed a voluntary prepayment for all
purposes hereunder;

 

1  If Westmont Ground Lease Estoppel is not delivered prior to closing, right of
Lender to request a release of the Westmont Property upon an EOD to be included.

 

-46-



--------------------------------------------------------------------------------

(b) Subsequent to such release, each Individual Borrower and Operating Lessee
shall continue to be a Special Purpose Entity pursuant to, and in accordance
with, Section 4.1.30 hereof;

(c) Borrower shall deliver to Lender an Additional Insolvency Opinion or an
update of the Insolvency Opinion indicating that the release does not affect the
opinions set forth therein;

(d) Borrower shall submit to Lender, not less than twenty (20) days prior to the
Payment Date on which the prepayment will be made, a release of Lien (and
related Loan Documents) for such Individual Property for execution by Lender.
Such release shall be in a form appropriate in each jurisdiction in which the
Individual Property is located and that would be satisfactory to a prudent
lender and contains standard provisions, if any, protecting the rights of the
releasing lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, (ii) will effect
such release in accordance with the terms of this Agreement, and (iii) will not
impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents not being released (or as to the
parties to the Loan Documents and Properties subject to the Loan Documents not
being released);

(e) After giving effect to such release, the Debt Yield for the Properties then
remaining subject to the Liens of the Mortgages shall be equal to or greater
than the Debt Yield for all of the Properties subject to the Liens of the
Mortgages immediately prior to giving effect to the applicable release (the
“Release Debt Yield”), provided, that if Borrower does not satisfy the Release
Debt Yield as of the date of such release, Borrower may prepay a portion of the
outstanding principal balance of the Loan in the amount (taking into account a
pro rata prepayment of the Mezzanine Loan pursuant to Section 2.5.2(g) of the
Mezzanine Loan) necessary to cause the Debt Yield to equal or exceed the Release
Debt Yield, as the case may be (each such prepayment, a “Debt Yield Cure
Payment”)), so long as Borrower satisfies the conditions to prepayment set forth
in Section 2.4.1(b) (other than the notice required under Section 2.4.1(b)(ii)
hereof).

(f) Mezzanine Borrower shall have satisfied all of the conditions set forth in
Section 2.5.2 of the Mezzanine Loan Agreement, including payment of the
Mezzanine Adjusted Release Amount to Mezzanine Lender;

(g) The Individual Property to be released shall be conveyed in a transfer to a
Person other than a Borrower or any of its Affiliates;

(h) The Adjusted Release Amount paid to Lender in connection with any such
release shall be deemed a voluntary prepayment for all purposes hereunder;

(i) Borrower shall reimburse Lender and Servicer for any costs and expenses
Lender and Servicer arising from such release (including reasonable attorneys’
fees and expenses) and Borrower shall have paid, in connection with such
release, (i) all recording charges, filing fees, taxes or other expenses payable
in connection therewith, (ii) all costs and expenses of the Rating Agencies
incurred with respect to such release, and (iii) to any Servicer, the current
fee being assessed by such Servicer to effect such release.

 

-47-



--------------------------------------------------------------------------------

(j) The Operating Lease for the released Individual Property shall be amended to
release such Individual Property from the Operating Lease and to reduce the Rent
payable thereunder by the amount of the Rent which was due under the Operating
Lease for such Individual Property.

Section 2.6 Lockbox Account/Cash Management.

2.6.1 Lockbox Account. (a) During the term of the Loan, Borrower shall or shall
cause Operating Lessee to establish and maintain an account (the “Lockbox
Account”) with Lockbox Bank in trust for the benefit of Lender, which Lockbox
Account shall be under the sole dominion and control of Lender. The Lockbox
Account shall be entitled “Needle Interco Tenant LLC fbo JPMorgan Chase Bank,
National Association, as Lender”. Borrower and Operating Lessee hereby grant to
Lender a first-priority security interest in the Lockbox Account and all
deposits at any time contained therein and the proceeds thereof and will take
all actions necessary to maintain in favor of Lender a perfected first priority
security interest in the Lockbox Account, including, without limitation, filing
UCC-1 Financing Statements and continuations thereof. Lender and Servicer shall
have the sole right to make withdrawals from the Lockbox Account and all costs
and expenses for establishing and maintaining the Lockbox Account shall be paid
by Borrower. All monies now or hereafter deposited into the Lockbox Account
shall be deemed additional security for the Debt. The Lockbox Agreement and
Lockbox Account shall remain in effect until the Loan has been repaid in full.
The Lockbox Account shall at all times be an Eligible Account.

(b) If any Residents or Tenants do not deposit their Rents directly into the
Lockbox Account, Borrower and/or Operating Lessee shall, or shall cause Manager
to deposit all amounts received by Borrower, Operating Lessee or Manager
constituting Rents into the Lockbox Account within one (1) Business Day after
receipt thereof.

(c) Borrower shall obtain from Lockbox Bank its agreement to transfer, upon the
occurrence and during the continuance of a Cash Sweep Period, to the Cash
Management Account in immediately available funds by federal wire transfer all
amounts on deposit in the Lockbox Account once every Business Day throughout the
Cash Sweep Period.

(d) Upon the occurrence and during the continuation of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in the Lockbox Account to the payment of the
Debt in any order in its sole discretion.

(e) The Lockbox Account shall not be commingled with other monies held by
Borrower, Operating Lessee, Manager or Lockbox Bank.

(f) Borrower shall not further pledge, assign or grant any security interest in
the Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

-48-



--------------------------------------------------------------------------------

(g) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Lockbox Account and/or the Lockbox Agreement (unless arising from the gross
negligence or willful misconduct of Lender) or the performance of the
obligations for which the Lockbox Account was established.

2.6.2 Cash Management Account. (a) Upon the occurrence of a Cash Sweep Event,
Borrower shall promptly establish and maintain a segregated Eligible Account
(the “Cash Management Account”) to be held by Agent in trust and for the benefit
of Lender, which Cash Management Account shall be under the sole dominion and
control of Lender. During a Cash Sweep Period, Borrower shall cause Lockbox Bank
to deposit, on each Business Day, all sums on deposit in the Lockbox Account and
all sums required to be deposited into the Cash Management Account. The Cash
Management Account shall be entitled “Needle Interco Tenant LLC for the benefit
of JPMorgan Chase Bank, National Association, as Lender, pursuant to Loan
Agreement dated as of May 14, 2018 – Cash Management Account” Borrower hereby
grants to Lender a first priority security interest in the Cash Management
Account and all deposits at any time contained therein and the proceeds thereof
and will take all actions necessary to maintain in favor of Lender a perfected
first priority security interest in the Cash Management Account, including,
without limitation, filing UCC-1 Financing Statements and continuations thereof.
Borrower will not in any way alter or modify the Cash Management Account and
will notify Lender of the account number thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Cash Management Account and all
costs and expenses for establishing and maintaining the Cash Management Account
shall be paid by Borrower.

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c) All funds on deposit in the Cash Management Account following the occurrence
and during the continuance of an Event of Default may be applied by Lender in
such order and priority as Lender shall determine.

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide notice thereof to Borrower.

2.6.3 Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing, upon
the occurrence and during the continuation of a Cash Sweep Period, Borrower’s
obligations with respect to the payment of the Monthly Debt Service Payment
Amount and amounts required to be deposited into the Reserve Funds, if any,
shall be deemed satisfied to the extent sufficient amounts are deposited in the
Cash Management Account to satisfy such obligations pursuant to this Agreement
on the dates each such payment is required, regardless of whether any of such
amounts are so applied by Lender.

 

-49-



--------------------------------------------------------------------------------

2.6.4 Distributions. Any transfer of Borrower’s funds from the Lockbox Account
or Cash Management Account or other sources to or for the benefit of Mezzanine
Borrower or Mezzanine Lender pursuant to the terms of this Agreement, or any
other Loan Document, is intended by Borrower and Mezzanine Borrower to
constitute, and shall constitute, a distribution from Borrower to Mezzanine
Borrower and shall be treated as such on the books and records of each of
Borrower and Mezzanine Borrower. All such distributions by Borrower shall comply
with the requirements of Section 18-607 of the Delaware Limited Liability
Company Act. No provision of this Agreement, or any other Loan Document, is
intended to, nor shall, create a debtor-creditor relationship between Borrower
and Mezzanine Borrower or Borrower and Mezzanine Lender.

Section 2.7 Withholding Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Section 2.7 Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of the Borrower) requires the deduction or withholding of any
Section 2.7 Tax from any such payment by the Borrower, then the Borrower shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Section 2.7 Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.7) the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify Lender, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Section 2.7 Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.7, the Borrower shall deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

 

-50-



--------------------------------------------------------------------------------

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Section 2.7 Tax with respect to payments made under any
Loan Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Section 2.7 Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Section 2.7 Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit A-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of

 

-51-



--------------------------------------------------------------------------------

Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable,; or

(4) to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit A-2 or Exhibit A-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit A-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete, invalid, incomplete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower in
writing of its legal inability to do so.

 

-52-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.7 Taxes as to which it has been indemnified pursuant to this
Section 2.7 (including by the payment of additional amounts pursuant to this
Section 2.7), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Section 2.7 Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Section 2.7 Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Section 2.7 Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Section 2.7 Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
tax returns (or any other information relating to its Section 2.7 Taxes that it
deems confidential) to the indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 2.7 shall survive any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

ARTICLE III – CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender. Notwithstanding anything contained herein to the contrary, Lender’s
funding of the Loan on the Closing Date shall be deemed to constitute the
satisfaction or waiver of all conditions precedent set forth therein or herein.

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Each Loan Party represents and warrants as
of the date hereof that:

4.1.1 Organization. Each Loan Party has been duly organized and is validly
existing and in good standing with requisite power and authority to own the
related Individual Property and to transact the businesses in which it is now
engaged. Each Loan Party is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its businesses and operations. Each Loan Party possesses all
rights,

 

-53-



--------------------------------------------------------------------------------

licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own, lease or manage, as applicable, the related Individual
Property and to transact the businesses in which it is now engaged, and the sole
business of such Loan Party is the ownership, management, leasing and operation,
as applicable, of the related Individual Property. The ownership interests in
each Loan Party are as set forth on the organizational chart attached hereto as
Schedule IV.

4.1.2 Proceedings. Each Loan Party has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Loan Party and constitute legal, valid and
binding obligations of Borrower enforceable against Loan Party in accordance
with their respective terms, subject only to applicable bankruptcy, insolvency
and similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Loan Party will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of Loan
Party pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Loan Party is a party or by which any of the Individual
Properties or Loan Party’s assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Loan Party or any of Loan
Party’s properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such Governmental
Authority required for the execution, delivery and performance by Loan Party of
this Agreement or any other Loan Documents has been obtained and is in full
force and effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to Loan
Party’s knowledge, threatened against or affecting Borrower, Guarantor, any Loan
Party or any Individual Property, which actions, suits or proceedings, if
determined against Borrower, Loan Party, Guarantor or any Individual Property,
would reasonably be expected to have a Material Adverse Effect.

4.1.5 Agreements. No Loan Party is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. No Loan Party is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Loan Party or any Individual Property is bound. No Loan Party has material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Loan Party is a party or by
which Loan Party or the Properties are otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the
Properties as permitted pursuant to clause (xxi) of the definition of “Special
Purpose Entity” set forth in Section 1.1 hereof and (b) obligations under the
Loan Documents.

 

-54-



--------------------------------------------------------------------------------

4.1.6 Title. Borrower has good, marketable and insurable fee simple title or
with respect to the Ground Lease Properties, leasehold estate title, to the real
property comprising part of each Individual Property, as applicable, and good
title to the balance of such Individual Property, free and clear of all Liens
whatsoever except the Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents.
Operating Lessee has good, marketable and insurable leasehold estate title to
the real property comprising part of each Individual Property, as applicable,
and good title to the balance of such Individual Property, free and clear of all
Liens whatsoever except the Permitted Encumbrances, such other Liens as are
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents. The Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use of the applicable Individual
Property (as currently used) or Borrower’s ability to repay the Loan. Each
Mortgage, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the
applicable Individual Property, subject only to Permitted Encumbrances and the
Liens created by the Loan Documents and (b) perfected security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents.
There are no claims for payment for work, labor or materials affecting the
Properties which are or, to the best of Borrower’s knowledge, may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents.

4.1.7 Solvency. Each Loan Party has (a) not entered into this transaction or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under such Loan Documents.
Giving effect to the Loan, the fair saleable value of each Loan Party’s assets
exceeds and will, immediately following the making of the Loan, exceed each Loan
Party’s total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
each Loan Party’s assets is and will, immediately following the making of the
Loan, be greater than each Loan Party’s probable liabilities, including the
maximum amount of its contingent liabilities on its debts as such debts become
absolute and matured. Each Loan Party’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. No Loan Party
intends to, and does not believe that it will, incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by each Loan Party and the amounts to be payable
on or in respect of obligations of each Loan Party). No petition in bankruptcy
has been filed against Borrower, any Loan Party or any constituent Person in the
last seven (7) years, and neither Borrower, any Loan Party nor any constituent
Person in the last seven (7) years has ever made an assignment for the benefit
of creditors or taken advantage of any insolvency act for the benefit of
debtors. Neither Borrower, any Loan Party nor any of its constituent Persons are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s or any Loan Party’s assets or property, and neither Borrower nor any
Loan Party has any knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.

 

-55-



--------------------------------------------------------------------------------

4.1.8 Full and Accurate Disclosure. No statement of fact made by any Loan Party
in this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to any Loan Party which has not been disclosed to Lender
which adversely affects, nor as far as Loan Party can foresee, would be
reasonably expected to result in a Material Adverse Effect.

4.1.9 ERISA.

(a) Generally. Each of the Borrower, Guarantor, each other Loan Party and their
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable law relating to any Plans and
the regulations and published interpretations thereunder. Neither Borrower, any
Loan Party nor Guarantor has incurred or reasonably expects to incur any
liability for a Prohibited Transaction (as such term is defined in Section 406
of ERISA or Section 4975 of the Code). No ERISA Event or termination of any Plan
has occurred or is reasonably expected to occur and no notice of termination has
been filed by or with the PBGC with respect to any Plan established or
maintained by Borrower, Guarantor or any ERISA Affiliate. Neither Borrower, any
Loan Party, Guarantor nor any ERISA Affiliate is or was a party to any
Multiemployer Plan. With respect to each Foreign Benefit Arrangement and with
respect to each Foreign Plan, (i) any employer and employee contributions
required by law or by the terms of any Foreign Benefit Arrangement or any
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices, (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance or the book reserve established for any Foreign Plan, together
with any accrued contributions, is sufficient to procure or provide for the
accrued benefit obligations, as of the date hereof, with respect to all current
and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles, and
(iii) each Foreign Plan that is required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.

(b) Plan Assets; Prohibited Transactions. Neither the Borrower, any Loan Party
nor the Guarantor is, and neither shall become an entity deemed to hold “plan
assets” within the meaning of 29 C.F.R. § 2510.3-101 (as modified by
Section 3(42) of ERISA) of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of and subject to Section 4975 of the Code). Neither the Borrower, any Loan
Party nor the Guarantor is a “governmental plan” within the meaning of
Section 3(32) of ERISA and transactions by or with Borrower, any Loan Party or
Guarantor are not subject to any state or other statute, regulation or other
restriction regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”). The
execution of this Agreement, the making of the Loan and the other transactions
contemplated by the Loan Documents, including but not limited to the exercise by
the Lender of its rights under the Loan Documents, are not and will not give
rise to an unexempt Prohibited Transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code, and are not prohibited or otherwise
restricted by Similar Law.

 

-56-



--------------------------------------------------------------------------------

4.1.10 Compliance. Each Loan Party and the Properties and the use thereof comply
in all material respects with all applicable Legal Requirements, building and
zoning ordinances and codes, except to the extent noted in the Zoning Reports or
to the extent any such non-compliance would not reasonably be expected to have a
Material Adverse Effect. No Loan Party is in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority. There has not
been committed by Borrower, any Loan Party or any other Person in occupancy of
or involved with the operation or use of the Properties any act or omission
affording the federal government or any other Governmental Authority the right
of forfeiture as against any Individual Property or any part thereof or any
monies paid in performance of Borrower’s or any Loan Party’s obligations under
any of the Loan Documents. On the Closing Date, to the knowledge of each Loan
Party, the Improvements at each Individual Property were in material compliance
with applicable law.

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (a) are true, complete and
correct in all material respects, (b) accurately represent the financial
condition of Borrower, each Loan Party and the Properties, as applicable, as of
the date of such reports, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein. Except
for Permitted Encumbrances, neither Borrower nor any Loan Party has any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower or any Loan Party and reasonably likely to have a
material adverse effect on any Individual Property or the current operation
thereof, except as referred to or reflected in said financial statements. Since
the date of such financial statements, there has been no material adverse change
in the financial condition, operations or business of Borrower or any Loan Party
from that set forth in said financial statements.

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Loan Party’s knowledge, is threatened or contemplated with
respect to all or any portion of any Individual Property or for the relocation
of roadways providing access to any Individual Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 Utilities and Public Access. Each Individual Property has rights of
access to public ways and except as shown on the Surveys or such matters that do
not have a Material Adverse Effect on such Individual Property, is served by
water, sewer, sanitary sewer

 

-57-



--------------------------------------------------------------------------------

and storm drain facilities adequate to service such Individual Property for its
respective intended uses. All public utilities necessary or convenient to the
full use and enjoyment of each Individual Property are located either in the
public right of way abutting such Individual Property (which are connected so as
to serve such Individual Property without passing over other property) or in
recorded easements serving such Individual Property and such easements are set
forth in and insured by the related Title Insurance Policy. All roads necessary
for the use of each Individual Property for its current respective purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities.

4.1.15 Not a Foreign Person. No Loan Party is a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Separate Lots. Except with respect to that certain Individual Property
known as the Lodge at Cold Springs (“Cold Springs Property”), each Individual
Property is comprised of one (1) or more parcels which constitute a separate tax
lot or lots and does not constitute a portion of any other tax lot not a part of
such Individual Property.

4.1.17 Assessments. There are no pending or, to the Loan Parties knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any Individual Property, nor to any Loan Party’s knowledge, are there
any contemplated improvements to any Individual Property that may result in such
special or other assessments.

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by any Loan Party or Guarantor, including the defense of usury, nor
would the operation of any of the terms of the Loan Documents, or the exercise
of any right thereunder, render the Loan Documents unenforceable (subject to
principles of equity and bankruptcy, insolvency and other laws generally
affecting creditors’ rights and the enforcement of debtors’ obligations), and
neither Borrower, any Loan Party nor Guarantor has asserted any right of
rescission, set off, counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No material claims have been made or
are currently pending, outstanding or otherwise remain unsatisfied under any
such Policy which would reasonably be expected to have a Material Adverse
Effect, and neither Borrower, any Loan Party nor any other Person, has done, by
act or omission, anything which would impair the coverage of any such Policy.

4.1.21 Use of Property. Each Individual Property is used exclusively for
independent living facility purposes and other appurtenant and related uses.

 

-58-



--------------------------------------------------------------------------------

4.1.22 Certificate of Occupancy; Licenses. Except as disclosed in the Zoning
Reports, all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal use, occupancy and operation of each Individual Property as currently
used, occupied and operated have been obtained and are in full force and effect.
The use being made of each Individual Property is in conformity with the
certificate of occupancy issued for such Individual Property.

4.1.23 Flood Zone. Except as set forth on the Survey for an Individual Property,
none of the Improvements on any Individual Property are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards, or, if so located, the flood insurance required pursuant to
Section 6.1(a)(i) is in full force and effect with respect to such Individual
Property.

4.1.24 Physical Condition. Except as otherwise expressly disclosed in the
property condition reports delivered to Lender prior to the date hereof in
connection with the origination of the Loan, each Individual Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and to the Loan Party’s knowledge,
all structural components, are in good condition, order and repair in all
material respects; there exists no structural or other material defects or
damages in any Individual Property, whether latent or otherwise, and Borrower
has not received notice from any insurance company or bonding company of any
defects or inadequacies in any Individual Property, or any part thereof, which
would adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

4.1.25 Boundaries. Except as may be disclosed on the Survey for an Individual
Property, all of the improvements which were included in determining the
appraised value of each Individual Property lie wholly within the boundaries and
building restriction lines of such Individual Property, and no improvements on
adjoining properties encroach upon any Individual Property, and no easements or
other encumbrances upon any Individual Property encroach upon any of the
Improvements, so as to affect the value or marketability of the applicable
Property except those which are insured against by the applicable Title
Insurance Policy.

4.1.26 Leases and Major Contracts. (a) The Properties are not subject to any
Leases, other than (i) the Residency Agreements described in the rent roll
attached hereto as Schedule II-A and made a part hereof, which rent roll is
true, complete and accurate in all respects as of the Closing Date and
(ii) Leases with commercial Tenants (collectively, the “Commercial Leases”),
copies of which have been delivered to Lender prior to the Closing Date.
Borrower is the owner and lessor of landlord’s interest in the Operating Lease
and Operating Lessee is the sublandlord’s interest in the other Leases. No
Person has any possessory interest in any Individual Property or right to occupy
the same except under and pursuant to the provisions of the Commercial Leases,
the Management Agreements, the Operating Lease and the Residency Agreements. The
current Leases are in full force and effect and there are no defaults thereunder
by either party that are reasonably expected to result in a Material Adverse
Effect

 

-59-



--------------------------------------------------------------------------------

and, to the knowledge of each Loan Party, there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder. No Rent has been paid more than one (1) month in advance of its due
date. All security deposits are held by Borrower in accordance with applicable
law. All work to be performed by Borrower under each Lease with a commercial
Tenant has been performed as required and has been accepted by the applicable
Tenant, and any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by Borrower to
any Tenant has already been received by such Tenant. There has been no prior
sale, transfer or assignment, hypothecation or pledge of any Lease or of the
Rents received therein which is outstanding. No Tenant under any Commercial
Lease has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such Tenant holds its leased premises under assignment or
sublease, nor does anyone except such Tenant and its employees occupy such
leased premises. No Tenant under any Lease has a right or option pursuant to
such Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part. No Tenant under any
commercial Lease has any right or option for additional space in the
Improvements.

(b) The Properties are not subject to any Major Contracts other than the Major
Contracts set forth on Schedule II-B attached hereto.

4.1.27 Survey. To each Loan Party’s knowledge, the Survey for each Individual
Property delivered to Lender in connection with this Agreement does not fail to
reflect any material matter affecting such Individual Property or the title
thereto.

4.1.28 Inventory. Borrower or Operating Lessee is the owner of all of the
Equipment, Fixtures and Personal Property located on or at each Individual
Property (except for any personal property owned by Manager pursuant to and in
accordance with the Management Agreement) and shall not lease any Equipment,
Fixtures or Personal Property other than as permitted hereunder. To each Loan
Party’s knowledge, all of the Equipment, Fixtures and Personal Property are
sufficient to operate the Properties in the manner required hereunder and in the
manner in which it is currently operated.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements and Health Care Requirements have
been paid. All mortgage, mortgage recording, stamp, intangible or other similar
tax required to be paid by any Person under applicable Legal Requirements
currently in effect in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement of any of the Loan Documents,
including, without limitation, the Mortgages, have been paid. If at any time
Lender determines based on applicable law, that Lender is not being afforded the
maximum amount of security available from any one or more of the Properties as a
direct or indirect result of applicable taxes not having been paid with respect
to any Individual Property, Borrower agrees that Borrower will execute,
acknowledge and deliver to Lender, immediately upon Lender’s request,
supplemental affidavits and/or mortgage(s) increasing the amount of the Debt
attributable to any such Individual Property (as set forth as the Release Amount
on Schedule V annexed hereto) for which all applicable taxes have been paid to
an amount determined by Lender, and Borrower shall, on demand, pay any
additional taxes.

 

-60-



--------------------------------------------------------------------------------

4.1.30 Special Purpose Entity/Separateness.

(a) Until the Debt has been paid in full, each Loan Party and any Principal
hereby represents, warrants and covenants that each Loan Party is, shall be and
shall continue to be a Special Purpose Entity.

(b) The representations, warranties and covenants set forth in Section (a) shall
survive for so long as any amount remains payable to Lender under this Agreement
or any other Loan Document.

(c) Any and all of the stated facts and assumptions made about it in any
Insolvency Opinion, including, but not limited to, any exhibits attached
thereto, will have been and shall be true and correct in all respects, and each
Loan Party will have complied and will comply with all of the stated facts and
assumptions made with respect to it in any Insolvency Opinion. Each Loan Party
covenants that in connection with any Additional Insolvency Opinion delivered in
connection with this Agreement it shall provide an updated certification
regarding compliance with the facts and assumptions made about it therein.

(d) Each Loan Party covenants and agrees that (i) it shall provide Lender with
five (5) Business Days’ written notice prior to the removal of an Independent
Director of Borrower or any Loan Party, and (ii) no Independent Director shall
be removed other than for Cause.

(e) The Organizational Documents for each Individual Borrower, each Loan Party
and Principal that is a Delaware limited liability company shall provide that
except for duties to such Loan Party as set forth in the Organizational
Documents (including duties to the member and such Loan Party’s creditors solely
to the extent of their respective economic interests in such Loan Party, but
excluding (i) all other interests of the member, (ii) the interests of other
Affiliates of such Loan Party and (iii) the interests of any group of Affiliates
of which such Loan Party is a part), the Independent Directors shall not have
any fiduciary duties to the member, any officer or any other Person bound by the
applicable Loan Party’s or Principal’s Organizational Documents; provided,
however, the foregoing shall not eliminate the implied contractual covenant of
good faith and fair dealing. The Organizational Documents for each Loan Party
and Principal that is a Delaware Limited Liability Company shall provide that to
the fullest extent permitted by law, including Section 18-1101(e) of the
Delaware Limited Liability Company Act, an Independent Director shall not be
liable to Loan Party, the member or any other Person bound by the applicable
Loan Party’s or Principal’s Organizational Documents for breach of contract or
breach of duties (including fiduciary duties), unless the Independent Director
acted in bad faith or engaged in willful misconduct. The Organizational
Documents for each Loan Party and Principal that is a Delaware Limited Liability
Company shall provide that all right, power and authority of the Independent
Directors shall be limited to the extent necessary to exercise those rights and
perform those duties specifically set forth in the applicable Loan Party’s or
Principal’s Organizational Documents. The Organizational Documents for each Loan
Party and Principal that is a Delaware Limited Liability Company shall provide
that notwithstanding any other provision of the applicable Loan Party’s or
Principal’s Organizational Documents to the contrary, each Independent Director,
in its capacity as an Independent Director, may only act, vote or otherwise
participate in those matters referred to in Section 6(b) of the applicable Loan
Party’s or Principal’s Organizational Documents or as otherwise specifically
required by the applicable Organizational Documents, and such Independent

 

-61-



--------------------------------------------------------------------------------

Director’s act, vote or other participation shall not be required for the
validity of any action taken by the board of directors of such Loan Party or
Principal unless, pursuant to the provisions of Section 6(b) or as otherwise
specifically provided in the applicable Organizational Documents, such action
would be invalid in the absence of the affirmative vote or consent of such
Independent Director.

(f) Each Loan Party each hereby represents with respect to itself that any
amendment or restatement of any organizational document has been accomplished in
accordance with, and was permitted by, the relevant provisions of such document
prior to its amendment or restatement from time to time.

(g) Each Loan Party each hereby represents that from the date of its formation
to the date hereof:

(i) (w) with respect to each Individual Borrower, its business has been limited
solely to (A) acquiring, owning, holding, leasing, financing, operating and
managing the Properties, (B) entering into financings and refinancings of the
Properties and (C) transacting any and all lawful business that was incident,
necessary and appropriate to accomplish the foregoing, (x) with respect to
Principal, its business has been limited solely to (A) acquiring, owning,
holding and managing the Individual Borrower, in which it owns an interest and
(B) transacting any and all lawful business that was incident, necessary and
appropriate to accomplish the foregoing, (y) with respect to Operating Lessee,
its business has been limited solely to (A) leasing, financing, operating and
managing the Properties, (B) entering into financings and refinancings of the
Properties and (C) transacting any and all lawful business that was incident,
necessary and appropriate to accomplish the foregoing, and (z) with respect to
OpCo Manager, its business has been limited solely to (A) managing the
Properties and entering into the Management Agreement (Holiday), (B) entering
into financings and refinancings of the Properties and (C) transacting any and
all lawful business that was incident, necessary and appropriate to accomplish
the foregoing;

(ii) it has not engaged in any business other than as set forth in (i) above,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing;

(iii) it has not entered into any contract or agreement with any of its
Affiliates, constituents, or owners, or any guarantors of any of their
respective obligations, or any Affiliate of any of the foregoing, except for the
Operating Lease, the Management Agreements (OpCo Manager) or otherwise upon
terms and conditions that are commercially reasonable and substantially similar
to those available in an arm’s-length transaction with an unrelated party, or as
may otherwise have been expressly permitted pursuant to the terms of any prior
financings;

(iv) it has not (a) made any loans or other extensions of credit to any Person
or (b) acquired or held evidence of indebtedness issued by any other Person or
entity, in either of the case of (a) or (b), other than (1) extensions of credit
such as security deposits made in the ordinary course of business relating to
the ownership and operation of an Individual Property made to an entity that is
not an Affiliate of or subject to common ownership with such entity or (2) cash
and investment-grade securities issued by an entity that is not an Affiliate of
or subject to common ownership with such entity;

 

-62-



--------------------------------------------------------------------------------

(v) it has paid its debts and liabilities from its assets as the same have
become due or such debts and liabilities have been repaid or discharged as of
the date hereof;

(vi) it has done or caused to be done all things necessary to observe
organizational formalities and preserve and keep in full force and effect its
existence, rights (charter and statutory) and franchises;

(vii) it has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person and each Loan Party’s, and, to
the extent applicable, assets have not been listed as assets on the financial
statement of any other Person. Each Loan Party, to the extent applicable, has
filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law).
Each Loan Party has maintained its books, records, resolutions and agreements;

(viii) it has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other constituents, or owners, or any guarantors of any of their
respective obligations, or any Affiliate of any of the foregoing), has corrected
any known misunderstanding regarding its status as a separate entity, has
conducted its business in its own name, has not identified itself or any of its
Affiliates as a division or part of the other and has maintained and utilized,
to the extent reasonably necessary in the operation of its business, separate
stationery, invoices and checks;

(ix) it has not commingled its assets with those of any other Person and has
held all of its assets in its own name;

(x) it has not guaranteed or become obligated for the debts of any other Person
and has not held itself out as being responsible for the debts or obligations of
any other Person;

(xi) it has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or any of constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing;

(xii) except to Lender in connection with the Loan, it has not granted a
security interest or lien in, to or upon, or pledged or otherwise encumbered any
of its assets to secure the obligations for the benefit of any other Person
other than with respect to loans secured by the related Individual Property and
no such security interest, lien, pledge or other encumbrance remains outstanding
except in connection with the Loan with respect to the obligations or the other
Loan Parties;

 

-63-



--------------------------------------------------------------------------------

(xiii) it has maintained adequate capital in light of its contemplated business
operations;

(xiv) to the extent it has any employees, it has paid the salaries of its own
employees from its own funds, as distinguished from the funds and assets of
another Person;

(xv) it has not owned any subsidiary or any equity interest in any other Person;

(xvi) it has not made loans to any other person that have not been released or
discharged nor has it bought or held evidence of indebtedness issued by any
other person or entity (other than cash and investment-grade securities issued
by an entity that is not an Affiliate of or subject to common ownership with
such entity) other than Permitted Investments;

(xvii) it has not incurred any Indebtedness that is still outstanding other than
Indebtedness that is permitted under the Loan Documents;

(xviii) it is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending and not covered by insurance
or that resulted in a judgment against it that is due and has not been paid in
full;

(xix) it has no material contingent or actual obligations not related to the
Properties;

(xx) it is and has since its formation been duly formed, validly existing, and
in good standing in the state of its formation and in all other jurisdictions
where it is qualified to do business;

(xxi) it has not had any of its obligations guaranteed by an Affiliate, except
for any guarantees, indemnities, and environmental indemnities with respect to
prior loans that have been paid in full prior to the date hereof;

(xxii) intentionally omitted;

(xxiii) has no judgments or liens of any nature against it except for tax liens
not yet delinquent as set forth in the Title Insurance Policy;

(xxiv) is in compliance in all material respects with all laws, regulations, and
orders applicable to it and, except as otherwise disclosed in this Agreement,
has received all material permits necessary for it to operate;

(xxv) is not involved in any material dispute with any taxing authority;

(xxvi) has paid all material taxes which it owes except as permitted pursuant to
this Agreement;

 

-64-



--------------------------------------------------------------------------------

(xxvii) has no material contingent or actual obligations not related to the
Properties; and

(xxviii) has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity’s financial condition.

4.1.31 Management Agreement. Each Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and, to the
knowledge of the Loan Parties, no event has occurred that, with the passage of
time and/or the giving of notice would constitute a default thereunder. Each
Management Agreement was entered into on commercially reasonable terms.

4.1.32 Illegal Activity. No portion of any Individual Property has been
purchased with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as
Schedule II-A), reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by each Loan Party in this Agreement or in any other
Loan Document, are true, complete and correct in all material respects. To the
knowledge of the Loan Parties, there has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or is reasonably likely to result in
a Material Adverse Effect. Each Loan Party has disclosed to Lender all material
facts known to such Loan Party and has not failed to disclose any material fact
known to such Loan Party that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

4.1.34 Investment Company Act. No Loan Party is (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, any Loan Party and Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower, any Loan
Party or Guarantor, as applicable, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower, any Loan Party or Guarantor, as applicable, have been derived from
any unlawful activity with the result that the investment in Borrower, any Loan
Party or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

 

-65-



--------------------------------------------------------------------------------

4.1.36 Principal Place of Business; State of Organization. Each Loan Party’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. Each Loan Party is organized under
the laws of the State of Delaware and its organizational identification number
is as set forth on Schedule I opposite such Loan Party’s name.

4.1.37 Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), to each Loan Party’s knowledge, (a) there are no
Hazardous Substances or underground storage tanks in, on, or under any
Individual Property, except those that are (i) in compliance with Environmental
Laws and with permits issued pursuant thereto (to the extent such permits are
required under Environmental Law), (ii) de-minimis amounts necessary to operate
each Individual Property for the purposes set forth in the Loan Agreement which
will not result in an environmental condition in, on or under any Individual
Property and which are otherwise permitted under and used in compliance with
Environmental Law and (iii) fully disclosed to Lender in writing pursuant the
Environmental Report; (b) there are no past, present or threatened Releases of
Hazardous Substances in, on, under or from any Individual Property which has not
been fully remediated in accordance with Environmental Law; (c) there is no
threat of any Release of Hazardous Substances migrating to any Individual
Property; (d) there is no past or present non-compliance with Environmental
Laws, or with permits issued pursuant thereto, in connection with any Individual
Property which has not been fully remediated in accordance with Environmental
Law; (e) no Loan Party knows of, and has not received, any written or oral
notice or other communication from any Person (including but not limited to a
Governmental Authority) relating to Hazardous Substances or Remediation thereof,
of possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with any Individual Property, or any
actual or potential administrative or judicial proceedings in connection with
any of the foregoing; and (f) each Loan Party has truthfully and fully disclosed
provided to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from the Properties that is known to
Loan Party and has provided to Lender all information that is contained in Loan
Party’s files and records, including, but not limited to, any reports relating
to Hazardous Substances in, on, under or from the Properties and/or to the
environmental condition of the Properties.

4.1.38 Cash Management Account. Each Loan Party hereby represents and warrants
to Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of New York) in the Lockbox Account and the Cash Management Account in
favor of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower or any other Loan Party. Other than in connection with
the Loan Documents and except for Permitted Encumbrances, neither Borrower nor
any other Loan Party has sold, pledged, transferred or otherwise conveyed the
Lockbox Account and the Cash Management Account;

 

-66-



--------------------------------------------------------------------------------

(b) Each of the Lockbox Account and the Cash Management Account constitutes
“deposit accounts” and/or “securities accounts” within the meaning of the
Uniform Commercial Code of the State of New York);

(c) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Lockbox Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower or any
Loan Party, directing disposition of the Lockbox Account and the Cash Management
Account and all sums at any time held, deposited or invested therein, together
with any interest or other earnings thereon, and all proceeds thereof (including
proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and

(d) The Lockbox Account and Cash Management Account are not in the name of any
Person other than Operating Lessee or Borrower, as pledgor, or Lender, as
pledgee. Neither Borrower nor any other Loan Party has consented to the Lockbox
Bank and Agent complying with instructions with respect to the Lockbox Account
and the Cash Management Account from any Person other than Lender.

(e) The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters directing deposits into any account other than the Lockbox Account have
been duly terminated prior to the date hereof.

4.1.39 Taxes. No Loan Party is subject to U.S. federal income tax on a net
income basis. Each Loan Party has timely filed or caused to be filed all U.S.
federal income and other material tax returns and reports required to have been
filed by it and has timely paid or caused to be paid all U.S. federal income and
other material Section 2.7 Taxes required to have been paid by it, except for
(a) any such Section 2.7 Taxes that are being contested in good faith by
appropriate proceedings and for which the applicable Loan Party has set aside on
its books adequate reserves in accordance with GAAP, and (b) Taxes and Other
Charges, the payment of which shall be governed by Section 5.1.2 and Section 7.2
hereof.

4.1.40 Ground Lease. Borrower hereby represents and warrants to Lender the
following with respect to each Ground Lease:

(a) The Ground Lease or a memorandum of the Ground Lease has been duly recorded.
The Ground Lease permits the interest of Borrower to be encumbered by a mortgage
or the Ground Lessor has approved and consented to the encumbrance of the Ground
Lease Property by the applicable Mortgage. There have not been amendments or
modifications to the terms of the Ground Lease since recordation of the Ground
Lease (or a memorandum thereof), with the exception of written instruments which
have been recorded or as disclosed to Lender in this Agreement.

 

-67-



--------------------------------------------------------------------------------

(b) The Ground Lease may not be terminated, surrendered or amended without the
prior written consent of Lender; provided that the Ground Lessor shall not be
prevented from exercising its remedies in accordance with the Ground Lease if
the obligations of Borrower under the Ground Lease are not performed as provided
in the Ground Lease.

(c) Except for the Permitted Encumbrances and other encumbrances of record,
Borrower’s interest in the Ground Lease is not subject to any Liens or
encumbrances superior to, or of equal priority with, the applicable Mortgage
other than the Ground Lessor’s related fee interest.

(d) Borrower’s interest in the Ground Lease is assignable without the consent of
the Ground Lessor to Lender, the purchaser at any foreclosure sale or the
transferee under a deed or assignment in lieu of foreclosure in connection with
the foreclosure of the Lien of the Mortgage or transfer of Borrower’s leasehold
estate by deed or assignment in lieu of foreclosure. Thereafter, the Ground
Lease is further assignable by such transferee and its successors and assigns
without the consent of the Ground Lessor.

(e) As of the date hereof, the Ground Lease is in full force and effect and no
default has occurred on the part of the Borrower under the Ground Lease, nor to
Borrower’s knowledge has any default occurred by the Ground Lessor under such
Ground Lease (except in each case, any such default that has been previously
cured). There is no existing condition which, but for the passage of time or the
giving of notice, could result in a default by the Borrower or Ground Lessor
under the terms of such Ground Lease.

(f) Under the terms of the Ground Lease and the Loan Documents, taken together,
any related insurance and condemnation proceeds that are paid or awarded to
Borrower with respect to the leasehold interest will be applied either to the
repair or restoration of all or part of the Ground Lease Property, with Lender
having the right subject to the terms of the Loan Documents to hold and disburse
the proceeds as the repair or restoration progresses, or to the payment of the
outstanding principal balance of the Loan together with any accrued interest
thereon.

(g) The Ground Lease requires the Ground Lessor to give notice of any default by
Borrower to Lender prior to exercising its remedies thereunder.

(h) Lender is permitted the opportunity to cure any default under the Ground
Lease, which is curable after the receipt of notice of the default before the
Ground Lessor thereunder may terminate the Ground Lease.

(i) The Ground Lease has a term which extends not less than twenty (20) years
beyond the Maturity Date (including any unexercised option periods and automatic
renewal periods).

(j) the Ground Lease requires the Ground Lessor to enter into a new lease upon
termination (prior to expiration of the term thereof) of the Ground Lease for
any reason, including rejection or disaffirmation of the Ground Lease in a
bankruptcy proceeding.

 

-68-



--------------------------------------------------------------------------------

4.1.41 Operating Lease. The Operating Lease is in full force and effect and
there is no default, breach or violation existing thereunder by Borrower or
Operating Lessee and no event has occurred that, with the passage of time or the
giving of notice, or both, would constitute a default, breach or violation by
any party thereunder. The terms and provisions of the Operating Lease are
subordinate to this Agreement and the Mortgage. Neither the execution and
delivery of the Loan Documents, Borrower’s performance thereunder, nor the
exercise of any remedies by Lender, will adversely affect Borrower’s rights
under the Operating Lease.

4.1.42 Residency Agreement. (a) The Properties are not subject to any Residency
Agreement other than the Residency Agreements set forth on the rent roll on
Schedule II-A attached hereto and made a part hereof, which Schedule II-A is
true, complete and accurate in all respects as of the Closing Date. Operating
Lessee holds lessor’s interest in the Residency Agreement. No Person has any
possessory interest in any Individual Property or right to occupy the same
except under and pursuant to the provisions of the Residency Agreements, the
Management Agreements, the Operating Lease and the Commercial Leases. The
current Residency Agreements are in full force and effect and there are no
defaults thereunder that would be reasonably expected to result in a Material
Adverse Effect on any Individual Property. No Rent has been paid more than one
(1) month in advance of its due date. All security deposits are held by Borrower
in accordance with applicable Legal Requirements. There has been no prior sale,
transfer or assignment, hypothecation or pledge of any Residency Agreements or
of the Rents received therein which is outstanding. To the knowledge of the Loan
Party, no resident listed on Schedule II-A has assigned its Residency Agreement
or sublet all or any portion of the premises demised thereby, no such resident
holds its Unit under assignment or sublease, nor does anyone except such
resident such Unit. No resident under any Residency Agreement has a right or
option pursuant to such Residency Agreement or otherwise to purchase all or any
part of the Unit or the building of which the Unit is a part. No resident under
any Residency Agreement has any right or option for additional space in the
Improvements.

4.1.43 Third-Party Payors’ Programs. No Loan Party receives any revenues from
Medicaid, Medicare, Blue Cross and/or Blue Shield or any other similar
governmental insurance program.

4.1.44 Labor Matters. Neither Borrower nor Operating Lessee has any employees
and is not a party to any collective bargaining agreements.

Section 4.2 Survival of Representations. Each Loan Party agrees that all of the
representations and warranties of any Loan Party set forth in Section 4.1 hereof
and elsewhere in this Agreement and in the other Loan Documents shall survive
for so long as any amount remains owing to Lender under this Agreement or any of
the other Loan Documents by any Loan Party. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by any Loan Party shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

ARTICLE V – BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of any Loan Party under the Loan
Documents or the earlier release of the Lien of the Mortgages encumbering the
Properties (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

 

-69-



--------------------------------------------------------------------------------

5.1.1 Existence; Compliance with Legal Requirements. Each Loan Party shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Legal Requirements applicable to it and the Properties, including,
without limitation, all Health Care Requirements, building and zoning codes and
certificates of occupancy. There shall never be committed by any Loan Party or
any Affiliate or agent of any Loan Party, and Loan Party shall use commercially
reasonable efforts to ensure that no other Person in occupancy of or involved
with the operation or use of the Properties to commit any act or omission
affording the federal government or any state or local government the right of
forfeiture against any Individual Property or any part thereof or any monies
paid in performance of Loan Party’s obligations under any of the Loan Documents.
Each Loan Party hereby covenants and agrees not to commit, permit or suffer to
exist any act or omission affording such right of forfeiture. Each Loan Party
shall at all times maintain, preserve and protect all franchises and trade names
and preserve all the remainder of its property used or useful in the conduct of
its business and shall keep the Properties in good working order and repair, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Loan Documents. Each Loan Party shall keep the Properties
insured at all times by financially sound and reputable insurers, to such extent
and against such risks, and maintain liability and such other insurance, as is
more fully provided in this Agreement. After prior written notice to Lender,
Borrower, at Borrower’s own expense, may contest by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
Borrower or any Individual Property or any alleged violation of any Legal
Requirement, provided that (i) no Default or Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all applicable statutes, laws and ordinances;
(iii) no Individual Property nor any part thereof or interest therein will be in
imminent danger of being sold, forfeited, terminated, cancelled or lost;
(iv) Borrower shall promptly upon final determination thereof comply with any
such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower or any
Individual Property; and (vi) in the event the amount reasonably determined to
be necessary to cause compliance with such Legal Requirements is equal to or
greater than Five Hundred and No/100 Dollars ($500,000.00), Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure compliance with such Legal Requirement, together
with all interest and penalties payable in connection therewith. Lender may
apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the reasonable judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or any Individual Property (or any part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost.

 

-70-



--------------------------------------------------------------------------------

5.1.2 Taxes and Other Charges. Each Loan Party shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Properties or
any part thereof as the same become due and payable; provided, however, Loan
Party’s obligation to directly pay Taxes shall be suspended for so long as
Borrower complies with the terms and provisions of Section 7.2 hereof. Loan
Party will deliver to Lender receipts for payment or other evidence satisfactory
to Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes
and/or Other Charges would otherwise be delinquent if not paid (provided,
however, Borrower is not required to furnish such receipts for payment of Taxes
in the event that such Taxes have been paid by Lender pursuant to Section 7.2
hereof . Except if a Loan Party is contesting the same in compliance with the
terms and conditions of this Section 5.1.2 and this Agreement, Loan Party shall
not suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against the Properties, and
shall promptly pay for all utility services provided to the Properties. After
prior written notice to Lender, Borrower, at Borrower’s own expense, may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the amount or validity or application in whole or in
part of any Taxes or Other Charges, provided that (i) no Default or Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) no Individual Property nor any
part thereof or interest therein will be in imminent danger of being sold,
forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon. Lender
may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or any Individual Property (or part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Mortgage being primed by any related Lien.

5.1.3 Litigation. Each Loan Party shall give prompt written notice to Lender of
any litigation or governmental proceedings pending or, to each Loan Party’s
knowledge, threatened against Borrower, any Loan Party and/or Guarantor which
would reasonably be expected to result in a Material Adverse Effect.

5.1.4 Access to the Properties. Each Loan Party shall permit agents,
representatives and employees of Lender to inspect the Properties or any part
thereof during business hours upon reasonable advance notice. subject to Legal
Requirements and the rights of tenants, subtenants or residents and accompanied
by a representative of Borrower.

5.1.5 Notice of Default. Each Loan Party shall promptly advise Lender of any
material adverse change in Borrower’s, and Loan Party’s or Guarantor’s
condition, financial or otherwise, or of the occurrence of any Default or Event
of Default of which any Loan Party has knowledge.

 

-71-



--------------------------------------------------------------------------------

5.1.6 Cooperate in Legal Proceedings. Each Loan Party shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

5.1.7 Perform Loan Documents. Each Loan Party shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, such Loan Party.

5.1.8 Award and Insurance Benefits. Each Loan Party shall cooperate with Lender
in obtaining for Lender the benefits of any Awards or Insurance Proceeds
lawfully or equitably payable in connection with any Individual Property, and
Lender shall be reimbursed for any expenses incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by Loan
Party of the expense of an appraisal on behalf of Lender in case of Casualty or
Condemnation affecting any Individual Property or any part thereof) out of such
Insurance Proceeds.

5.1.9 Further Assurances. Each Loan Party shall, at Loan Party’s sole cost and
expense:

(a) upon request from Lender, furnish to Lender all instruments, documents,
boundary surveys, footing or foundation surveys, certificates, plans and
specifications, appraisals, title and other insurance reports and agreements,
and each and every other document, certificate, agreement and instrument
required to be furnished by Loan Party pursuant to the terms of the Loan
Documents or which are reasonably requested by Lender in connection therewith;

(b) upon request from Lender, execute and deliver to Lender such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve and/or protect the collateral
at any time securing or intended to secure the obligations of Loan Party under
the Loan Documents, as Lender may reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances reasonably necessary for carrying out of the intents and purposes
of this Agreement and the other Loan Documents, as Lender shall reasonably
require from time to time.

5.1.10 Principal Place of Business, State of Organization. No Loan Party will
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation (as set forth in
Section 4.1.36 hereof) or Borrower’s limited liability company or partnership or
other structure (except as permitted pursuant to Section 5.2.10 hereof);
provided, that with respect to a change of name only, a Loan Party shall be
permitted to make such change if such Loan Party shall have first notified
Lender in writing of such change at least thirty (30) days prior to the
effective date of such change, and shall have

 

-72-



--------------------------------------------------------------------------------

first taken all action required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement,
and the other Loan Documents. No Loan Party shall change its organizational
structure or place of organization without first obtaining the prior written
consent of Lender, which consent may be given or denied in Lender’s sole
discretion. Upon Lender’s request, Loan Party shall, at Loan Party’s sole cost
and expense, execute and deliver additional security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Property as a result of such change of principal place
of business or place of organization approved in accordance with the foregoing
sentence. Loan Party’s principal place of business and chief executive office,
and the place where Loan Party keeps its books and records, including recorded
data of any kind or nature, regardless of the medium or recording, including
software, writings, plans, specifications and schematics, has been for the
preceding four months (or, if less, the entire period of the existence of such
Loan Party) and will continue to be the address of such Loan Party set forth at
the introductory paragraph of this Agreement. No Loan Party shall change its
organizational identification number. If a Loan Party does not now have an
organizational identification number and later obtains one, such Loan Party
promptly shall notify Lender of such organizational identification number.

5.1.11 Financial Reporting. (a) Each Loan Party will keep and maintain or will
cause to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of such Loan Party and all
items of income and expense in connection with the operation on an individual
basis of the Properties. Lender shall have the right from time to time at all
times during normal business hours upon reasonable prior written notice and
accompanied by a representative of the Loan Parties to examine such books,
records and accounts at the office of Borrower or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. After the occurrence of an Event of Default, Borrower shall
pay any reasonable costs and expenses incurred by Lender to examine Borrower’s
accounting records with respect to the Properties, as Lender shall reasonably
determine to be necessary or appropriate in the protection of Lender’s interest.

(b) Each Loan Party will furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year of Loan Party, a complete copy of Loan
Party’s annual financial statements in accordance with GAAP (or such other
accounting basis acceptable to Lender) covering the Properties on a combined
basis as well as each Individual Property for such Fiscal Year and containing
statements of profit and loss for Loan Party and the Properties and a balance
sheet for Loan Party, certified by an officer of Borrower, provided, in the
event the audited financial statements of Guarantor are not delivered in
accordance with Section 5.1.11(h) below, audited by an independent certified
public accountant. Such statements shall set forth the financial condition and
the results of operations for the Properties for such Fiscal Year, and shall
include, but not be limited to, amounts representing annual net operating
income, gross income, and operating expenses.

(c) Each Loan Party will furnish, or cause to be furnished, to Lender on or
before forty-five (45) days after the end of each calendar quarter (commencing
at the conclusion of the first full calendar quarter following the Closing Date)
the following items, accompanied

 

-73-



--------------------------------------------------------------------------------

by an Officer’s Certificate stating that such items are true, correct, accurate,
and complete and fairly present the financial condition and results of the
operations of Loan Party and the Properties on a combined basis as well as each
Individual Property (subject to normal year-end adjustments) as applicable:
(i) a rent roll for the subject quarter with resident occupancy information;
(ii) quarterly and year-to-date operating statements prepared for each calendar
quarter, noting net operating income, gross income, and operating expenses (not
including any contributions to the Replacement Reserve Fund and the Required
Repair Fund), and other information necessary and sufficient to fairly represent
the financial position and results of operation of the Properties during such
calendar quarter; and (iii) a calculation reflecting the Debt Yield as of the
last day of such calendar quarter, subject to verification by Lender. In
addition, such certificate shall also be accompanied by an Officer’s Certificate
stating that the representations and warranties of each Loan Party set forth in
Section 4.1.30 are true and correct as of the date of such certificate.

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. During the continuation of a
Cash Sweep Period, to the extent the Borrower is required to submit an Annual
Budget to Lender pursuant to the first sentence of this clause (d), such Annual
Budget shall be subject to Lender’s written approval (each such Annual Budget,
together with each Annual Budget that Lender does not have the right to approve
hereunder, an “Approved Annual Budget”), provided, any modifications or
adjustments to an Approved Annual Budget during a Cash Sweep Period shall be
subject to the Lender’s prior approval. In the event that Lender objects to a
proposed Annual Budget submitted by Borrower, Lender shall advise Borrower of
such objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until Lender approves
the Annual Budget. Until such time that Lender approves a proposed Annual
Budget, the most recently Approved Annual Budget shall apply; provided that,
such Approved Annual Budget shall be adjusted to reflect actual increases in
Taxes, Insurance Premiums and Other Charges. In the event of a Cash Sweep Period
shall commence after an Approved Annual Budget has been approved or deemed
approved hereunder, Borrower shall not be required to submit such Approved
Annual Budget for approval, provided, any modifications or adjustments thereto
during a Cash Sweep Period shall be subject to the Lender’s prior approval.

(e) During the continuance of a Cash Sweep Period, in the event that Borrower or
any Loan Party must incur an extraordinary operating expense or capital expense
not set forth in the Approved Annual Budget (each an “Extraordinary Expense”),
then Borrower shall promptly deliver to Lender a reasonably detailed explanation
of such proposed Extraordinary Expense for Lender’s approval, which may be given
or denied in Lender’s sole discretion.

 

-74-



--------------------------------------------------------------------------------

(f) Loan Party shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Properties and the
financial affairs of Loan Party as may be reasonably requested by Lender.

(g) Intentionally Omitted.

(h) Borrower will cause Guarantor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Guarantor,
financial statements audited by an independent certified public accountant,
which shall include an annual balance sheet and profit and loss statement of
Guarantor, in the form reasonably required by Lender, provided, that so long as
Guarantor is a Public Vehicle, Guarantor shall not be required to furnish such
financial statements to Lender.

(i) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) via email with report files in electronic
form of Microsoft Word, Microsoft Excel or .pdf format, (ii) or, if requested by
Lender, in paper form, and/or (iii) or if requested by Lender, on a compact
disc. Borrower agrees that Lender may disclose information regarding the
Properties and Borrower that is provided to Lender pursuant to this
Section 5.1.11 in connection with the Secondary Market Transaction to such
parties requesting such information in connection with such Secondary Market
Transaction.

5.1.12 Business and Operations. Each Loan Party shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Properties. Each
Loan Party will qualify to do business and will remain in good standing under
the laws of each jurisdiction of its formation as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Properties. Each Loan Party shall and Loan Party shall cause Holiday Manager to,
at all times during the term of the Loan, subject to the terms of the Operating
Lease, continue to own or lease all of the Equipment, Fixtures and Personal
Property which are necessary to operate the Properties in a manner consistent
with the requirements of the Management Agreement.

5.1.13 Title to the Properties. Each Loan Party shall warrant and defend (a) the
title to the each Individual Property and every part thereof, subject only to
Liens permitted hereunder (including Permitted Encumbrances) and (b) the
validity and priority of the Liens of the Mortgages on the Properties, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender if an interest in any
Individual Property, other than as permitted hereunder, is claimed by another
Person, unless the same has been paid or reimbursed by the Title Company under
the Title Policy.

5.1.14 Costs of Enforcement. In the event (a) that any Mortgage encumbering any
Individual Property is foreclosed in whole or in part or that any Mortgage is
put into the hands of an attorney for collection, suit, action or foreclosure,
(b) of the foreclosure of any mortgage encumbering any Individual Property prior
to or subsequent to any Mortgage

 

-75-



--------------------------------------------------------------------------------

covering any Individual Property in which proceeding Lender is made a party, or
(c) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower, any Loan Party or any of their respective constituent
Persons or an assignment by Borrower, any Loan or any of their respective
constituent Persons for the benefit of its creditors, Borrower, each Loan Party,
their respective successors or assigns, shall be chargeable with and agrees to
pay all costs of collection and defense, including reasonable attorneys’ fees
and expenses, incurred by Lender or any Loan Party in connection therewith and
in connection with any appellate proceeding or post judgment action involved
therein, together with all required service or use taxes.

5.1.15 Estoppel Statement. After request by Lender, Borrower shall within twenty
(20) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Interest Rate of the Note, (iv) the date
installments of interest and/or principal were last paid, (v) any offsets or
defenses to the payment of the Debt, if any, claimed by Borrower, and (vi) that
the Note, this Agreement, the Mortgages and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Performance by Loan Party. Each Loan Party shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document executed and delivered by, or applicable to, each Loan Party, and
shall not enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any Loan Document executed and
delivered by, or applicable to, each Loan Party without the prior written
consent of Lender.

5.1.18 Confirmation of Representations. Each Loan Party shall deliver, in
connection with any Secondary Market Transaction, (a) one (1) or more Officer’s
Certificates certifying as to the accuracy of all representations made by Loan
Party in the Loan Documents as of the date of the closing of such Secondary
Market Transaction in all relevant jurisdictions with any updates as may be
necessary for the passage of time (provided that the representations and
warranties set forth in Sections 4.1.1, 4.1.3, 4.1.4, 4.1.5 (the last sentence
only), 4.1.6, 4.1.7, 4.1.8, 4.1.9, 4.1.11, 4.1.13, 4.1.15, 4.1.32, 4.1.33,
4.1.34 and 4.1.35 shall not be subject to being updated), provided that such
updates do not result in the breach of any covenant contained in this Agreement
or the other Loan Documents or in a Default or Event of Default, and
(b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and
Guarantor as of the date of the Secondary Market Transaction.

5.1.19 Environmental Covenants. (a) Each Loan Party covenants and agrees that:
(i) all uses and operations on or of the Properties, whether by a Loan Party or
any other Person, shall be in compliance in all material respects with all
Environmental Laws and permits issued pursuant thereto; (ii) there shall be no
Releases of Hazardous Substances in, on, under or from the Properties;
(iii) there shall be no Hazardous Substances in, on, or under the Properties,

 

-76-



--------------------------------------------------------------------------------

except those that are (A) in compliance with all Environmental Laws and with
permits issued pursuant thereto (to the extent such permits are required by
Environmental Law), (B) de-minimis amounts necessary to operate the Properties
for the purposes set forth in the Loan Agreement which is not reasonably
expected to result in an environmental condition in, on or under the Properties
and which are otherwise permitted under and used in compliance with
Environmental Law and (C) fully disclosed to Lender in writing; (iv) each Loan
Party shall keep the Properties free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of Borrower or any other Person (the “Environmental Liens”);
(v) each Loan Party shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to subsection (b) below, including but not
limited to providing all relevant information and making knowledgeable persons
available for interviews; (vi) each Loan Party shall, at its sole cost and
expense, perform any environmental site assessment or other investigation of
environmental conditions in connection with the Properties, pursuant to any
reasonable written request of Lender made in the event that Lender has reason to
believe that an environmental hazard exists on any Individual Property
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials and other materials and substances whether solid, liquid
or gas), and share with Lender the reports and other results thereof, and Lender
shall be entitled to rely on such reports and other results thereof; (vii) each
Loan Party shall, at its sole cost and expense, comply with all reasonable
written requests of Lender made in the event that Lender has reason to believe
that an environmental hazard exists on any Individual Property (A) reasonably
effectuate Remediation of any condition (including but not limited to a Release
of a Hazardous Substance) in, on, under or from such Individual Property;
(B) comply with any Environmental Law; (C) comply with any directive from any
Governmental Authority; and (D) take any other reasonable action necessary or
appropriate for protection of human health or the environment; (viii) each Loan
Party shall not do and shall use commercially reasonable efforts to prevent any
Tenant or other user of any Individual Property to do any act that materially
increases the dangers to human health or the environment, poses an unreasonable
risk of harm to any Person (whether on or off such Individual Property), impairs
or is reasonably likely to impair the value of such Individual Property, is
contrary to any requirement of any insurer, constitutes a public or private
nuisance, constitutes waste, or violates any covenant, condition, agreement or
easement applicable to such Individual Property; and (ix) each Loan Party shall
promptly notify Lender in writing of (A) any presence or Releases or threatened
Releases of Hazardous Substances in, on, under, from or migrating towards any
Individual Property; (B) any non-compliance with any Environmental Laws related
in any way to any Individual Property; (C) any actual or potential Environmental
Lien; (D) any required or proposed Remediation of environmental conditions
relating to any Individual Property; and (E) any written or oral notice or other
communication of which Loan Party receives or has knowledge (including but not
limited to a governmental entity) relating in any way to the release or
potential release of Hazardous Substances or Remediation thereof, reasonably
likely to result in liability of any Person pursuant to any Environmental Law,
other environmental conditions in connection with any Individual Property, or
any actual or potential administrative or judicial proceedings in connection
with anything referred to in this Section.

(b) In the event that Lender has a reasonable basis to believe that an
environmental hazard exists on any Individual Property that in Lender’s
reasonable discretion is reasonably likely to endanger any Tenants or other
occupants of such Individual Property or their guests or the general public or
is reasonably likely to materially and adversely affect the value of

 

-77-



--------------------------------------------------------------------------------

such Individual Property, upon reasonable notice from Lender, Loan Party shall,
at Loan Party’s expense, promptly cause an engineer or consultant reasonably
satisfactory to Lender to conduct an environmental assessment or audit (the
scope of which shall be determined in Lender’s reasonable discretion) and may,
if appropriate, include invasive testing and promptly deliver the results of any
such assessment, audit, sampling or other testing; provided, however, if such
results are not delivered to Lender within a reasonable period or if Lender has
reason to believe that an environmental hazard exists on such Individual
Property that, in Lender’s reasonable judgment, endangers any Tenant or other
occupant of such Individual Property or their guests or the general public or
may materially and adversely affect the value of such Individual Property, upon
reasonable notice to Borrower, Lender and any other Person designated by Lender,
including but not limited to any receiver, any representative of a governmental
entity, and any environmental consultant, shall have the right, but not the
obligation, to enter upon such Individual Property at all reasonable times to
assess any and all aspects of the environmental condition of such Individual
Property and its use, including but not limited to conducting any environmental
assessment or audit (the scope of which shall be determined in Lender’s
reasonable discretion). Borrower shall cooperate with and provide Lender and any
such Person designated by Lender with access to such Individual Property.

(c) Borrower shall, or shall cause Operating Lessee to, perform and complete all
repairs and remediation required by those certain radon testing reports set
forth on Schedule VI, attached hereto (collectively, the “Radon Remediation
Work”).

5.1.20 Residency Agreements, Leasing Matters and Major Contracts. (a) All
Residency Agreements executed after the date hereof shall (i) not permit
collection of any Rents more than one month in advance (other than security
deposits) and (ii) be written substantially in accordance with the standard form
of Residency Agreements previously provided to Lender with such modifications
that are reasonably necessary or appropriate to preserve the qualification of
any Parent REIT as a REIT for any period or to eliminate or reduce Taxes of such
Parent REIT under Sections 856, 857, 860, and 4981 of the Code (and similar
provisions of state or local law) for any period) and are otherwise on
commercially reasonable and market terms. Each Loan Party shall not execute any
assignment of Loan Party’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents).

(b) Any Major Contracts with respect to any Individual Property written after
the date hereof and any material amendment thereto, shall be subject to the
prior written approval of Lender, which approval shall not be unreasonably
withheld, conditioned or delayed. Upon written request, Borrower shall furnish
Lender with executed copies of all Major Contracts to the extent not previously
deliver to Lender. During the continuance of an Event of Default, upon written
request, Borrower shall or shall cause Manager to, furnish Lender with executed
copies of all Leases. All Leases executed after the date hereof shall (i) be
written substantially in accordance with the standard form of lease previously
provided to Lender and (ii) not permit collection of any of the rents more than
one (1) month in advance (other than security deposits). Borrower shall execute
and deliver at the request of Lender all such further assurances, confirmations
and assignments in connection with the Leases and Residency Agreements as Lender
shall from time to time reasonably require. Notwithstanding anything to the
contrary contained herein, (x) neither Borrower nor any other Loan Party shall
enter into a lease of all or substantially all of any Individual Property
without Lender’s prior written consent, and (y) any

 

-78-



--------------------------------------------------------------------------------

Major Contracts, Residency Agreements or any new Leases with Tenants or
residents that are Affiliates of Borrower or any other Loan Party and all
material amendments, modifications, extensions, and renewals thereof shall be
subject to the prior written consent of Lender.

5.1.21 Alterations. Loan Party shall obtain Lender’s prior written consent to
any alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that may have a material
adverse effect on Borrower’s or any other Loan Party’s financial condition, the
value of the applicable Individual Property or such Individual Property’s Net
Operating Income. Notwithstanding the foregoing, Lender’s consent shall not be
required in connection with any alterations that will not have a material
adverse effect on Borrower’s or any other Loan Party’s financial condition, the
value of the applicable Individual Property or the applicable Property’s Net
Operating Income, provided that such alterations (i) are made in connection with
(a) tenant improvement work performed pursuant to the terms of any Lease
executed on or before the date hereof, (b) tenant improvement work performed
pursuant to the terms and provisions of a Lease and not adversely affecting any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements, (c) alterations performed in connection with the Restoration of an
Individual Property after the occurrence of a Casualty or Condemnation in
accordance with the terms and provisions of this Agreement or (ii) with respect
to any Individual Property, the cost of which, in the aggregate shall not exceed
the greater of (a) $1,000,000 and (b) five percent (5%) of the Release Amount
for the applicable Individual Property. If the total unpaid amounts due and
payable with respect to alterations to the Improvements at an Individual
Property (other than such amounts to be paid or reimbursed by Tenants under the
Leases) shall at any time exceed $1,000,000.00 (the “Threshold Amount”),
Borrower shall promptly deliver to Lender as security for the payment of such
amounts and as additional security for Borrower’s obligations under the Loan
Documents any of the following: (A) cash, (B) U.S. Obligations (C) other
securities having a rating acceptable to Lender or (D) an irrevocable letter of
credit (payable on sight draft only) issued by a financial institution having a
rating by S&P of not less than “A-1+” (and the equivalent by Moody’s) if the
term of such letter of credit is no longer than three (3) months or, if such
term is in excess of three (3) months, issued by a financial institution having
a rating that is acceptable to Lender. Such security shall be in an amount equal
to the excess of the total unpaid amounts with respect to alterations to the
Improvements on the applicable Individual Property (other than such amounts to
be paid or reimbursed by Tenants under the Leases) over the Threshold Amount and
Lender may apply such security from time to time at the option of Lender to pay
for such alterations.

5.1.22 Operation of Property. (a) Borrower and each other Loan Party shall cause
the Properties to be operated, in all material respects, in accordance with the
Management Agreement (or Replacement Management Agreement) as applicable. In the
event that the Management Agreement expires or is terminated (without limiting
any obligation of Borrower and each other Loan Party to obtain Lender’s consent
to any termination or modification of the Management Agreement in accordance
with the terms and provisions of this Agreement), Borrower shall promptly enter
into a Replacement Management Agreement with Manager or another Qualified
Manager, as applicable.

 

-79-



--------------------------------------------------------------------------------

(b) Borrower and each other Loan Party, as applicable, shall: (i) promptly
perform and/or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by it under the Management
Agreement to which it is a party and do all things reasonably necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
has received notice or has knowledge; (iii) during the continuance of any Cash
Sweep Period, promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, or any other material financial or
Property written report received by it under the Management Agreement to which
it is a party; and (iv) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement to which it is a party, in a commercially
reasonable manner.

5.1.23 Embargoed Person. Borrower and each other Loan Party has performed and
shall perform reasonable due diligence to insure that at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, any Loan Party and Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower, any Loan
Party or Guarantor, as applicable, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower, any Loan Party or Guarantor, as applicable, have been derived from,
or are the proceeds of, any unlawful activity, including money laundering,
terrorism or terrorism activities, with the result that the investment in
Borrower, any Loan Party or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law, or may
cause any Individual Property to be subject to forfeiture or seizure.

5.1.24 Payment of Obligations. Borrower and each other Loan Party will pay its
obligations, including tax liabilities, that, if not paid, could result in a
material adverse effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) Borrower or such other Loan Party, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, or (c) the failure to make payment pending such contest
could not reasonably be expected to result in a material adverse effect.

5.1.25 Taxes. Each Loan Party will be treated as a partnership or a disregarded
entity for U.S. federal income tax purposes. Each Loan Party will timely file or
cause to be filed all federal income and other material tax returns and reports
required to be filed by it and will pay or cause to be paid all federal income
and other material taxes and related liabilities required to be paid by it,
except taxes that are being contested in good faith by appropriate proceedings
and for which each Loan Party sets aside on its books adequate reserves in
accordance with GAAP. No Loan Party will permit any Liens for Section 2.7 Taxes
to be imposed on or with respect to any of its income or assets, other than
Liens for Section 2.7 Taxes not yet due and payable and for which Loan Party
sets aside on its books adequate reserves in accordance with GAAP.

 

-80-



--------------------------------------------------------------------------------

5.1.26 Ground Leases. (a) Borrower shall, at its sole cost and expense, promptly
and timely perform and observe all the material terms, covenants and conditions
required to be performed and observed by Borrower as lessee under each Ground
Lease (including, but not limited to, the payment of all rent, additional rent,
percentage rent and other charges required to be paid under each Ground Lease).

(b) If Borrower shall be in default under any Ground Lease, then, subject to the
terms of the applicable Ground Lease, Borrower shall grant Lender the right (but
not the obligation), to cause the default or defaults under such Ground Lease to
be remedied and otherwise exercise any and all rights of Borrower under the
Ground Lease, as may be necessary to prevent or cure any default, and Lender
shall have the right to enter all or any portion of the related Ground Lease
Property at such times and in such manner as Lender deems necessary, to prevent
or to cure any such default.

(c) The actions or payments of Lender to cure any default by Borrower under each
Ground Lease shall not remove or waive, as between Borrower and Lender, the
default that occurred under this Agreement by virtue of the default by Borrower
under any Ground Lease. All sums expended by Lender to cure any such default
shall be paid by Borrower to Lender, upon demand, with interest on such sum at
the rate set forth in this Agreement from the date such sum is expended to and
including the date the reimbursement payment is made to Lender. All such
indebtedness shall be deemed to be secured by the related Security Instrument.

(d) Borrower shall notify Lender promptly in writing of the occurrence of any
default by Ground Lessor under any Ground Lease or following the receipt by
Borrower of any written notice from Ground Lessor under any Ground Lease noting
or claiming the occurrence of any default by Borrower under any Ground Lease or
the occurrence of any event that, with the passage of time or service of notice,
or both, would constitute a default by Borrower under any Ground Lease. Borrower
shall promptly deliver to Lender a copy of any such written notice of default.

(e) Within ten (10) days after receipt of written demand by Lender, Borrower
shall use commercially reasonable efforts to obtain from the Ground Lessor under
each Ground Lease and furnish to Lender the estoppel certificate of such Ground
Lessor stating the date through which rent has been paid and whether or not
there are any defaults thereunder and specifying the nature of such claimed
defaults, if any.

(f) Borrower shall promptly execute, acknowledge and deliver to Lender such
instruments as may be required to permit Lender to cure any default under any
Ground Lease or permit Lender to take such other action required to enable
Lender to cure or remedy the matter in default and preserve the security
interest of Lender under the Loan Documents with respect to each Ground Lease
Property. Borrower irrevocably appoints Lender as its true and lawful
attorney-in-fact to do, in its name or otherwise, after the occurrence of an
Event of Default, any and all acts and to execute any and all documents that are
necessary to preserve any rights of Borrower under or with respect to each
Ground Lease, including, without limitation, the right to effectuate any
extension or renewal of each Ground Lease, or to preserve any rights of Borrower
whatsoever in respect of any part of each Ground Lease (and the above powers
granted to Lender are coupled with an interest and shall be irrevocable).

 

-81-



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained in this Agreement with
respect to each Ground Lease:

(i) The lien of the related Security Instrument attaches to all of Borrower’s
rights and remedies at any time arising under or pursuant to
Subsection 365(h) of the Bankruptcy Code, 11 U.S.C. Sections 101 et seq.,
including, without limitation, all of Borrower’s rights, as debtor, to remain in
possession of the related Ground Lease Property.

(ii) Borrower shall not, without Lender’s written consent, elect to treat the
Ground Lease as terminated under Subsection 365(h)(l) of the Bankruptcy Code.
Any such election made without Lender’s prior written consent shall be void.

(iii) As security for the Debt, Borrower unconditionally assigns, transfers and
sets over to Lender all of Borrower’s claims and rights to the payment of
damages arising from any rejection by the Ground Lessor under the Ground Lease
under the Bankruptcy Code. Lender and Borrower shall proceed jointly or in the
name of Borrower in respect of any claim, suit, action or proceeding relating to
the rejection of the Ground Lease, including, without limitation, the right to
file and prosecute any proofs of claim, complaints, motions, applications,
notices and other documents in any case in respect of lessor under the
Bankruptcy Code. This assignment constitutes a present, irrevocable and
unconditional assignment of the foregoing claims, rights and remedies, and shall
continue in effect until all of the Debt shall have been satisfied and
discharged in full. Any amounts received by Lender or Borrower as damages
arising out of the rejection of the Ground Lease as aforesaid shall be applied
to all costs and expenses of Lender (including, without limitation, reasonable
attorney’s fees and costs) incurred in connection with the exercise of any of
its rights or remedies in accordance with the applicable provisions of this
Agreement.

(iv) If, pursuant to Subsection 365(h) of the Bankruptcy Code, Borrower seeks to
offset, against the rent reserved in the Ground Lease, the amount of any damages
caused by the nonperformance by the Ground Lessor of any of its obligations
thereunder after the rejection by Ground Lessor of the Ground Lease under the
Bankruptcy Code, then Borrower shall not effect any offset of the amounts so
objected to by Lender. If Lender has failed to object as aforesaid within ten
(10) days after notice from Borrower in accordance with the first sentence of
this Subsection, Borrower may proceed to offset the amounts set forth in
Borrower’s notice.

(v) If any action, proceeding, motion or notice shall be commenced or filed in
respect of any Ground Lessor of all or any part of the Ground Lease Property in
connection with any case under the Bankruptcy Code, Lender and Borrower shall
cooperatively conduct and control any such litigation with counsel agreed upon
between Borrower and Lender in connection with such litigation. Borrower shall,
upon demand, pay to Lender all costs and expenses (including reasonable
attorneys’ fees and costs) incurred in connection with the cooperative
prosecution or conduct of any such proceedings. All such costs and expenses
shall be secured by the lien of the related Security Instrument.

 

-82-



--------------------------------------------------------------------------------

(vi) Borrower shall promptly after obtaining knowledge of such filing notify
Lender of any filing by or against the Ground Lessor under the Ground Lease of a
petition under the Bankruptcy Code, setting forth any information available to
Borrower as to the date of such filing, the court in which such petition was
filed, and the relief sought in such filing. Borrower shall deliver to Lender
any and all notices, summonses, pleadings, applications and other documents
received by Borrower in connection with any such petition and any proceedings
relating to such petition.

(h) if Lender, its nominee, designee, successor, or assignee acquires title
and/or rights of Borrower under the Ground Lease by reason of foreclosure of the
applicable Security Instrument, deed in lieu of foreclosure or otherwise, such
party shall (x) succeed to all of the rights of and benefits accruing to
Borrower under the Ground Lease, and (y) be entitled to exercise all of the
rights and benefits accruing to Borrower under the Ground Lease. At such time as
Lender shall request, Borrower agrees to execute and deliver and use
commercially reasonable efforts to cause any third party to execute and deliver
to Lender such documents as Lender and its counsel may require in order to
insure that the provisions of this section will be validly and legally
enforceable and effective against Borrower and all parties claiming by, through,
under or against Borrower.

5.1.27 Operating Lease. Borrower shall, (a) cause the Property to be operated
pursuant to the Operating Lease; (b) promptly perform and/or observe, in all
material respects, all of the covenants, agreements and obligations required to
be performed and observed by Borrower under the Operating Lease and do all
things reasonably necessary to preserve and to keep unimpaired its material
rights thereunder; (c) promptly notify Lender of any material default under the
Operating Lease; (d) promptly deliver to Lender a copy of each (x) budget and/or
capital expenditures plan to the extent such budget or capital expenditures plan
was not set forth in the Approved Annual Budget, or (y) material notice received
by Borrower under the Operating Lease; (e) promptly enforce in a commercially
reasonable manner the performance and observance of all of the material
covenants and agreements required to be performed and/or observed by Operating
Lessee under the Operating Lease and (f) cause Operating Lessee to deposit all
Rents from the Property into the Lockbox Account, as required pursuant to
Section 2.6.1.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of any Loan Party under the Loan
Documents or the earlier release of the Liens of the Mortgages encumbering the
Properties and any other collateral in accordance with the terms of this
Agreement and the other Loan Documents, each Loan Party covenants and agrees
with Lender that it will not do, directly or indirectly, any of the following:

5.2.1 Operation of Property. (a) Loan Party shall not, without Lender’s prior
written consent (which consent shall not be unreasonably withheld):
(i) surrender, terminate, cancel, amend or modify the Management Agreement;
(ii) reduce or consent to the reduction of the term of the Management Agreement;
(iii) increase or consent to the increase of the amount of any charges under the
Management Agreement; or (iv) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the Management
Agreement in any material respect.

 

-83-



--------------------------------------------------------------------------------

(b) Following the occurrence and during the continuance of an Event of Default,
Loan Party shall not exercise any rights, grant any approvals or otherwise take
any action under the Management Agreement without the prior written consent of
Lender, which consent may be granted, conditioned or withheld in Lender’s sole
discretion.

5.2.2 Liens. No Loan Party shall create, incur, assume or suffer to exist any
Lien on any portion of any Individual Property or permit any such action to be
taken, except for Permitted Encumbrances.

5.2.3 Dissolution. No Loan Party shall (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Properties, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of such Loan Party’s except to the extent permitted by the
Loan Documents, or (d) modify, amend, waive or terminate its organizational
documents or its qualification and good standing in any jurisdiction, in each
case, without obtaining the prior written consent of Lender.

5.2.4 Change In Business. No Loan Party shall enter into any line of business
other than the ownership and operation of the Properties, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

5.2.5 Debt Cancellation. No Loan Party shall cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Loan Party by any Person, except for adequate consideration
and in the ordinary course of such Loan Party’s business.

5.2.6 Zoning. No Loan Party shall initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any Individual Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of Lender.

5.2.7 No Joint Assessment. No Loan Party shall suffer, permit or initiate the
joint assessment of any Individual Property (a) with any other real property
constituting a tax lot separate from such Individual Property, and (b) which
constitutes real property with any portion of such Individual Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of such Individual
Property.

5.2.8 Intentionally Omitted.

5.2.9 ERISA. (a) Neither Borrower, any other Loan Party nor Guarantor shall
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (including but not limited to the exercise by Lender of
any of its rights under the Note, this Agreement or the other Loan Documents) to
be a non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code or Similar Law.

 

-84-



--------------------------------------------------------------------------------

(b) Each Loan Party further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) neither Borrower,
any other Loan Party nor Guarantor is subject to any state statute regulating
investment of, or fiduciary obligations with respect to governmental plans which
is a Similar Law and (B) one or more of the following circumstances is true:

(i) Equity interests in each of Borrower, each other Loan Party and Guarantor
are publicly offered securities, within the meaning of 29 C.F.R. §2510.3-101 as
modified by Section 3 (42) of ERISA (the “Plan Asset Regulations”);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in each of Borrower, each other Loan Party and Guarantor are held by
“benefit plan investors” within the meaning of the Plan Asset Regulations; or

(iii) Each of Borrower, each other Loan Party and Guarantor qualifies as an
“operating company” or a “real estate operating company” within the meaning of
the Plan Asset Regulations or another exception to ERISA applies such that each
of Borrower’s and Guarantor’s assets should not constitute “plan assets” of any
“benefit plan investor” within the meaning of the Plan Asset Regulations.

(c) Borrower, each other Loan Party and the Guarantor will fund or cause to be
funded each Plan established or maintained by Borrower, the Guarantor, each
other Loan Party or any ERISA Affiliate, as the case may be, so that there is
never a failure to satisfy the minimum funding standards, within the meaning of
Sections 412 or 430 of the Internal Revenue Code or Section 302 of ERISA
(whether or not such standards are waived). As soon as possible and in any event
within ten (10) days after Loan Party knows that any ERISA Event has occurred
with respect to any Plan, Lender will be provided with a statement, signed by an
Authorized Representative of Borrower, and/or the Guarantor, describing said
ERISA Event and the action which the Borrower and/or the Guarantor proposes to
take with respect thereto.

5.2.10 Transfers. (a) Each Loan Party acknowledges that Lender has examined and
relied on the experience of Borrower, each other Loan Party and their respective
stockholders, general partners, members, principals and (if Borrower is a trust)
beneficial owners in owning and operating properties such as the Properties in
agreeing to make the Loan, and will continue to rely on Borrower’s ownership of
the Properties as a means of maintaining the value of the Properties as security
for repayment of the Debt and the performance of the Other Obligations. Each
Loan Party acknowledges that Lender has a valid interest in maintaining the
value of the Properties so as to ensure that, should Borrower default in the
repayment of the Debt or the performance of the Other Obligations, Lender can
recover the Debt by a sale of the Properties.

 

-85-



--------------------------------------------------------------------------------

(b) Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, no Loan Party shall, and shall not
permit any Restricted Party do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) any Individual
Property or any part thereof or any legal or beneficial interest therein,
(ii) enter into any PACE Loan or (iii) permit a Sale or Pledge of an interest in
any Restricted Party, other than (A) pursuant to Leases of space in the
Improvements to Tenants in accordance with the provisions of Section 5.1.20,
(B) Permitted Transfers, (C) the pledge of direct or indirect equity interests
in Borrower or Operating Lessee as security for the Mezzanine Loan, or (D) the
exercise by any Mezzanine Lender of any rights or remedies such Mezzanine Lender
may have under the applicable Mezzanine Loan Documents with respect to the
pledge referred to in the foregoing clause (C).

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell one or more Individual Properties or
any part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of any Individual Property for other
than actual occupancy by a space Tenant thereunder or a sale, assignment or
other transfer of, or the grant of a security interest in, Borrower’s right,
title and interest in and to any Leases or any Rents; (iii) if a Restricted
Party is a corporation, any merger, consolidation or Sale or Pledge of such
corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of a managing
member (or if no managing member, any member) or any profits or proceeds
relating to such membership interest, or the Sale or Pledge of non-managing
membership interests or the creation or issuance of new non managing membership
interests; (vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; or (vii) the removal or the resignation of the managing agent
(including, without limitation, an Affiliated Manager) other than in accordance
with Section 5.1.22 hereof.

(d) Notwithstanding the provisions of this Section 5.2.10, Lender’s consent
shall not be required in connection with one or a series of Transfers, of
(i) not more than forty-nine percent (49%) of the stock, the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party and (ii) up to one hundred percent (100%) of the direct or
indirect equity interest in Mezzanine Borrower or Leasehold Pledgor to any
Affiliate of Borrower that is Controlled by Guarantor and Guarantor owns,
directly or indirectly, one-hundred percent (100%) of such Affiliate of
Borrower; provided, however, no such Transfers shall result in the change of
Control in a Restricted Party, and as a condition to each such Transfer, Lender
shall receive not less than thirty (30) days prior written notice of such
proposed Transfer. If after giving effect to any such Transfer, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its

 

-86-



--------------------------------------------------------------------------------

Affiliates that owned less than forty-nine percent (49%) direct or indirect
interest in such Restricted Party as of the Closing Date, Borrower shall, no
less than thirty (30) days prior to the effective date of any such Transfer,
deliver to Lender an Additional Insolvency Opinion acceptable to Lender. In
addition, at all times, (x) Guarantor must continue to Control Borrower, each
other Loan Party and OpCo Manager and own, directly or indirectly, at least a
51% legal and beneficial interest in Borrower, each other Loan Party, and OpCo
Manager and (y) for so long as the Loan or Mezzanine Loan shall remain
outstanding, (i) no pledge or other encumbrance of any direct interests in any
Individual Borrower or Operating Lessee shall be permitted (other than the
pledges securing the Mezzanine Loan) and (ii) none of Individual Borrower,
Operating Lessee, Mezzanine Leasehold Pledgor or Mezzanine Borrower shall issue
preferred equity interests. Lender shall have performed searches and/or received
other diligence such that Lender is in compliance with Lender’s then current
“know your customer” requirements and to the extent that any Transfer will
result in the transferee (either itself or collectively with its affiliates)
owning a 25% or greater equity interest (directly or indirectly) in Borrower or
any other Loan Party, Lender’s receipt of the Satisfactory Search Results, at
Borrower’s cost and expense, shall be a condition precedent to such Transfer.

(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s or any other Loan Party’s Transfer
without Lender’s consent. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer.

5.2.11 Ground Lease. (a) Borrower shall not, without Lender’s written consent,
fail to exercise any option or right to renew or extend the term of any Ground
Lease, and shall give immediate written notice to Lender and shall execute,
acknowledge, deliver and record any document requested by Lender to evidence the
lien of the related Mortgage on such extended or renewed lease term; provided,
however, Borrower shall not be required to exercise any particular such option
or right to renew or extend to the extent Borrower shall have received the prior
written consent of Lender (which consent may not be unreasonably withheld,
delayed or conditioned) allowing Borrower to forego exercising such option or
right to renew or extend. If Borrower shall fail to exercise any such option or
right as aforesaid, Lender may exercise the option or right as Borrower’s agent
and attorney-in-fact as provided above in Lender’s own name or in the name of
and on behalf of a nominee of Lender, as Lender may determine in the exercise of
its sole and absolute discretion.

(b) Borrower shall not waive, excuse, condone or in any way release or discharge
any Ground Lessor under any Ground Lease of or from such Ground Lessor’s
obligations, covenant and/or conditions under the related Ground Lease without
the prior written consent of Lender.

(c) Borrower shall not, without Lender’s prior written consent, surrender,
terminate, forfeit, or suffer or permit the surrender, termination or forfeiture
of, or change, modify or amend any Ground Lease, other than an expiration of the
Ground Lease pursuant to its terms. Consent to one amendment, change, agreement
or modification shall not be deemed to be a waiver of the right to require
consent to other, future or successive amendments, changes, agreements or
modifications. Any acquisition of Ground Lessor’s interest in any Ground Lease
by Borrower or any Affiliate of Borrower shall be accomplished by Borrower in
such a manner so as to avoid a merger of the interests of lessor and lessee in
such Ground Lease, unless consent to such merger is granted by Lender.

 

-87-



--------------------------------------------------------------------------------

5.2.12 Operating Lease. Without Lender’s prior written consent, Borrower shall
not (a) surrender, terminate or cancel the Operating Lease; (b) reduce or
consent to the reduction of the term of the Operating Lease; (c) increase or
consent to the increase of the amount of any charges under the Operating Lease;
(d) modify, change, supplement, alter or amend the Operating Lease or waive or
release any of Borrower’s rights and remedies under the Operating Lease; or
(e) waive, excuse, condone or in any way release or discharge Operating Lessee
of or from Operating Lessee’s obligations, covenants and/or conditions under the
Operating Lease.

ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION;

Section 6.1 Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Properties providing at least the
following coverages:

(i) comprehensive all risk “special form” insurance including, but not limited
to, loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, (A) in an amount equal to one hundred percent (100%) of the
“Full Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation; (B) containing an agreed
amount endorsement with respect to the Improvements and Personal Property
waiving all co-insurance provisions or to be written on a no co-insurance form;
(C) providing for no deductible in excess of $100,000.00 for all such insurance
coverage except for water damage not associated with a named storm of $250,000
and hail not associated with a named storm of 3% of the total insurable values
with a $250,000 minimum; provided however with respect to windstorm and
earthquake coverage, providing for a deductible not to exceed 5% of the total
insurable value of the Property; and provided however with respect to flood,
providing for a deductible not to exceed the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended, for those locations in a “special flood hazard area”, and
not to exceed $250,000 for all others; and (D) if any of the Improvements or the
use of any Individual Property shall at any time constitute legal non-conforming
structures or uses, coverage for loss due to operation of law in an amount equal
to the full Replacement Cost, and coverage for demolition costs and coverage for
increased costs of construction in amounts acceptable to Lender. In addition,
Borrower shall obtain: (y) if any portion of the Improvements is currently or at
any time in the future located in a federally designated “special flood hazard
area”, flood hazard insurance in an amount equal to (1) the maximum amount of
such insurance available under the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform Act
of 1994, as each may be amended plus (2) such greater amount as Lender shall
require, and (z) earthquake insurance in amounts and in form and substance
satisfactory to Lender in the event any Individual Property is located in an
area with a

 

-88-



--------------------------------------------------------------------------------

high degree of seismic activity and the PML/SEL of the Property exceeds twenty
percent (20%); provided that the insurance pursuant to clauses (y) and
(z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

(ii) business income or rental loss insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
Section 6.1(a)(i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of each Individual Property (as
reduced to reflect expenses not incurred during a period of Restoration) for a
period of at least twenty-four (24) months after the date of the Casualty; and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the applicable Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such business income or rental loss insurance shall be determined
prior to the date hereof and at least once each year thereafter based on
Borrower’s reasonable estimate of the gross revenues from each Individual
Property for the succeeding twelve (12) month period. Notwithstanding the
provisions of Section 2.7.1 hereof, all proceeds payable to Lender pursuant to
this subsection shall be held by Lender and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured by the
Loan Documents on the respective dates of payment provided for in this Agreement
and the other Loan Documents except to the extent such amounts are actually paid
out of the proceeds of such business income insurance;

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the property and
liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella/excess liability insurance, covering claims related to
the structural construction, repairs or alterations being made at the Property
which are not covered by or under the terms or provisions of the below mentioned
commercial general liability and umbrella/excess liability insurance policies
and (B) the insurance provided for in Section 6.1(a)(i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to Section 6.1(a)(i) above,
(3) including permission to occupy each Individual Property and (4) with an
agreed amount endorsement waiving co-insurance provisions;

(iv) comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;

 

-89-



--------------------------------------------------------------------------------

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about each
Individual Property, such insurance (A) to be on the so-called “claims-made”
form (provided such commercial general liability is coupled with a Professional
Liability policy, otherwise an “occurrence” form shall be utilized) with a
combined limit of not less than $3,000,000.00 in the aggregate and $1,000,000.00
per occurrence; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) contractual
liability for all insured contracts (5) Professional Liability and
(6) contractual liability covering the indemnities contained in Article 9 of the
Mortgages to the extent the same is available;

(vi) if applicable, commercial automobile liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of $1,000,000.00;

(vii) if applicable, worker’s compensation and employee’s liability subject to
the worker’s compensation laws of the State in which the applicable Individual
Property is located;

(viii) umbrella and excess liability insurance in an amount not less than
$39,000,000 per occurrence on terms consistent with the commercial general
liability insurance policy required under Section 6.1(a)(v) above, including,
but not limited to, supplemental coverage for employer liability and automobile
liability, if applicable, which umbrella liability coverage shall apply in
excess of such supplemental coverage;

(ix) the insurance required under this Section 6.1(a)(i), (ii), (v) and
(viii) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under
Section 6.1(a)(i), (ii), (v) and (viii) above at all times during the term of
the Loan; and

(x) upon sixty (60) days written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to any Individual Property located in or around the
region in which any Individual Property is located.

(b) All insurance provided for in Section 6.1(a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a rating of “A:X” or better in the current
Best’s Insurance Reports and a claims paying ability rating of “A” or better by
S&P and “A2” or better by Moody’s, (if Moody’s rates the insurance company. The
Policies

 

-90-



--------------------------------------------------------------------------------

described in Section 6.1 hereof (other than those strictly limited to liability
protection) shall designate Lender as loss payee. Not less than ten (10) days
prior to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies, to be followed by complete
copies of the Policies upon issuance, accompanied by evidence satisfactory to
Lender of payment of the premiums due thereunder (the “Insurance Premiums”),
shall be delivered by Borrower to Lender. Borrower shall, within three
(3) Business Days forward to Lender a copy of each written notice received by
Borrower of any proposed or actual modification, reduction or cancellation of
any of the Policies or of any of the coverages afforded under any of the
Policies.

(c) Any blanket insurance Policy shall specifically allocate to any Individual
Property the amount of coverage from time to time required hereunder or shall
otherwise provide the same protection as would a separate Policy insuring only
the Properties in compliance with the provisions of Section 6.1(a) hereof.

(d) All Policies provided for or contemplated by Section 6.1(a) hereof, shall
name Borrower as a named insured and, with respect to liability policies, except
for the Policies referenced in Section 6.1(a)(vi) and (viii) of this Agreement,
shall name Lender and its successors and/or assigns as the additional insured,
as its interests may appear, and in the case of property policies, including,
but not limited to, terrorism, boiler and machinery, flood and earthquake
insurance, shall contain a standard non-contributing mortgagee clause in favor
of Lender providing that the loss thereunder shall be payable to Lender..

(e) All property Policies shall contain clauses or endorsements to the effect
that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, or foreclosure or similar action, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

(ii) the Policy shall not be canceled without at least thirty (30) days written
notice to Lender, except ten (10) days’ notice for non-payment of premiums;

(iii) the issuers thereof shall give written notice to Lender if the issuers
elect not to renew the Policy prior to its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days’ notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgages and
shall bear interest at the Default Rate.

 

-91-



--------------------------------------------------------------------------------

Section 6.2 Casualty. If any Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt written notice of such damage to Lender and shall promptly commence
and diligently prosecute the completion of the Restoration of the Individual
Property pursuant to Section 6.4 hereof as nearly as possible to the condition
such Individual Property was in immediately prior to such Casualty, with such
alterations as may be reasonably approved by Lender and otherwise in accordance
with Section 6.4 hereof. Borrower shall pay all costs of such Restoration
whether or not such costs are covered by insurance. Lender may, but shall not be
obligated to make proof of loss if not made promptly by Borrower. In addition,
Lender may participate in any settlement discussions with any insurance
companies (and shall approve the final settlement, which approval shall not be
unreasonably withheld or delayed) with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater than
ten percent (10%) of the Release Amount with respect to the applicable
Individual Property and Borrower shall deliver to Lender all instruments
required by Lender to permit such participation.

Section 6.3 Condemnation. (a) Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property and shall deliver to Lender copies of any and all papers
served in connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments reasonably requested by it to permit such participation. Borrower
shall, at its expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If any Individual Property or any portion thereof is
taken by a condemning authority, Borrower shall promptly commence and diligently
prosecute the Restoration of the applicable Individual Property pursuant to
Section 6.4 hereof and otherwise comply with the provisions of Section 6.4
hereof. If any Individual Property is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the Award, Lender shall have the right,
whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

 

-92-



--------------------------------------------------------------------------------

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of any Individual Property:

(a) If the Net Proceeds shall be less than ten percent (10%) of the Release
Amount for the applicable Individual Property (the “Restoration Threshold”) and
the costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section (b)(i) hereof
are met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Restoration Threshold
or the costs of completing the Restoration is equal to or greater than the
Restoration Threshold Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 6.4. The term “Net
Proceeds” for purposes of this Section 6.4 shall mean: (i) the net amount of all
insurance proceeds received by Lender pursuant to Section 6.1 (a)(i), (iv), (ix)
and (x) as a result of such damage or destruction, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the net amount
of the Award, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Individual Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than ten percent (10%) of the land constituting the Individual Property is
taken, and such land is located along the perimeter or periphery of the
Individual Property, and no portion of the Improvements is located on such land;

(C) the Operating Lease shall remain in full force and effect;

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion, subject to extension for Force Majeure;

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note and the debt service
payments under the Mezzanine Note, which will be incurred with respect to the
Individual Property as a result of the occurrence of any such Casualty or
Condemnation, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(i) hereof, if
applicable, or (3) by other funds of Borrower;

 

-93-



--------------------------------------------------------------------------------

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of the Ground
Leases, (3) such time as may be required under all applicable Legal Requirements
in order to repair and restore the applicable Individual Property to the
condition it was in immediately prior to such Casualty or to as nearly as
possible the condition it was in immediately prior to such Condemnation, as
applicable, or (4) the expiration of the insurance coverage referred to in
Section 6.1(a)(i) hereof;

(G) the Individual Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion (subject to Force Majeure) and in compliance with all
applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Individual Property or the Improvements;

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s reasonable approval; and

(K) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.

(ii) The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section (b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Individual Property which have not either been fully bonded to the satisfaction
of Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged to perform work in an aggregate amount of $125,000 or more in respect of
the Restoration, as well as the contracts under

 

-94-



--------------------------------------------------------------------------------

which they have been engaged, shall be subject to prior review and approval by
Lender and the Casualty Consultant. All costs and expenses incurred by Lender in
connection with making the Net Proceeds available for the Restoration including,
without limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration until such time as fifty percent
(50%) of such Restoration has been completed, as certified by the Casualty
Consultant, and thereafter five percent (5%) of such costs, as certified by the
Casualty Consultant, until the Restoration has been completed. The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.4(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the Individual Property have been
obtained from all appropriate governmental and quasi-governmental authorities,
and Lender receives evidence satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the Casualty
Retainage; provided, however, that Lender will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the related Title Insurance Policy, and
Lender receives an endorsement to the related Title Insurance Policy insuring
the continued priority of the lien of the related Mortgage and evidence of
payment of any premium payable for such endorsement. If required by Lender, the
release of any such portion of the Casualty Retainage shall be approved by the
surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement

 

-95-



--------------------------------------------------------------------------------

of the Net Proceeds shall be made. The Net Proceeds Deficiency deposited with
Lender shall be held by Lender and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and Other
Obligations under the Loan Documents.

(vii) The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall (A) if such Net Proceeds are
Insurance Proceeds, be deposited in the Cash Management Account to be disbursed
in accordance with this Agreement, provided no Event of Default shall have
occurred and shall be continuing under the Note, this Agreement or any of the
other Loan Documents, and (B) if such Net Proceeds are Condemnation Proceeds,
shall be remitted to Lender to prepay the Loan subject to and in accordance with
Section 2.4.2 of this Agreement or during the continuance of an Event of Default
to be applied to the Debt in such order and priority in Lender’s discretion. In
the event there shall be any Net Proceeds remaining after repayment in full of
the Debt, such Net Proceeds shall be disbursed to the Mezzanine Lender to be
applied in accordance with the Mezzanine Loan Agreement, in the event the
Mezzanine Loan shall then be outstanding.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section (b)(vii) hereof may be retained and applied by Lender toward the payment
of the Debt in accordance with Section 2.4.2 hereof, whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion.

(d) In the event of foreclosure of the Mortgage with respect to an Individual
Property, or other transfer of title of an Individual Property in extinguishment
in whole or in part of the Debt all right, title and interest of Borrower in and
to the Policies that are not blanket Policies then in force concerning such
Individual Property and all proceeds payable thereunder shall thereupon vest in
the purchaser at such foreclosure or Lender or other transferee in the event of
such other transfer of title.

(e) Notwithstanding anything to the contrary contained in the Loan Documents
with respect to the disbursement of Insurance Proceeds or Condemnation Proceeds
in respect of any Ground Lease Property, the Loan Parties acknowledge that the
Ground Leases provide that the provisions set forth in this Agreement and the
other Loan Documents shall govern and Borrower hereby agrees that compliance
with the terms of this Agreement. and the other Loan Documents with respect to
Insurance Proceeds and Condemnation Proceeds do not create a default under the
terms and provisions of the applicable Ground Lease. Borrower shall not grant
its consent, approval or waiver with respect to any disbursement of Insurance
Proceeds or Condemnation Proceeds in respect of any Ground Lease Property (if
such disbursement would violate the terms and provisions of this Section 6.4) as
may be requested or required in connection with the terms and provisions of such
Ground Lease without first obtaining the written consent, approval, or waiver of
Lender.

 

-96-



--------------------------------------------------------------------------------

ARTICLE VII – RESERVE FUNDS

Section 7.1 Required Repairs.

7.1.1 Deposits. Borrower shall cause to be performed the repairs at the
Properties, as more particularly set forth on Schedule III hereto (such repairs
hereinafter referred to as “Required Repairs”). Borrower shall complete or cause
the Required Repairs to be completed on or before December 31, 2018 or with
respect to any Required Repair denoted with an asterisk, March 31, 2019 (subject
to extension for Force Majeure); provided, however, if Borrower shall have been
unable to complete a Required Repair by the Required Repair Deadline, after
using commercially reasonable efforts to do so and provided that the failure to
complete such Required Repair does not endanger any Tenant, resident, patron or
other occupant of the applicable Individual Property or the general public and
does not materially and adversely affect the value of the applicable Individual
Property, the Required Repair Deadline shall be automatically extended solely as
to such Required Repair to permit Borrower to complete such Required Repair so
long as Borrower is at all times thereafter diligently proceeding to complete
the same (provided that such additional period shall not, without the consent of
Lender, exceed ninety (90) days in respect of any Required Repair). Upon the
occurrence and during the continuance of an Event of Default, Lender, at its
option, may withdraw all Required Repair Funds from the Required Repair Account
and Lender may apply such funds either to completion of the Required Repairs at
one or more of the Properties or toward payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. Lender’s
right to withdraw and apply Required Repair Funds shall be in addition to all
other rights and remedies provided to Lender under this Agreement and the other
Loan Documents. On the Closing Date, Borrower shall deposit with Lender the
amount for each Individual Property set forth on such Schedule III hereto to
perform the Required Repairs for such Individual Property. Amounts so deposited
with Lender shall be held by Lender in accordance with Section 7.6 hereof.
Amounts so deposited shall hereinafter be referred to as Borrower’s “Required
Repair Fund” and the account in which such amounts are held shall hereinafter be
referred to as Borrower’s “Required Repair Account”.

7.1.2 Release of Required Repair Funds. Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time upon
satisfaction by Borrower of each of the following conditions: (a) Borrower shall
submit a written request for payment to Lender at least thirty (30) days prior
to the date on which Borrower requests such payment be made and specifies the
Required Repairs to be paid, (b) on the date such request is received by Lender
and on the date such payment is to be made, no Default or Event of Default shall
exist and remain uncured, (c) Lender shall have received an Officers’
Certificate (i) stating that all Required Repairs at the applicable Individual
Property to be funded by the requested disbursement have been completed in good
and workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, such certificate to be accompanied by a copy
of any license, permit or other approval by any Governmental Authority required
to commence and/or complete the Required Repairs,

 

-97-



--------------------------------------------------------------------------------

(ii) identifying each Person that supplied materials or labor in connection with
the Required Repairs performed at such Individual Property to be funded by the
requested disbursement, and (iii) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such Officers’ Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender, (d) at Lender’s option, a title search for such Individual Property
indicating that such Individual Property is free from all liens, claims and
other encumbrances not previously approved by Lender, and (e) Lender shall have
received such other evidence as Lender shall reasonably request that the
Required Repairs at such Individual Property to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to Borrower. Lender shall not be required to make disbursements
from the Required Repair Account with respect to the any Individual Property
(i) more than once a month and (ii) unless such requested disbursement is in an
amount greater than $25,000.00 (or a lesser amount if the total amount in the
Required Repair Account is less than $25,000.00), in which case only one
disbursement of the amount remaining in the account shall be made) and such
disbursement shall be made only upon satisfaction of each condition contained in
this Section 7.1.2.

Section 7.2 Tax and Insurance Escrow Fund. Borrower shall pay to Lender on each
Payment Date during a Cash Sweep Period, (i) one-twelfth (1/12) of the Taxes and
Other Charges that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes and Other Charges at least thirty (30) days prior to their
respective due dates, and (ii) one-twelfth (1/12) of the Insurance Premiums that
Lender estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). Lender will apply the
Tax and Insurance Escrow Fund to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Mortgages. In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax and
Insurance Escrow Fund shall exceed the amounts due for Taxes, Other Charges and
Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes, Other Charges and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the due date of the Taxes and Other Charges and/or
thirty (30) days prior to expiration of the Policies, as the case may be.
Notwithstanding the foregoing provisions of this Section 7.2, provided that no
Event of Default has occurred and is continuing, to the extent that any of the
insurance required to be maintained by Borrower under this Agreement and/or any
other Loan Document is effected under a blanket policy reasonably satisfactory
to Lender and otherwise in conformance with the requirements of Section 6.1 of
this Agreement, Borrower shall not be required to make monthly deposits pursuant
to clause (b) of this Section 7.2.

 

-98-



--------------------------------------------------------------------------------

Section 7.3 Replacements and Replacement Reserve.

7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender on each Payment
Date during a Cash Sweep Period $170,508.33 (the “Replacement Reserve Monthly
Deposit”) which amounts are reasonably estimated by Lender in its sole
discretion to be due for capital improvements, replacements and repairs required
to be made to the Properties during the calendar year (collectively, the
“Replacements”). Amounts so deposited shall hereinafter be referred to as
Borrower’s “Replacement Reserve Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Replacement Reserve
Account”. Any amount held in the Replacement Reserve Account and allocated for
an Individual Property shall be released by Lender to Borrower in the event such
Individual Property is released from the Lien of its related Mortgage in
accordance with Section 2.5 hereof.

7.3.2 Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to reimburse Borrower only
for the costs of the Replacements. Lender shall not be obligated to make
disbursements from the Replacement Reserve Account to reimburse Borrower for the
costs of routine maintenance to an Individual Property, replacements of
inventory or for costs which are to be reimbursed from the Required Repair Fund.

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section (e) hereof) as determined by Lender. In no event shall
Lender be obligated to disburse funds from the Replacement Reserve Account if a
Default or an Event of Default exists.

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form specified or approved by Lender and shall specify (i) the specific
Replacements for which the disbursement is requested, (ii) the quantity and
price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made.
With each request Borrower shall certify that all Replacements have been made in
accordance with all applicable Legal Requirements of any Governmental Authority
having jurisdiction over the applicable Individual Property to which
Replacements are being provided. Each request for disbursement shall include
copies of invoices for all items or materials purchased and all contracted labor
or services provided and, unless Lender has agreed to issue joint checks as
described below in connection with a particular Replacement, each request shall
include evidence satisfactory to Lender of payment of all such amounts. Except
as provided in Section (e) hereof, each request for disbursement from the
Replacement Reserve Account shall be made only after completion of the
Replacement for which disbursement is requested. Borrower shall provide Lender
evidence of completion of the subject Replacement satisfactory to Lender in its
reasonable judgment.

 

-99-



--------------------------------------------------------------------------------

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender will issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than Fifty Thousand and No/100 Dollars ($50,000.00) for completion of its work
or delivery of its materials. Any lien waiver delivered hereunder shall conform
to the requirements of applicable law and shall cover all work performed and
materials supplied (including equipment and fixtures) for the applicable
Individual Property by that contractor, supplier, subcontractor, mechanic or
materialman through the date covered by the current reimbursement request (or,
in the event that payment to such contractor, supplier, subcontractor, mechanic
or materialmen is to be made by a joint check, the release of lien shall be
effective through the date covered by the previous release of funds request).

(e) If (i) the cost of a Replacement exceeds $50,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the applicable Individual Property and are properly secured or have been
installed in the such Individual Property, (C) all other conditions in this
Agreement for disbursement have been satisfied, (D) funds remaining in the
Replacement Reserve Account are, in Lender’s judgment, sufficient to complete
such Replacement and other Replacements when required, and (E) if required by
Lender, each contractor or subcontractor receiving payments under such contract
shall provide a waiver of lien with respect to amounts which have been paid to
that contractor or subcontractor.

(f) Borrower shall not be entitled to disbursement from the Replacement Reserve
Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than Twenty-Five Thousand and No/100 Dollars
($25,000.00).

7.3.3 Performance of Replacements. (a) Borrower shall or shall cause
Replacements to be made when required in order to keep each Individual Property
in good order, condition and repair, and to keep each Individual Property or any
portion thereof from deteriorating, ordinary wear and tear and casualty
excepted. Borrower shall or shall cause all Replacements to be completed in a
good and workmanlike manner as soon as practicable following the commencement of
making each such Replacement.

 

-100-



--------------------------------------------------------------------------------

(b) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements
(i) after the occurrence and during the continuance of an Event of Default or
(ii) during a Cash Sweep Period, if the amounts under such contract shall equal
or exceed $50,000.00. Upon Lender’s request, Borrower shall assign any contract
or subcontract to Lender.

(c) After the occurrence and during the continuance of an Event of Default, in
the event Lender determines in its reasonable discretion that any Replacement is
not being performed in a workmanlike or timely manner or that any Replacement
has not been completed in a workmanlike or timely manner, Lender shall have the
option to withhold disbursement for such unsatisfactory Replacement and to
proceed under existing contracts or to contract with third parties to complete
such Replacement and to apply the Replacement Reserve Fund toward the labor and
materials necessary to complete such Replacement, without providing any prior
notice to Borrower and to exercise any and all other remedies available to
Lender upon an Event of Default hereunder.

(d) After the occurrence and during the continuance of an Event of Default, in
order to facilitate Lender’s completion or making of such Replacements pursuant
to Section (c) above, Borrower grants Lender the right to enter onto any
Individual Property and perform any and all work and labor necessary to complete
or make such Replacements and/or employ watchmen to protect such Individual
Property from damage. All sums so expended by Lender, to the extent not from the
Replacement Reserve Fund, shall be deemed to have been advanced under the Loan
to Borrower and secured by the Mortgages. For this purpose Borrower constitutes
and appoints Lender its true and lawful attorney in fact with full power of
substitution to complete or undertake such Replacements in the name of Borrower.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked. Borrower empowers said attorney in fact as follows:
(i) to use any funds in the Replacement Reserve Account for the purpose of
making or completing such Replacements; (ii) to make such additions, changes and
corrections to such Replacements as shall be reasonably necessary or desirable
to complete such Replacements; (iii) to employ such contractors, subcontractors,
agents, architects and inspectors as shall be reasonably required for such
purposes; (iv) to pay, settle or compromise all existing bills and claims which
are or may become Liens against any Individual Property, or as may be reasonably
necessary or desirable for the completion of such Replacements, or for clearance
of title; (v) to execute all applications and certificates in the name of
Borrower which may be reasonably required by any of the contract documents;
(vi) to prosecute and defend all actions or proceedings in connection with any
Individual Property or the rehabilitation and repair of any Individual Property;
and (vii) to do any and every act which Borrower would reasonably be expected to
do on its own behalf to fulfill the terms of this Agreement.

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing any Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.

 

-101-



--------------------------------------------------------------------------------

(f) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties making Replacements pursuant to this Section 7.3.3 to enter onto
each Individual Property during normal business hours (subject to the rights of
Tenants under their Leases) to inspect the progress of any Replacements and all
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at each
Individual Property, and to complete any Replacements made pursuant to this
Section 7.3.3. Borrower shall cause all contractors and subcontractors that
provide goods or services in an amount exceeding $1,000,000 to cooperate with
Lender or Lender’s representatives or such other persons described above in
connection with inspections described in this Section (f) or the completion of
Replacements pursuant to this Section 7.3.3.

(g) Lender may require an inspection of the Individual Property at Borrower’s
expense prior to making a monthly disbursement from the Replacement Reserve
Account in order to verify completion of the Replacements for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Replacement Reserve Account. Borrower shall pay the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.

(h) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).

(i) Before each disbursement from the Replacement Reserve Account in excess of
$500,000, Lender may require Borrower to provide Lender with a search of title
to the applicable Individual Property effective to the date of the disbursement,
which search shows that no mechanic’s or materialmen’s liens or other liens of
any nature have been placed against the applicable Individual Property since the
date of recordation of the related Mortgage and that title to the applicable
Individual Property is free and clear of all Liens (other than the lien of the
related Mortgage and any other Liens previously approved in writing by Lender,
if any).

(j) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the applicable Individual
Property and applicable insurance requirements including, without limitation,
applicable building codes, special use permits, environmental regulations, and
requirements of insurance underwriters.

(k) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

 

-102-



--------------------------------------------------------------------------------

7.3.4 Replacement Reserve Fund. (a) Upon the occurrence and during the
continuance of an Event of Default, Lender may use the Replacement Reserve Fund
(or any portion thereof) for any purpose, including but not limited to
completion of the Replacements as provided in Section 7.3.3, or for any other
repair or replacement to any Individual Property or toward payment of the Debt
in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply the Replacement Reserve Funds
shall be in addition to all other rights and remedies provided to Lender under
this Agreement and the other Loan Documents.

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

7.3.5 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.4 Intentionally Omitted.

Section 7.5 Ground Lease Reserve.

7.5.1 Deposits to Ground Lease Fund. On each Payment Date after the Closing
Date, Borrower shall pay to Lender one-twelfth of the rents (including both base
and additional rents) and other charges due under each Ground Lease that Lender
estimates will be payable by the applicable Individual Borrower as lessee under
the related Ground Lease (collectively, the “Ground Rent”) during the next
ensuing twelve (12) months in order to accumulate with Lender sufficient funds
to pay all such Ground Rent at least thirty (30) days prior to the respective
due dates. In addition, on the Closing Date, Borrower shall pay to Lender an
amount equal to any Ground Rent payable and outstanding under any Ground Lease
within thirty (30) days of the first Payment Date, provided, that no such
initial deposit is required to be made on the Closing Date. Amounts so deposited
shall hereinafter be referred to as the “Ground Lease Reserve Fund” and the
account in which such amounts are held shall hereinafter be referred to as the
“Ground Lease Reserve Account”. The requirement to deposit the monthly deposit
for Ground Rent for any Individual Property required under this Section 7.5.1
shall be waived for each such month, so long as (i) Borrower provides Lender
evidence reasonably satisfactory to Lender that an amount equal to the Ground
Rent is being paid directly by Loan Party and Loan Party is not in default
beyond applicable notice and cure periods under the applicable Ground Lease and
(ii) no Event of Default is continuing and no Cash Sweep Period is continuing.

7.5.2 Release of Ground Lease Reserve Fund. Lender shall apply amounts in the
Ground Lease Reserve Fund to the payment of the Ground Rent. In making any
payment relating to the Ground Rent, Lender may do so according to any bill,
statement or estimate procured from the Ground Lessor under each Ground Lease,
without inquiry into the accuracy of such bill, statement or estimate. Upon the
reasonable request of Borrower, Lender shall deliver to Borrower a copy of any
such bill, statement or estimate (provided that any failure by Lender to deliver
any such bill, statement or estimate shall not constitute a default hereunder).
If the

 

-103-



--------------------------------------------------------------------------------

amount of Ground Lease Reserve Funds shall exceed the amounts due for the Ground
Rent under each Ground Lease for the immediately succeeding twelve (12) months
as determined by Lender, Lender shall, in its sole discretion, return any excess
to Borrower or credit such excess against future payments to be made to the
Ground Lease Reserve Fund. Any amounts remaining in the Ground Lease Reserve
Fund after the Debt has been paid in full shall be returned to Borrower. If at
any time Lender reasonably determines that the Ground Lease Reserve Fund is not
or will not be sufficient to pay the Ground Rent by the dates set forth above,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender estimates is sufficient
to make up the deficiency at least thirty (30) days prior to the due date of the
Ground Rent.

Section 7.6 Excess Cash Flow Reserve Fund.

7.6.1 Deposits to Excess Cash Flow Reserve Fund. During a Cash Sweep Period,
Borrower shall deposit with Lender all Excess Cash Flow in the Cash Management
Account, which shall be held by Lender as additional security for the Loan and
amounts so held shall be hereinafter referred to as the “Excess Cash Flow
Reserve Fund” and the account to which such amounts are held shall hereinafter
be referred to as the “Excess Cash Flow Reserve Account”.

7.6.2 Release of Excess Cash Flow Reserve Funds. Upon the occurrence of a Cash
Sweep Event Cure, all Excess Cash Flow Reserve Funds shall be deposited into the
Cash Management Account to be disbursed in accordance with the Cash Management
Agreement. Any Excess Cash Flow Reserve Funds remaining after the Debt has been
paid in full shall be paid to Borrower.

Section 7.7 Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds to the
payment of the Debt in any order in its sole discretion.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article VII, all interest on a Reserve
Fund shall be added to and become a part thereof. Borrower shall be responsible
for payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower.

(d) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

 

-104-



--------------------------------------------------------------------------------

(e) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

(f) The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g) Any amount remaining in the Reserve Funds after the Debt has been paid in
full shall be paid (A) if any portion of the Mezzanine Loan Debt (other than any
contingent liabilities that survive repayment of the debt under the Mezzanine
Loan Documents) is then outstanding, to Mezzanine Lender, (B) if no portion of
the Mezzanine Loan Debt (other than any contingent liabilities that survive
repayment of the debt under the Mezzanine Loan Documents), to Borrower.

ARTICLE VIII– DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if any portion of the Debt is not paid when due;

(ii) if any of the Taxes or Other Charges are not paid prior to delinquency
(unless contested in good faith and in accordance with the terms hereunder),
unless the amount payable has been adequately reserved for pursuant to this
Agreement (in which event such failure shall not constitute an Event of
Default);

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request within ten
(10) Business Days of such request;

(iv) if Borrower or any Loan Party Transfers or otherwise encumbers any portion
of any Individual Property without Lender’s prior written consent in violation
of the provisions of this Agreement or Article 6 of the Mortgage;

 

-105-



--------------------------------------------------------------------------------

(v) if any representation or warranty made by Borrower or any other Loan Party
herein or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender shall
have been false or misleading in any material respect as of the date the
representation or warranty was made; provided, however, that with respect to any
such breach which was unintentionally made and which is susceptible of being
cured, such breach shall not be deemed an Event of Default hereunder unless and
until it shall remain uncured for thirty (30) days after Borrower receives
written notice of such breach; provided that Borrower acknowledges and agrees
that the representations and warranties set forth in Sections 4.1.3, 4.1.4,
4.1.5 (the last sentence only), 4.1.6, 4.1.7, 4.1.8, 4.1.9, 4.1.11, 4.1.13,
4.1.15, 4.1.32, 4.1.33, 4.1.34 and 4.1.35 are not capable of being cured;
provided, further, however, that in the case of a breach of Section 4.1.1, such
breach shall not constitute an Event of Default in the event that such breach
shall be remedied within a timely manner and in any event within not more than
thirty (30) days of Borrower obtaining knowledge of such breach;

(vi) if Borrower or any other Loan Party shall make an assignment for the
benefit of creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower or
any other Loan Party or if Borrower or any other Loan Party shall be adjudicated
a bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower
or any other Loan Party, or if any proceeding for the dissolution or liquidation
of Borrower or any Loan Party shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or any other Loan Party upon the same not being
discharged, stayed or dismissed within thirty (30) days;

(viii) if Borrower or any other Loan Party attempts to assign its rights under
this Agreement or any of the other Loan Documents or any interest herein or
therein in contravention of the Loan Documents;

(ix) if Guarantor or any guarantor or indemnitor under any guaranty or indemnity
issued in connection with the Loan shall make an assignment for the benefit of
creditors or if a receiver, liquidator or trustee shall be appointed for
Guarantor or any guarantor or indemnitor under any guarantee or indemnity issued
in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;

 

-106-



--------------------------------------------------------------------------------

(x) if Borrower or any other Loan Party breaches any covenant contained in
Section 4.1.30 hereof unless, in the case of Section 4.1.30, if such breach is
susceptible of cure, Borrower shall have (x) cured such breach, and
(y) delivered to Lender an Additional Insolvency Opinion or an update from the
law firm under the most recent Insolvency Opinion previously delivered to Lender
to the effect that such breach or violation not negate or impair the Insolvency
Opinion previously delivered to Lender, in each case, within thirty (30) days of
Borrower becoming aware of such breach, or any negative covenant contained in
Section 5.2 hereof;;

(xi) intentionally omitted;

(xii) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect unless Borrower shall have (x) cured such default, and
(y) delivered to Lender an Additional Insolvency Opinion or an update from the
law firm under the most recent Insolvency Opinion previously delivered to Lender
to the effect that such breach does not negate or impair the Insolvency Opinion
previously delivered to Lender, in each case, within thirty (30) days of
Borrower becoming aware of such default;

(xiii) if a material default by any Loan Party has occurred and continues beyond
any applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement); provided, however, that no Event of Default shall exist hereunder if
(x) prior to the earlier of (A)the date on which Manager elects to terminate the
Management Agreement and (B) thirty (30) days’ after notice of such default,
Manager shall waive such default or (y) Borrower engages a Qualified Manager in
accordance with the terms and as required by this Agreement within thirty
(30) days’ notice of the default under the Management Agreement;

(xiv) if Borrower or any other Loan Party shall continue to be in Default under
any of the terms, covenants or conditions of Section 9.1 hereof for three
(3) Business Days after notice to Borrower from Lender;

(xv) Borrower or any other Loan Party shall fail to obtain and/or maintain the
Interest Rate Cap Agreement or Replacement Interest Rate Cap Agreement, as
applicable, as required pursuant to Section 2.2.7 hereof;

(xvi) if Borrower or any other Loan Party shall continue to be in Default under
any of the other terms, covenants or conditions of this Agreement not specified
in subsections (i) to (xv) above, for ten (10) days after notice to Borrower or
any other Loan Party from Lender, in the case of any Default which can be cured
by the payment of a sum of money, or for thirty (30) days after notice from
Lender in the case of any other Default; provided, however, that if such
non-monetary Default is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and provided further that Borrower or any
other Loan Party shall have commenced to cure such Default within

 

-107-



--------------------------------------------------------------------------------

such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed ninety (90) days;

(xvii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower,
any other Loan Party, Guarantor or any Individual Property, or if any other such
event shall occur or condition shall exist, if the effect of such default, event
or condition is to accelerate the maturity of any portion of the Debt or to
permit Lender to accelerate the maturity of all or any portion of the Debt;

(xviii) (A) a breach or default by Borrower under any condition or obligation
contained in the Ground Lease that is not cured within any applicable cure
period provided therein, (B) there occurs any event or condition (beyond any
applicable notice and cure period or without any opportunity to cure) that gives
the lessor under the Ground Lease a right to terminate or cancel the Ground
Lease, or (C) the Ground Lease Property shall be surrendered or the Ground Lease
shall be terminated or cancelled for any reason or under any circumstances
whatsoever, or (D) any of the terms, covenants or conditions of the Ground Lease
shall in any manner be modified, changed, supplemented, altered, or amended
without the prior written consent of Lender in violation of the provisions of
this Agreement;;

(xix) intentionally omitted; or

(xx) if any Operating Lease is amended, modified or terminated in violation of
the terms of this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and any other Loan
Party and in and to any or all of the Properties, including, without limitation,
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and any other Loan Party and any or all of the Properties,
including, without limitation, all rights or remedies available at law or in
equity; and upon any Event of Default described in clauses (vi), (vii) or
(viii) above, the Debt and Other Obligations of Borrower and any other Loan
Party hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower and
any other Loan Party hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

-108-



--------------------------------------------------------------------------------

Section 8.2 Remedies. (a) Upon the occurrence of an Event of Default, all or any
one or more of the rights, powers, privileges and other remedies available to
Lender against Borrower and any other Loan Party under this Agreement or any of
the other Loan Documents executed and delivered by, or applicable to, Borrower
and any other Loan Party or at law or in equity may be exercised by Lender at
any time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to all or any part of any
Individual Property. Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower and each other Loan
Party agrees that if an Event of Default is continuing (i) Lender is not subject
to any “one action” or “election of remedies” law or rule, and (ii) all liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Properties and each Mortgage has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Debt has been paid in full.

(b) With respect to Borrower and each other Loan Party and the Properties,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to any Individual Property for the satisfaction of
any of the Debt in any preference or priority to any other Individual Property,
and Lender may seek satisfaction out of all of the Properties, or any part
thereof, in its absolute discretion in respect of the Debt. In addition, Lender
shall have the right from time to time to partially foreclose the Mortgages in
any manner and for any amounts secured by the Mortgages then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event Borrower and any other Loan Party
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose one or more
of the Mortgages to recover such delinquent payments or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose one or more of the Mortgages to recover so much of
the principal balance of the Loan as Lender may accelerate and such other sums
secured by the Mortgages as Lender may elect. Notwithstanding one or more
partial foreclosures, the remaining Properties shall remain subject to the
Mortgages to secure payment of sums secured by the Mortgages and not previously
recovered.

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower and each other
Loan Party shall execute and deliver to Lender from time to time, promptly after
the request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Following
the occurrence and during the continuance of an Event of Default, Borrower and
each other Loan Party hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower and each other Loan Party ratifying all that its said
attorney shall do by

 

-109-



--------------------------------------------------------------------------------

virtue thereof; provided, however, Lender shall not make or execute any such
documents under such power until three (3) days after notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under such power.
Borrower shall be obligated to pay any costs or expenses incurred in connection
with the preparation, execution, recording or filing of the Severed Loan
Documents and the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.

(d) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower and any other Loan
Party pursuant to this Agreement or the other Loan Documents, or existing at law
or in equity or otherwise. Lender’s rights, powers and remedies may be pursued
singularly, concurrently or otherwise, at such time and in such order as Lender
may determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower or any other Loan Party shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or any other Loan Party or to
impair any remedy, right or power consequent thereon.

ARTICLE IX – SPECIAL PROVISIONS

Section 9.1 Secondary Market Transaction.

9.1.1 Sale of Notes and Secondary Market Transaction. (a) Borrower and each
other Loan Party acknowledges and agrees that Lender may sell all or any portion
of the Loan and the Loan Documents, designate an administrative agent, or issue
one or more participations therein (such sales and/or participations,
collectively, a “Secondary Market Transaction”).

(b) At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower or any other Loan Party under this
Agreement, Borrower and each other Loan Party shall use reasonable efforts to
provide information not in the possession of Lender or which may be reasonably
required by Lender or take other actions reasonably required by Lender, in each
case in order to satisfy the market standards to which Lender customarily
adheres or which may be reasonably required by prospective investors in
connection with any such Secondary Market Transaction. Lender shall have the
right to provide to prospective investors any information in its possession,
including, without limitation, financial statements relating to Borrower, each
other Loan Party Guarantor, if any, the Properties and any Tenant of the
Improvements. Borrower and each other Loan Party acknowledges that certain
information regarding the Loan and the parties thereto and the Properties may be
included in a

 

-110-



--------------------------------------------------------------------------------

private placement memorandum, prospectus or other disclosure documents. Borrower
each other Loan Party agrees that each of Borrower, Loan Party, Guarantor and
their respective officers and representatives, shall, at Lender’s request, at
its sole cost and expense, cooperate with Lender’s efforts to arrange for a
Secondary Market Transaction in accordance with the market standards to which
Lender customarily adheres and/or which may be required by prospective investors
in connection with any such Secondary Market Transaction.

(c) Borrower and each other Loan Party agree to make upon Lender’s written
request, without limitation, all structural or other changes to the Loan
(including delivery of one or more new component notes to replace the original
note or modify the original note to reflect multiple components of the Loan and
such new notes or modified note may have different interest rates),
modifications to any documents evidencing or securing the Loan, creation of one
or more mezzanine loans (including amending Borrower’s organizational structure
to provide for one or more mezzanine borrowers), delivery of opinions of counsel
acceptable to potential investors and addressing such matters as potential
investors may reasonably require; provided, however, that in creating such new
notes or modified notes Borrower shall not be required to modify (i) the initial
weighted average interest rate payable under the Note, (ii) the stated maturity
of the Note, (iii) the aggregate amortization of principal of the Note, (iv) any
other material economic term of the Loan, (v) create any other material
obligations on any Loan Party, or (vi) decrease the time periods during which
Borrower is permitted to perform its obligations under the Loan Documents. In
connection with the foregoing, Borrower covenants and agrees to modify the Cash
Management Agreement to reflect the newly created components.

(d) Borrower and each other Loan Party agrees that each participant pursuant to
Section 9.1.1(a) shall be entitled to the benefits of Section 2.2.3(f) and
(g) and Section 2.7 (subject to the requirements and limitations therein,
including the requirements under Section 2.7(e) (it being understood that the
documentation required under Section 2.7(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided that such participant shall not be
entitled to receive any greater payment under Section 2.2.3(f) or Section 2.7,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in a requirement of law or in the interpretation
or application thereof, or compliance by such participant or the participating
Lender with any request or directive (whether or not having the force of law)
issued from any central bank or other Governmental Authority, in each case after
the participant acquired the applicable participation.

(e) JPMorgan Chase Bank, National Association, or an agent appointed by it, in
either case acting solely for this purpose as an agent of the Borrower, shall
maintain a register for the recordation of the names and addresses of each
Lender, and the principal amounts (and stated interest) of the Loan owing to
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower and each Lender shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

-111-



--------------------------------------------------------------------------------

(f) Each Lender that sells a participation pursuant to Section 9.1.1(a) shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loan or
other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

9.1.2 Secondary Market Transaction Costs. All reasonable third party costs and
expenses incurred by Borrower, Guarantors and Manager in connection with
Borrower’s complying with requests made under this Section 9.1 shall be paid by
Borrower.

9.1.3 Uncross of Properties. Borrower and each other Loan Party agrees that at
any time Lender shall have the unilateral right to elect to uncross any of the
Properties (the “Affected Property”). In furtherance thereof, Lender shall have
the right to (i) sever or divide the Note and the other Loan Documents in order
to allocate to such Affected Property the portion of the Loan allocable to such
Property (the “Allocated Loan Amount”) evidenced by a new note and secured by
such other loan documents (collectively, the “New Note”) having a principal
amount equal to the Loan Amount applicable to such Affected Property,
(ii) segregate the applicable portion of each of the Reserve Funds relating to
the Affected Property, (iii) release any cross-default and/or
cross-collateralization provisions applicable to such Affected Property and
(iv) take such additional action consistent therewith; provided, that such New
Note secured by such Affected Property, together with the Loan Documents secured
by the remaining Properties, shall not increase in the aggregate (A) any
monetary obligation of Borrower under the Loan Documents, or (B) any right or
other obligation of Borrower or any other Loan Party under the Loan Documents
other than to a de minimis extent. In connection with the transfer of any such
Affected Property as provided for in this Section 9.1.3, the Loan shall be
reduced by an amount equal to amount of the New Note applicable to such Affected
Property and the new loan secured by such Affected Property and evidenced by the
New Note shall be in an amount equal to such Allocated Loan Amount. Subsequent
to the release of the Affected Property from the lien of the Loan pursuant to
this Section 9.1.3, the balances of the components of the Loan shall be the same
as they would have been had a prepayment occurred in an amount equal to the
Allocated Loan Amount of the Affected Property. Provided that no Event of
Default shall have occurred and be continuing under the Loan Documents, Lender
shall cause all reasonable costs and expenses incurred by Borrower in connection
with this Section 9.1.3 (including, without limitation, any costs and expenses
incurred by Borrower in connection with the transfer of the Affected Property to
a Special Purpose Entity and the maintenance and operation of such Special
Purpose Entity) to be paid by Lender.

Section 9.2 Intentionally Omitted.

 

-112-



--------------------------------------------------------------------------------

Section 9.3 Exculpation. (a) Subject to the qualifications below, Lender shall
not enforce the liability and obligation of any Loan Party to perform and
observe the obligations contained in the Note, this Agreement, the Mortgages or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against any Loan Party, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Mortgages and the other Loan Documents, or
in the Properties, the Rents, or any other collateral given to Lender pursuant
to the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Loan Party only to the extent of Loan Party’s interest in the
Properties, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgages and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against any Loan Party in any such action or proceeding under or by
reason of or under or in connection with the Note, this Agreement, the Mortgages
or the other Loan Documents. The provisions of this Section shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name any
Loan Party as a party defendant in any action or suit for foreclosure and sale
under any of the Mortgages; (c) affect the validity or enforceability of or any
guaranty made in connection with the Loan or any of the rights and remedies of
Lender thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of any assignment of leases contained in
the Mortgages; or (f) constitute a prohibition against Lender to seek a
deficiency judgment against any Loan Party in order to fully realize the
security granted by each of the Mortgages or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against all of
the Properties

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any actual, out-of-pocket
loss, cost, expense, damage, claim or other obligation (including without
limitation reasonable attorneys’ fees and court costs) (but excluding
consequential, punitive and special damages unless the same are required to be
paid to any third party) reasonably incurred or suffered by Lender arising out
of or in connection with the following:

(i) fraud or intentional misrepresentation by any Individual Borrower, any other
Loan Party or Guarantor in connection with the Loan;

(ii) the gross negligence or willful misconduct of any Individual Borrower, any
other Loan Party or Guarantor in connection with the Property;

(iii) material physical waste of any Individual Property (except if sufficient
cash flow is not available to Borrower from the Property to prevent such
material physical waste, so long as such insufficiency does not arise from the
intentional misappropriation or conversion of revenues by any Loan Party or
Guarantor);

(iv) the removal or disposal of any portion of any Individual Property in
violation of the Loan Documents after and during the continuance of an Event of
Default unless (A) such Personal Property shall be replaced by property of the
same utility and of equivalent or greater value and (B) such removal or disposal
of such Personal Property is in the ordinary course of Borrower’s or Loan
Party’s business;

 

-113-



--------------------------------------------------------------------------------

(v) the misappropriation, misapplication or conversion by any Individual
Borrower, any other Loan Party or Guarantor of (A) any Insurance Proceeds paid
to a Loan Party by reason of any loss, damage or destruction to any Individual
Property, (B) any Awards received by a Loan Party in connection with a
Condemnation of all or a portion of any Individual Property, (C) any Rents
following and during the continuance of an Event of Default, or (D) any Rents
paid more than one month in advance;

(vi) failure to pay uncontested charges for labor or materials or other
uncontested charges or judgments incurred by an Individual Borrower that can
create Liens on any portion of any Individual Property (other than a Lien for
local real estate taxes and assessments not then due and payable, a Permitted
Encumbrance or a utility or access easement which does not materially impair the
use or value of the Property) except to the extent (A) such charges are incurred
by an Individual Borrower in accordance with the Loan Documents and
(B) sufficient funds are not available from the operation of the Individual
Property to pay such charges after payment of debt service and normal operating
expenses;

(vii) any security deposits, advance deposits or any other deposits collected
with respect to any Individual Property which are not delivered to Lender upon a
foreclosure of any Individual Property or action in lieu thereof, to the extent
permissible under applicable law and except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;

(viii) Borrower’s failure to obtain and/or maintain the Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement, as applicable, as required
pursuant to Section 2.2.7 hereof;

(ix) the determination by a court of competent jurisdiction that any payment
made by NCT Master Tenant I LLC or Holiday AL Holding LP to Borrower, any other
Loan Party, Guarantor or any of their respective Affiliates is a preference or
otherwise avoidable in a bankruptcy;

(x) with respect to the Cold Springs Property, the failure by any Person to pay
Taxes or charges for labor or materials or other charges or judgments that can
create Liens on the tax lot for such Individual Property,

(xi) failure by any Individual Borrower, Principal or Operating Lessee to
maintain its status as a Single Purpose Entity or comply with any
representation, warranty or covenant set forth in Section 4.1.30;

(xii) failure to perform and complete (including payment of all costs and
expenses in connection therewith) all Radon Remediation Work;

 

-114-



--------------------------------------------------------------------------------

(xiii) arising out of the failure of any of the Stoneybrook Property, the Essex
Property and/or the Hidden Lakes Property to comply with any applicable zoning
regulations or other Legal Requirements.

(c) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (i) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgages or to require that all collateral shall continue
to secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (ii) the Debt shall be fully recourse to Borrower in the event of any of the
following:

(A) (1) any Individual Borrower or any other Loan Party filing a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law; (2) the filing of an involuntary petition against any Individual
Borrower or any other Loan Party under the Bankruptcy Code or any other Federal
or state bankruptcy or insolvency law in which any Individual Borrower, any
other Loan Party or Guarantor colludes with, or otherwise assists such Person,
or solicits or causes to be solicited petitioning creditors for any involuntary
petition against any Individual Borrower from any Person; (3) any Individual
Borrower or any other Loan Party fails to oppose any involuntary petition filed
against it, by any other Person under the Bankruptcy Code or any other Federal
or state bankruptcy or insolvency law unless there is no good faith defense to
such involuntary petition, other than at the request or with the consent of
Lender; (4) any Individual Borrower or any other Loan Party consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for Borrower, any other Loan Party or any portion
of any Individual Property other than at the request or with the prior, written
consent of Lender; (5) any Individual Borrower or any other Loan Party making an
assignment for the benefit of creditors other than at the request or with the
prior, written consent of Lender, or admitting, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due
(except for admissions reasonably believed to be truthful when made) or

(B) if (1) any Individual Borrower or any other Loan Party fails to maintain its
status as a Single Purpose Entity or comply with any representation, warranty or
covenant set forth in Section 4.1.30 hereof (excluding any provision relating to
solvency, adequacy of capital or payment of debts as they come due), each as
required by, and in accordance with, the terms and provisions of this Agreement
or the Mortgages; but only if such failure is cited in connection with a pending
bankruptcy proceeding by a court of competent jurisdiction as a factor in
connection with ordering the substantive consolidation of the assets and
liabilities of such Individual Borrower or other Loan Party with any Person
other than an Individual Borrower or other Loan Party (except upon a motion or
pleading seeking a substantive consolidation brought or actively supported by
Lender); (3) any Individual Borrower or any other Loan Party fails to obtain
Lender’s prior written consent to any Indebtedness or voluntary Lien encumbering
the

 

-115-



--------------------------------------------------------------------------------

Properties; (4) any Individual Borrower or any other Loan Party fails to obtain
Lender’s prior written consent to any Transfer as required by this Agreement or
the Mortgages, (5) if Guarantor (or any Person comprising Guarantor), Borrower,
any other Loan Party or any Affiliate of any of the foregoing, in connection
with any enforcement action or exercise or assertion of any right or remedy by
or on behalf of Lender under or in connection with the Guaranty, the Note, the
Mortgage or any other Loan Document, raises a defense or seeks judicial
intervention or injunctive or other equitable relief of any kind, or asserts in
a pleading filed in connection with a judicial proceeding any defense against
Lender or any right in connection with any security for the Loan, other than any
defense made in good faith and not for the purpose of delaying, hindering or
impairing Lender’s rights and remedies under the Loan Documents or (6) any
material modification or termination of the Ground Lease without Lender’s
consent to the extent such consent is required pursuant to the terms of this
Agreement.

Notwithstanding the foregoing, Guarantor shall not be liable for any Guaranteed
Obligations (as defined in the Guaranty) first arising or occurring following
the date of (i) the consummation of any enforcement action by Lender under the
Loan Documents (including, a foreclosure or acceptance of a deed or assignment
in lieu of foreclosure) which results in Lender or a designee thereof or a
third-party purchaser taking title to the Property, or (ii) any foreclosure,
acceptance of an assignment in lieu of foreclosure upon the Pledged Collateral
for any Mezzanine Loan by a Mezzanine Lender and which, in each case, results in
Borrower not being under direct or indirect Control of or common Control with
Guarantor, provided, however, (A) Guarantor shall remain liable for any
Guaranteed Obligations (x) actually caused by the actions of Guarantor or any
Person Controlled by Guarantor, whether such actions occurred prior to or after
the occurrence of any of the actions set forth in clauses (i) or (ii) above
(each, an “Enforcement Action”), and (y) to the extent arising from any
circumstance, condition, action or event occurring prior to the occurrence of an
Enforcement Action, including, to the extent the applicable circumstance,
condition, action or event occurred prior to the occurrence of an Enforcement
Action, but is not discovered until after the occurrence of such Enforcement
Action and (B) Guarantor’s liability shall be automatically reinstated upon any
Enforcement Action being set aside, rescinded or invalidated, except Guarantor
shall not be liable for any loss damage, cost, expense, liability, claim or
other obligation arising from the actions or omissions of Lender, any Mezzanine
Lender, any receiver or any transferee or designee thereof during the period
between the effective date of the Enforcement Action and the date such
Enforcement Action is set aside, rescinded or invalidated.

Section 9.4 Matters Concerning Manager. If (a) with respect to OpCo Manager, an
Event of Default hereunder has occurred and remains uncured, (b) Manager shall
become subject to a Bankruptcy Action, or (c) a default occurs beyond all
applicable notice and cure periods under the Management Agreement, Borrower or
the applicable Loan Party shall, at the request of Lender, terminate the
Management Agreement and replace the Manager with a Qualified Manager pursuant
to a Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates, provided, with respect to Holiday Manager under the foregoing
clauses (b) and (c), Lender shall not request any such termination unless (i) a
Cash Sweep Period is in effect, (ii) an Event of Default is continuing or
(iii) in the reasonable judgment of Lender, such default under the Management
Agreement or such Bankruptcy Action is reasonably likely to result in a Material
Adverse Effect.

 

-116-



--------------------------------------------------------------------------------

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any reasonable set up fees or any
other initial costs relating to or arising under the Servicing Agreement, but
Borrower shall not be responsible for payment of the regular monthly master
servicing fee or trustee fee due to Servicer under the Servicing Agreement or
any fees or expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for (a) interest payable on advances made by Servicer with respect to
delinquent debt service payments (to the extent charges are due pursuant to
Section 2.3.4 and interest at the Default Rate actually paid by Borrower in
respect of such payments are insufficient to pay the same) or expenses paid by
Servicer or trustee in respect of the protection and preservation of the
Properties (including, without limitation, payments of Taxes and Insurance
Premiums) and (b) all costs and expenses, liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees payable
by Lender to Servicer: (i) as a result of an Event of Default under the Loan or
the Loan becoming specially serviced, an enforcement, refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” of the Loan Documents or of any insolvency or bankruptcy
proceeding; (ii) any liquidation fees, workout fees, special servicing fees,
operating advisor fees or any other similar fees that are due and payable to
Servicer under the Servicing Agreement or the trustee, which fees may be due and
payable under the Servicing Agreement on a periodic or continuing basis;
(iii) the costs of all property inspections and/or appraisals of the Properties
(or any updates to any existing inspection or appraisal) that Servicer or the
trustee may be required to obtain (other than the cost of regular annual
inspections required to be borne by Servicer under the Servicing Agreement); or
(iv) any special requests made by Borrower or any other Loan Party or Guarantor
during the term of the Loan including, without limitation, in connection with a
prepayment, assumption or modification of the Loan.

ARTICLE X – MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants,

promises and agreements in this Agreement, by or on behalf of Borrower or any
other Loan Party, shall inure to the benefit of the legal representatives,
successors and assigns of Lender.

 

-117-



--------------------------------------------------------------------------------

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER AND EACH OTHER
LOAN PARTY IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED
PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH LOAN PARTY HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND
THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY LOAN PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW

 

-118-



--------------------------------------------------------------------------------

YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND EACH LOAN PARTY WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH LOAN PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

CT CORPORATION SYSTEM

111 EIGHTH AVENUE

NEW YORK, NEW YORK 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO ANY LOAN PARTY IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower or any other Loan Party therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower or any
other Loan Party, shall entitle Borrower or such other Loan Party to any other
or future notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under

 

-119-



--------------------------------------------------------------------------------

this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

If to Lender:            JPMorgan Chase Bank, National Association

                                 383 Madison Avenue, 31st Floor

                                 New York, New York 10179

                                 Attention: Thomas Nicholas Cassino

                                 Facsimile No.: (212) 834-6029

with a copy to:        JPMorgan Chase Bank, National Association

                                 SPG Middle Office/CIB

                                 4 Chase Metrotech Center, 4th Floor

                                 Brooklyn, New York 11245-0001

                                 Attention: Nancy Alto

                                 Facsimile No.: (917) 546-2564

                                 and

                                 Cadwalader, Wickersham & Taft LLP

                                 One World Financial Center

                                 New York, New York 10281

                                 Attention: William P. McInerney, Esq.

                                 Facsimile No.: (212) 504-6666

If to Borrower or any other Loan Party:

                                 c/o Fortress Investment Group LLC

                                 1345 Avenue of the Americas, 45th Floor

                                 New York, New York 10105

                                 Attention: General Counsel

                                 Fax: 212-798-6070

 

-120-



--------------------------------------------------------------------------------

With a copy to:         Skadden, Arps, Slate, Meagher & Flom LLP

                                   4 Times Square

                                   New York, New York 10036

                                   Attention: Vered Rabia, Esq.

                                   Facsimile No.: (917) 777-2892

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

Section 10.7 Trial by Jury. EACH LOAN PARTY HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY EACH LOAN PARTY, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

-121-



--------------------------------------------------------------------------------

Section 10.11 Waiver of Notice. No Loan Party shall be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower or such other Loan Party and
except with respect to matters for which a Loan Party is not, pursuant to
applicable Legal Requirements, permitted to waive the giving of notice. Each
Loan Party hereby expressly waives the right to receive any notice from Lender
with respect to any matter for which this Agreement or the other Loan Documents
do not specifically and expressly provide for the giving of notice by Lender to
such other Loan Party.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, each Loan Party agrees that neither Lender nor its
agents shall be liable for any monetary damages, and each Loan Party’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by Lender in connection with
(i) the preparation, negotiation, execution and delivery of this Agreement and
the other Loan Documents and the consummation of the transactions contemplated
hereby and thereby and all the costs of furnishing all opinions by counsel for
each Loan Party (including without limitation any opinions requested by Lender
as to any legal matters arising under this Agreement or the other Loan Documents
with respect to the Properties); provided that Borrower shall not be required to
pay for costs and expenses incurred by Lender in connection with a Secondary
Market Transaction; (ii) each Loan Party’s ongoing performance of and compliance
with each Loan Party’s respective agreements and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by any Loan Party; (v) securing each Loan Party’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, in response to third party claims or the prosecuting
or defending of any action or proceeding or other litigation, in each case
against, under or affecting any Loan Party, this Agreement, the other Loan
Documents, the Properties, or any other security given for the Loan; and
(viii) enforcing any obligations of or collecting any payments due from any Loan
Party under this Agreement, the other Loan Documents or with respect to the
Properties

 

-122-



--------------------------------------------------------------------------------

(including, without limitation, any fees and expenses incurred by or payable to
Servicer or a trustee in connection with the transfer of the Loan to a special
servicer upon Servicer’s anticipation of a Default or Event of Default,
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees and interest payable on advances made by the Servicer
with respect to delinquent debt service payments or expenses of curing any Loan
Party’s defaults under the Loan Documents) or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or of any insolvency or bankruptcy proceedings or any
other amounts required under Section 9.5; provided, however, that no Loan Party
shall be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid from any amounts in the Lockbox Account or Cash Management Account, as
applicable.

(b) Each Loan Party shall indemnify, defend and hold harmless the Indemnified
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not an Indemnified Party shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against any Indemnified Party in any
manner relating to or arising out of (i) any breach by any Loan Party of its
obligations under, or any material misrepresentation by any Loan Party contained
in, this Agreement or the other Loan Documents, or (ii) the use or intended use
of the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to any
Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
such Indemnified Party. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Loan Party shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which any Loan Party may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by any Loan Party in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by such Loan Party.

 

-123-



--------------------------------------------------------------------------------

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Each Loan Party and Lender intend that the relationships created hereunder
and under the other Loan Documents be solely that of borrower and lender.
Nothing herein or therein is intended to create a joint venture, partnership,
tenancy in common, or joint tenancy relationship between any Loan Party and
Lender nor to grant Lender any interest in the Properties other than that of
mortgagee, beneficiary or lender. (b) This Agreement and the other Loan
Documents are solely for the benefit of Lender and each Loan Party and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender and each Loan Party any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations of Lender to make
the Loan hereunder are imposed solely and exclusively for the benefit of Lender
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender if, in Lender’s sole discretion, Lender deems it
advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by any Loan
Party or its Affiliates through any media intended to reach the general public
which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, JPMorgan Chase Bank, National Association, or any of their
Affiliates shall be subject to the prior written approval of Lender and JPMorgan
Chase Bank, National Association in their sole discretion; provided, that the
foregoing shall not include any filings which may be required with Governmental
Authorities and financial or regulatory authorities which shall not be subject
to the foregoing. No news release, publicity or advertising intended to reach
the general public shall contain the name of Fortress Investment Group or any
Affiliate thereof, or any part thereof, without the prior written consent of
Borrower, provided that, Lender is expressly permitted hereunder, and no consent
of Borrower or any other Person shall be required with respect to, Lender’s use
of the name Fortress Investment Group or any Affiliate thereof, or any part
thereof in connection with only one or more Secondary Market Transactions of all
or any part of the Loan and with Lender’s reasonable and customary marketing
activities that are a part of any such Secondary Market Transaction.

Section 10.18 Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets. (a) Each Loan Party acknowledges that Lender has made the Loan to
Borrower upon the security of its collective interest in the Properties and in
reliance upon the aggregate of the Properties taken together being of greater
value as collateral security than the sum of each Individual Property taken
separately. Each Loan Party agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each
Mortgage; (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross-collateralization shall in no event be deemed to
constitute a fraudulent conveyance.

 

-124-



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by law, each Loan Party, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of such
Loan Party, such Loan Party’s partners and others with interests in such Loan
Party, and of the Properties, or to a sale in inverse order of alienation in the
event of foreclosure of all or any of the Mortgages, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition, each
Loan Party, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of the Properties or
require Lender to exhaust its remedies against any Individual Property or any
combination of the Properties before proceeding against any other Individual
Property or combination of Properties; and further in the event of such
foreclosure each Loan Party does hereby expressly consents to and authorizes, at
the option of Lender, the foreclosure and sale either separately or together of
any combination of the Properties.

Section 10.19 Waiver of Counterclaim. Each Loan Party hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Each Loan Party acknowledges that, with
respect to the Loan, it shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in any Loan Party, and each Loan Party
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Each Loan Party acknowledges that Lender engages in the business of
real estate financings and other real estate transactions and investments which
may be viewed as adverse to or competitive with the business of each Loan Party
or its Affiliates.

Section 10.21 Brokers and Financial Advisors. Each Loan Party hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Each Loan Party hereby agrees to indemnify, defend and hold
Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind (including Lender’s attorneys’ fees and expenses) in any
way relating to or arising from a claim by any Person that such Person acted on
behalf of any Loan Party or Lender in connection with the transactions
contemplated herein. The provisions of this Section 10.21 shall survive the
expiration and termination of this Agreement and the payment of the Debt.

 

-125-



--------------------------------------------------------------------------------

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between any Loan Party and Lender
are superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Joint and Several Liability. If Borrower consists of more than one
(1) Person the obligations and liabilities of each of the entities comprising
the Borrower shall be joint and several. If Operating Lessee consists of more
than one (1) Person the obligations and liabilities of each of the entities
comprising Operating Lessee shall be joint and several. If OpCo Manager consists
of more than one (1) Person the obligations and liabilities of each of the
entities comprising the OpCo Manager shall be joint and several.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

(b) the right, upon not less than fifteen (15) Business Days prior written
notice to the Loan Parties in accordance with the terms of this Agreement, to
examine the books and records of the Loan Parties at any reasonable times during
business hours but no more than one (1) time during any calendar year; provided
that any such examination shall be conducted so as not to unreasonably interfere
with the business of Borrower, Master Tenant and each Operator or any Tenants or
other occupants of any Individual Property;

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year-end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. (a) Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among the respective
parties thereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

-126-



--------------------------------------------------------------------------------

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

As used in this Section 10.25 the following terms have the following meanings
ascribed thereto: (i) “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution; (ii) “Bail-In Legislation” means,
with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule; (iii) “EEA
Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described in clause (x) of this definition,
or (x) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (x) or (y) of this definition
and is subject to consolidated supervision with its parent; (iv) “EEA Member
Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway; (v) “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution; (vi) “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and (vii) “Write Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule.

 

-127-



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-128-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

NIC 12 ARLINGTON PLAZA OWNER LLC NIC 13 THE BENTLEY OWNER LLC NIC 12 BLAIR HOUSE
OWNER LLC NIC 12 BLUE WATER LODGE OWNER LLC NIC 12 BRIARCREST ESTATES OWNER LLC
NIC 12 CHATEAU RIDGELAND OWNER LLC NIC 12 CHERRY LAUREL OWNER LLC NIC 12
COLONIAL HARBOR OWNER LLC NIC 12 COUNTRY SQUIRE OWNER LLC NIC 12 COURTYARD AT
LAKEWOOD OWNER LLC NIC 12 DESOTO BEACH CLUB OWNER LLC NIC 13 DOGWOOD ESTATES
OWNER LLC NIC 12 EL DORADO OWNER LLC NIC 12 ESSEX HOUSE OWNER LLC NIC 12 FLEMING
POINT OWNER LLC NIC 13 FOUNTAINS AT HIDDEN LAKES OWNER LLC NIC 12 GRASSLANDS
ESTATES OWNER LLC NIC 12 GREELEY PLACE OWNER LLC NIC 12 GRIZZLY PEAK OWNER LLC
NIC 13 HIDDEN LAKES OWNER LLC NIC 13 ILLAHEE HILLS OWNER LLC NIC 12 JACKSON OAKS
OWNER LLC NIC 13 LODGE AT COLD SPRING OWNER LLC NIC 13 MADISON ESTATES OWNER LLC
NIC 13 MANOR AT OAKRIDGE OWNER LLC NIC 12 MAPLE DOWNS OWNER LLC NIC 13 OAKWOOD
HILLS OWNER LLC NIC 13 ORCHID TERRACE OWNER LLC NIC 13 PALMER HILLS OWNER LLC
NIC 12 PARKWOOD ESTATES OWNER LLC NIC 13 PINEWOOD HILLS OWNER LLC
NIC 12 PIONEER VALLEY LODGE OWNER LLC NIC 13 PUEBLO REGENT OWNER LLC NIC 12
REGENCY RESIDENCE OWNER LLC



--------------------------------------------------------------------------------

NIC 13 THE REGENT OWNER LLC NIC 13 ROCK CREEK OWNER LLC NIC 13 SHELDON OAKS
OWNER LLC NIC 12 SIMI HILLS OWNER LLC NIC 13 SKY PEAKS OWNER LLC NIC 12
STONEYBROOK LODGE OWNER LLC NIC 12 SUMMERFIELD ESTATES OWNER LLC NIC 13 THORNTON
PLACE OWNER LLC NIC 13 UFFELMAN ESTATES OWNER LLC NIC 12 VENTURA PLACE OWNER LLC
NIC 13 VILLAGE GATE OWNER LLC NIC 13 VISTA DE LA MONTANA OWNER LLC NIC 13 WALNUT
WOODS OWNER LLC NIC 13 THE WESTMONT OWNER LLC NIC 13 WHITEROCK COURT OWNER LLC,
each a Delaware limited liability company

 

By:  

/s/ Ivy Hernandez

  Name: Ivy Hernandez   Title:   Vice President

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

NIC 13 DURHAM REGENT OWNER LP,

a Delaware limited partnership

By: NIC 13 Durham Regent Owner GP, LLC,

      its general partner

    By:  

/s/ Ivy Hernandez

  Name: Ivy Hernandez   Title:   Vice President

NIC 13 JORDAN OAKS OWNER LP,

a Delaware limited partnership

By: NIC 13 Jordan Oaks Owner GP, LLC,

      its general partner

    By:  

/s/ Ivy Hernandez

  Name: Ivy Hernandez   Title:   Vice President



--------------------------------------------------------------------------------

The undersigned hereby execute this Agreement solely for the purposes of
agreeing to comply with, perform and observe all obligations, covenants,
obligations and duties and make, as and when required, the representations and
warranties, hereunder and under any other Loan Document that purport to bind it
or apply to it as a “Operating Lessee” or “OpCo Manager”.

 

        NEEDLE INTERCO TENANT LLC,

            a Delaware limited liability company

        By:  

/s/ Ivy Hernandez

  Name: Ivy Hernandez   Title:   Vice President

 

NIC 12 ARLINGTON PLAZA MANAGEMENT LLC NIC 13 THE BENTLEY MANAGEMENT LLC NIC 12
BLAIR HOUSE MANAGEMENT LLC NIC 12 BLUE WATER LODGE MANAGEMENT LLC NIC 12
BRIARCREST ESTATES MANAGEMENT LLC NIC 12 CHATEAU RIDGELAND MANAGEMENT LLC NIC 12
CHERRY LAUREL MANAGEMENT LLC NIC 12 COLONIAL HARBOR MANAGEMENT LLC NIC 12
COUNTRY SQUIRE MANAGEMENT LLC NIC 12 COURTYARD AT LAKEWOOD MANAGEMENT LLC NIC 12
DESOTO BEACH CLUB MANAGEMENT LLC NIC 13 DOGWOOD ESTATES MANAGEMENT LLC
NIC 13 DURHAM REGENT MANAGEMENT LLC NIC 12 EL DORADO MANAGEMENT LLC NIC 12 ESSEX
HOUSE MANAGEMENT LLC NIC 12 FLEMING POINT MANAGEMENT LLC NIC 13 FOUNTAINS AT
HIDDEN LAKES MANAGEMENT LLC



--------------------------------------------------------------------------------

NIC 12 GRASSLANDS ESTATES MANAGEMENT LLC NIC 12 GREELEY PLACE MANAGEMENT LLC NIC
12 GRIZZLY PEAK MANAGEMENT LLC NIC 13 HIDDEN LAKES MANAGEMENT LLC NIC 13 ILLAHEE
HILLS MANAGEMENT LLC NIC 12 JACKSON OAKS MANAGEMENT LLC NIC 13 JORDAN OAKS
MANAGEMENT LLC NIC 13 LODGE AT COLD SPRING MANAGEMENT LLC NIC 13 MADISON ESTATES
MANAGEMENT LLC NIC 13 MANOR AT OAKRIDGE MANAGEMENT LLC NIC 12 MAPLE DOWNS
MANAGEMENT LLC NIC 13 OAKWOOD HILLS MANAGEMENT LLC NIC 13 ORCHID TERRACE
MANAGEMENT LLC NIC 13 PALMER HILLS MANAGEMENT LLC NIC 12 PARKWOOD ESTATES
MANAGEMENT LLC NIC 13 PINEWOOD HILLS MANAGEMENT LLC NIC 12 PIONEER VALLEY LODGE
MANAGEMENT LLC NIC 13 PUEBLO REGENT MANAGEMENT LLC NIC 12 REGENCY RESIDENCE
MANAGEMENT LLC NIC 13 THE REGENT MANAGEMENT LLC NIC 13 ROCK CREEK MANAGEMENT LLC
NIC 13 SHELDON OAKS MANAGEMENT LLC NIC 12 SIMI HILLS MANAGEMENT LLC NIC 13 SKY
PEAKS MANAGEMENT LLC NIC 12 STONEYBROOK LODGE MANAGEMENT LLC



--------------------------------------------------------------------------------

NIC 12 SUMMERFIELD ESTATES MANAGEMENT LLC NIC 13 THORNTON PLACE MANAGEMENT LLC
NIC 13 UFFELMAN ESTATES MANAGEMENT LLC NIC 12 VENTURA PLACE MANAGEMENT LLC NIC
13 VILLAGE GATE MANAGEMENT LLC NIC 13 VISTA DE LA MONTANA MANAGEMENT LLC NIC 13
WALNUT WOODS MANAGEMENT LLC NIC 13 THE WESTMONT MANAGEMENT LLC

NIC 13 WHITEROCK COURT

MANAGEMENT LLC, each a Delaware limited liability company

 

By:  

/s/ Ivy Hernandez

  Name: Ivy Hernandez   Title:   Vice President



--------------------------------------------------------------------------------

LENDER:

JPMORGAN CHASE BANK, NATIONAL

    ASSOCIATION, a banking association

    chartered under the laws of the United States

    of America

By:  

/s/ Simon B. Burce

  Name: Simon B. Burce   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE I-A

(INDIVIDUAL BORROWERS)

NIC 12 Arlington Plaza Owner LLC

NIC 13 The Bentley Owner LLC

NIC 12 Blair House Owner LLC

NIC 12 Blue Water Lodge Owner LLC

NIC 12 Briarcrest Estates Owner LLC

NIC 12 Chateau Ridgeland Owner LLC

NIC 12 Cherry Laurel Owner LLC

NIC 12 Colonial Harbor Owner LLC

NIC 12 Country Squire Owner LLC

NIC 12 Courtyard at Lakewood Owner LLC

NIC 12 Desoto Beach Club Owner LLC

NIC 13 Dogwood Estates Owner LLC

NIC 13 Durham Regent Owner LP

NIC 12 El Dorado Owner LLC

NIC 12 Essex House Owner LLC

NIC 12 Fleming Point Owner LLC

NIC 13 Fountains at Hidden Lakes Owner LLC

NIC 12 Grasslands Estates Owner LLC

NIC 12 Greeley Place Owner LLC

NIC 12 Grizzly Peak Owner LLC

NIC 13 Hidden Lakes Owner LLC

NIC 13 Illahee Hills Owner LLC

NIC 12 Jackson Oaks Owner LLC

NIC 13 Jordan Oaks Owner LP

NIC 13 Lodge at Cold Spring Owner LLC

NIC 13 Madison Estates Owner LLC

NIC 13 Manor at Oakridge Owner LLC

NIC 12 Maple Downs Owner LLC

NIC 13 Oakwood Hills Owner LLC

NIC 13 Orchid Terrace Owner LLC

NIC 13 Palmer Hills Owner LLC

NIC 12 Parkwood Estates Owner LLC

NIC 13 Pinewood Hills Owner LLC

NIC 12 Pioneer Valley Lodge Owner LLC

NIC 13 Pueblo Regent Owner LLC

NIC 12 Regency Residence Owner LLC

NIC 13 The Regent Owner LLC

NIC 13 Rock Creek Owner LLC

NIC 13 Sheldon Oaks Owner LLC

 

SCH. I-A -1



--------------------------------------------------------------------------------

NIC 12 Simi Hills Owner LLC

NIC 13 Sky Peaks Owner LLC

NIC 12 Stoneybrook Lodge Owner LLC

NIC 12 Summerfield Estates Owner LLC

NIC 13 Thornton Place Owner LLC

NIC 13 Uffelman Estates Owner LLC

NIC 12 Ventura Place Owner LLC

NIC 13 Village Gate Owner LLC

NIC 13 Vista De La Montana Owner LLC

NIC 13 Walnut Woods Owner LLC

NIC 13 The Westmont Owner LLC

NIC 13 Whiterock Court Owner LLC

 

SCH. I-A -2



--------------------------------------------------------------------------------

SCHEDULE I-B

(OPCO MANAGERS)

NIC 12 Arlington Plaza Management LLC

NIC 13 The Bentley Management LLC

NIC 12 Blair House Management LLC

NIC 12 Blue Water Lodge Management LLC

NIC 12 Briarcrest Estates Management LLC

NIC 12 Chateau Ridgeland Management LLC

NIC 12 Cherry Laurel Management LLC

NIC 12 Colonial Harbor Management LLC

NIC 12 Country Squire Management LLC

NIC 12 Courtyard at Lakewood Management LLC

NIC 12 Desoto Beach Club Management LLC

NIC 13 Dogwood Estates Management LLC

NIC 13 Durham Regent Management LLC

NIC 12 El Dorado Management LLC

NIC 12 Essex House Management LLC

NIC 12 Fleming Point Management LLC

NIC 13 Fountains at Hidden Lakes Management LLC

NIC 12 Grasslands Estates Management LLC

NIC 12 Greeley Place Management LLC

NIC 12 Grizzly Peak Management LLC

NIC 13 Hidden Lakes Management LLC

NIC 13 Illahee Hills Management LLC

NIC 12 Jackson Oaks Management LLC

NIC 13 Jordan Oaks Management LLC

NIC 13 Lodge at Cold Spring Management LLC

NIC 13 Madison Estates Management LLC

NIC 13 Manor at Oakridge Management LLC

NIC 12 Maple Downs Management LLC

NIC 13 Oakwood Hills Management LLC

NIC 13 Orchid Terrace Management LLC

NIC 13 Palmer Hills Management LLC

NIC 12 Parkwood Estates Management LLC

NIC 13 Pinewood Hills Management LLC

NIC 12 Pioneer Valley Lodge Management LLC

NIC 13 Pueblo Regent Management LLC

NIC 12 Regency Residence Management LLC

NIC 13 The Regent Management LLC

NIC 13 Rock Creek Management LLC

NIC 13 Sheldon Oaks Management LLC

NIC 12 Simi Hills Management LLC

NIC 13 Sky Peaks Management LLC

NIC 12 Stoneybrook Lodge Management LLC

NIC 12 Summerfield Estates Management LLC

 

SCH. I-B -1



--------------------------------------------------------------------------------

NIC 13 Thornton Place Management LLC

NIC 13 Uffelman Estates Management LLC

NIC 12 Ventura Place Management LLC

NIC 13 Village Gate Management LLC

NIC 13 Vista De La Montana Management LLC

NIC 13 Walnut Woods Management LLC

NIC 13 The Westmont Management LLC

NIC 13 Whiterock Court Management LLC

 

SCH. I-B -2



--------------------------------------------------------------------------------

SCHEDULE II-A

(RENT ROLL)

 

SCH. II -1



--------------------------------------------------------------------------------

SCHEDULE II-B

MAJOR CONTRACTS

NONE

 

SCH. II -1



--------------------------------------------------------------------------------

SCHEDULE III

(REQUIRED REPAIRS)

(Attached hereto)

 

SCH. III-1



--------------------------------------------------------------------------------

Required Repairs Schedule

 

General Property Information

  

Repairs Information

 

#

  

Property

  

Location

  

Required Repair Description

   Repair
Cost
Estimate      Repair
Reserve
(115% of cost)  

1

   Thornton Place    Topeka, KS    Concrete paving: Repair at service drive (see
section 3.1.6)*    $ 2,850      $ 3,278            Water softening equipment:
Return water softening equipment to service (see section 3.3.1)    $ 3,500     
$ 4,025            Carbon Monoxide Detectors: Install CO detectors in resident
units with gas appliances (see section 3.3.6)    $ 350      $ 403  

2

   Grasslands Estates    Wichita, KS    Exterior walls/roof (structural):
Framing, expansion joint and drywall repairs per the follow-up study (see
section 3.2.3 & appended Greenberg Farrow report in the PCA)    $ 22,000      $
25,300            Building power/wiring: Repair damaged outlets due to recent
storm (see section 3.3.5)    $ 3,000      $ 3,450  

3

   Summerfield Estates    Shreveport, LA    Concrete paving: Replace; located in
the circular drive at the main entrance of building (see section 3.1.6)*    $
1,400      $ 1,610            Common area floor: Framing and Finish Repairs (see
section 3.2.3 and appended Greenberg Farrow report in the PCA)    $ 11,000     
$ 12,650            Water heater exhaust vent: Repair (see section 3.3.1)    $
1,500      $ 1,725            Fire suppression: Repair deficiencies (see section
3.3.6)    $ 2,500      $ 2,875  

4

   The El Dorado    Richardson, TX    Foundation (structural): Repairs along
eastern portion of the Property (see section 3.2.2 and the Structural Report
included in the appendix of the PCA)    $ 5,000      $ 5,750            Exterior
Slab Repair: Pressure grout to stabilize and address trip hazard (see the
Structural Report included in the appendix of the PCA)    $ 2,000      $ 2,300  

5

   The Courtyard At Lakewood    Lakewood, CO    Garages: Structural deck
(ceiling of parking garage/floor of courtyard) requires sealing to eliminate
water infiltration into parking structure (see section 3.2.1)*    $ 68,262     
$ 78,501            Windows and frames: Replace units with failed seals (see
section 3.2.7)    $ 21,900      $ 25,185            Fire suppression:
Investigation to confirm that installed Omega heads were recalled (see section
3.3.6)    $ 1,500      $ 1,725            Buzzer/intercom (security): Door/entry
intercom system repair (see section 3.3.8)    $ 5,000      $ 5,750  

 

SCH. III -2



--------------------------------------------------------------------------------

Required Repairs Schedule (cont.)

 

General Property Information

  

Repairs Information

 

#

  

Property

  

Location

  

Required Repair Description

   Repair
Cost
Estimate      Repair
Reserve
(115% of cost)            ADA site ramp: Replacement (see section 3.1.6)    $
2,000      $ 2,300            Timber retaining wall: Install guard railing (see
section 3.1.8)    $ 3,000      $ 3,450            Parapet wall capping: Repair
parapet wall capping (holes and open seams) (see section 3.2.5)    $ 5,000     
$ 5,750  

6

   Parkwood Estates    Fort Collins, CO    Kitchen outlets—Standard: Add GFCI
outlets (see section 3.3.5)    $ 5,600      $ 6,440            Fire suppression:
Inspect for recalled Central sprinkler heads (see section 3.3.6)    $ 1,500     
$ 1,725  

7

   Greeley Place    Greeley, CO    Unit outlets—GFCI protection: Install GFCI
(see section 3.3.5)    $ 5,500      $ 6,325            Asphaltic concrete:
Repair pothole at HCA parking in north parking lot; overlay and seal coat a
portion of the parking lot (see section 3.1.6)*    $ 6,800      $ 7,820        
   Concrete paving: Repair entrance apron to north parking lot (see section
3.1.6)*    $ 1,200      $ 1,380  

8

   Pueblo Regent    Pueblo, CO    Electrical: Add GFCI outlets in wet locations
Install GFCIs as needed in approx. 1/3 of units (2 outlets per unit) (see
section 3.3.5)    $ 3,300      $ 3,795            Buzzer/intercom (security):
Door entry intercom system is out of service (see section 3.3.8)    $ 5,000     
$ 5,750  

9

   Village Gate    Farmington, CT    Asphaltic concrete - rear of the property:
Overlay (see section 3.1.6)*    $ 10,350      $ 11,903            Pedestrian
paving/hardscape: Replace - trip hazards (see section 3.1.6)*    $ 3,000      $
3,450  

10

   Lodge At Cold Spring    Rocky Hill, CT    Emergency lighting/generator:
replace (see section 3.3.5)    $ 37,500      $ 43,125            Roof covering:
Repair leak (see section 3.2.5)    $ 2,000      $ 2,300            Rooftop
Packaged Units: Replace down unit and older unit (see section 3.3.3)    $ 15,000
     $ 17,250  

11

   Cherry Laurel    Tallahassee, FL    Unit ceiling finish: Moisture condition
Unit 301 (see section 3.4.3)    $ 250      $ 288  

12

   Regency Residence    Port Richey, FL    Pedestrian paving/hardscape: repair
(see section 3.1.6)*    $ 1,000      $ 1,150            Common domestic water
storage tank: replace (see section 3.3.1)    $ 1,500      $ 1,725  

13

   Palmer Hills    Bettendorf, IA    Foundation: waterproofing (see section
3.2.2)    $ 2,000      $ 2,300            GFCI Outlet: Install (see section
3.3.5)    $ 125      $ 144  

14

   Blue Water Lodge    Fort Gratiot, MI    Fire suppression: Inspect and replace
recalled heads Central (LF) (see section 3.3.6)    $ 1,500      $ 1,725        
   Carbon Monoxide Detectors: Install in cottages (see section 3.3.6)    $ 200  
   $ 230  

 

SCH. III -3



--------------------------------------------------------------------------------

Required Repairs Schedule (cont.)

 

General Property Information

  

Repairs Information

 

#

  

Property

  

Location

  

Required Repair Description

   Repair
Cost
Estimate      Repair
Reserve
(115% of cost)  

15

   Country Squire    St. Joseph, MO    Concrete paving: Epoxy crack sealing
throughout the property (see section 3.1.6)*    $ 2,500      $ 2,875           
Pedestrian paving/hardscape: Replace trip hazards (see section 3.1.6)*    $
2,250      $ 2,588            Carbon Monoxide Detectors: Install in mechanical
room, kitchen and adjacent to gas fire place in dining room (see section 3.3.6)
   $ 225      $ 259  

16

   Chateau Ridgeland    Ridgeland, MS    Asphaltic concrete: Overlay (see
section 3.1.6)*    $ 12,000      $ 13,800            Exterior walls/roof
(structural): Repoint (see section 3.2.4)    $ 3,500      $ 4,025           
Roof coverings: Replace flat roof (see section 3.2.5)    $ 6,175      $ 7,101  

17

   Jordan Oaks    Cary, NC    Concrete paving: Replace - near dumpster enclosure
(see section 3.1.6)*    $ 1,500      $ 1,725            Roof covering: Repair
potential roof leak (see section 3.2.5)    $ 2,500      $ 2,875  

18

   Durham Regent    Durham, NC    Concrete paving: Seal lineal cracks - near
main entrance and sidewalk (see section 3.1.6)*    $ 500      $ 575           
Pedestrian paving/hardscape: Seal lineal cracks (see section 3.1.6)*    $ 500  
   $ 575            Trash enclosures: Repair (see section 3.1.8)    $ 1,500     
$ 1,725            Retaining Walls: Repair (see section 3.1.8)    $ 1,500      $
1,725            HVAC - PTAC unit enclosure: Replace (see section 3.3.3)    $
1,800      $ 2,070            Fire sprinkler contractor: Survey for potentially
recalled heads (see section 3.3.6)    $ 1,500      $ 1,725            Elevators:
Modernize (see section 3.3.7)    $ 50,000      $ 57,500  

19

   Maple Downs    Fayetteville, NY    Pond: Install barrier/fencing to
discourage access at pond (see section 3.1.3)    $ 3,500      $ 4,025           
Site fences: Repair (see section 3.1.8)    $ 1,650      $ 1,898           
Retaining Walls: Repair (see section 3.1.8)    $ 1,500      $ 1,725           
Trash enclosures: Replace Gates (see section 3.1.8)    $ 1,000      $ 1,150     
      Roof covering - flat - detached house: Repair (see section 4.1)    $ 1,000
     $ 1,150  

20

   Fleming Point    Greece, NY    Asphaltic concrete: Overlay (see section
3.1.6)*    $ 3,780      $ 4,347            Pedestrian paving/hardscape: Repair
(see section 3.1.6)*    $ 1,000      $ 1,150            Retaining Walls: Replace
(see section 3.1.8)    $ 15,750      $ 18,113  

21

   The Fountains At Hidden Lakes    Salem, OR    CO Detectors: Add CO detectors
in apartments (see section 3.3.6)    $ 5,700      $ 6,555  

 

SCH. III -4



--------------------------------------------------------------------------------

Required Repairs Schedule (cont.)

 

General Property Information

  

Repairs Information

 

#

  

Property

  

Location

  

Required Repair Description

   Repair
Cost
Estimate      Repair
Reserve
(115% of cost)  

22

   Hidden Lakes    Salem, OR    Foundation (waterproofing): Allowance to
evaluate and repair water infiltration in crawl spaces of cottages (see section
3.2.2)    $ 20,000      $ 23,000            Roof drainage (gutters, drains,
etc.): Repair gutters and install french drains at downspouts (see section
3.2.5)    $ 5,000      $ 5,750            Smoke and fire detection: Repair
deficiencies identified by fire inspection (see section 3.3.6)    $ 3,000      $
3,450  

23

   The Regent    Corvallis, OR    Sprinkler head inspection: Inspect for
recalled heads (see section 3.3.6)    $ 1,500      $ 1,725  

24

   Sheldon Oaks    Eugene, OR    EIFS repair: Repair damaged EIFS (see section:
3.2.1)    $ 5,000      $ 5,750            Fire suppression: Inspect for recalled
heads (see section 3.3.6)    $ 1,500      $ 1,725  

25

   Essex House    Lemoyne, PA    Fire suppression: Allowance to address fire
sprinkler inspection deficiencies and re-inspect (see section 3.3.6)    $ 5,000
     $ 5,750  

26

   Walnut Woods    Boyertown, PA    Fire suppression: fire sprinkler inspection
deficiencies and re-inspect (see section 3.3.6)    $ 5,000      $ 5,750  

27

   Uffelman Estates    Clarksville, TN    Pedestrian paving/hardscape: Repair
trip hazards (see section 3.1.6)*    $ 1,500      $ 1,725  

28

   The Bentley    Dallas, TX    Site fences: Repair settled brick site walls and
cracks in brick (see section 3.1.8)    $ 2,000      $ 2,300  

29

   Arlington Plaza    Arlington, TX    Building power/wiring: Install GFCI -
GFCI outlets were observed at all bathrooms. However, no GFCI outlets are
provided in resident unit kitchen area (see section 3.3.5)    $ 4,900      $
5,635  

30

   Madison Estates    San Antonio, TX    Other paving: Replace/reset at least
three small brick paver areas at main entrance (see section 3.1.6)*    $ 500  
   $ 575            Building power/wiring: Provide GFCI outlets in resident unit
kitchens (see section 3.3.5)    $ 8,050      $ 9,258            Fire
suppression: Replace the painted fire sprinkler heads and reinspect (see section
3.3.6)    $ 1,000      $ 1,150  

31

   Ventura Place    Lubbock, TX    Asphaltic concrete: Repair potholes –
northeast corner of parking lot (see section 3.1.6)*    $ 3,000      $ 3,450  
         Fire Alarm System Replacement (see section 3.3.6)    $ 95,000      $
109,250  

 

SCH. III -5



--------------------------------------------------------------------------------

Required Repairs Schedule (cont.)

 

General Property Information

  

Repairs Information

 

#

  

Property

  

Location

  

Required Repair Description

   Repair
Cost
Estimate      Repair
Reserve
(115% of cost)  

32

   Pioneer Valley Lodge    North Logan, UT    Asphalt Full Depth Repair:
scattered – see pictures at the end of report (see section 3.1.6)*    $ 3,000  
   $ 3,450            Asphalt Crack Repairs: scattered (see section 3.1.6)*    $
2,500      $ 2,875            Roof drainage (gutters, drains, etc.): Southeast
corner of the porte cochere: replace damaged areas (see section 3.2.5)    $ 225
     $ 259            Seismic Straps: Install seismic straps on the 100 gallon
natural gas water heaters (see page 64 for picture)    $ 240      $ 276  

33

   Colonial Harbor    Yorktown, VA    Domestic water heaters: One replacement
ongoing (see section 3.3.1)    $ 1,275      $ 1,466            Water damaged
interior finishes: Water damaged drywall and vinyl flooring being replaced (see
page 56 for pictures)    $ 4,500      $ 5,175              

 

 

    

 

 

 

Total

            $ 561,607      $ 645,848              

 

 

    

 

 

 

 

* Required to be completed by 3/31/2019. All other items are required to be
completed by 12/31/2018.

 

SCH. III -6



--------------------------------------------------------------------------------

SCHEDULE IV

(ORGANIZATIONAL CHART OF BORROWER)

 

SCH. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

(RELEASE AMOUNTS)

 

Mortgage Allocated Loan Amounts

 

General Property Information

  

 

 

#

  

Property Name

  

City

  

State

   Mortgage ALA  

1

   Parkwood Estates    Fort Collins    Colorado    $ 10,747,000  

2

   Madison Estates    San Antonio    Texas    $ 7,785,000  

3

   Ventura Place    Lubbock    Texas    $ 11,850,000  

4

   The Westmont    Santa Clara    California    $ 21,621,000  

5

   Sky Peaks    Reno    Nevada    $ 15,885,000  

6

   Blair House    Normal    Illinois    $ 10,873,000  

7

   Jackson Oaks    Paducah    Kentucky    $ 7,564,000  

8

   Blue Water Lodge    Fort Gratiot    Michigan    $ 13,300,000  

9

   Oakwood Hills    Eau Claire    Wisconsin    $ 11,252,000  

10

   Essex House    Lemoyne    Pennsylvania    $ 13,741,000  

11

   The Manor at Oakridge    Harrisburg    Pennsylvania    $ 12,733,000  

12

   Walnut Woods    Boyertown    Pennsylvania    $ 13,111,000  

13

   Grizzly Peak    Missoula    Montana    $ 14,561,000  

14

   The Fountains at Hidden Lakes    Salem    Oregon    $ 8,194,000  

15

   Hidden Lakes    Salem    Oregon    $ 15,191,000  

16

   The Regent    Corvallis    Oregon    $ 10,211,000  

17

   Rock Creek    Hillsboro    Oregon    $ 14,750,000  

18

   Sheldon Oaks    Eugene    Oregon    $ 12,355,000  

19

   Stonybrook Lodge    Corvallis    Oregon    $ 22,755,000  

20

   Colonial Harbor    Yorktown    Virginia    $ 14,120,000  

21

   Durham Regent    Durham    North Carolina    $ 13,804,000  

22

   Jordan Oaks    Cary    North Carolina    $ 17,145,000  

23

   Vista de la Montana    Surprise    Arizona    $ 10,590,000  

24

   Simi Hills    Simi Valley    California    $ 22,251,000  

25

   Lodge at Cold Spring    Rocky Hill    Connecticut    $ 12,544,000  

26

   Village Gate    Farmington    Connecticut    $ 19,919,000  

27

   Fleming Point    Greece    New York    $ 16,704,000  

28

   Maple Downs    Fayetteville    New York    $ 17,776,000  

29

   Cherry Laurel    Tallahassee    Florida    $ 10,843,000  

30

   Desoto Beach Club    Sarasota    Florida    $ 15,065,000  

31

   Regency Residence    Port Richey    Florida    $ 12,670,000  

32

   Summerfield Estates    Shreveport    Louisiana    $ 1,097,000  

33

   Chateau Ridgeland    Ridgeland    Mississippi    $ 6,297,000  

34

   Uffelman Estates    Clarksville    Tennessee    $ 8,068,000  

35

   Arlington Plaza    Arlington    Texas    $ 6,398,000  

36

   The Bentley    Dallas    Texas    $ 11,724,000  

37

   Whiterock Court    Dallas    Texas    $ 10,873,000  

38

   Dogwood Estates    Denton    Texas    $ 15,506,000  

39

   The El Dorado    Richardson    Texas    $ 6,177,000  

40

   Pinewood Hills    Flower Mound    Texas    $ 12,607,000  

 

SCH. V-1



--------------------------------------------------------------------------------

Mortgage Allocated Loan Amounts (cont.)

 

General Property Information

  

 

 

#

  

Property Name

  

City

  

State

   Mortgage ALA  

41

   The Courtyard at Lakewood    Lakewood    Colorado    $ 11,661,000  

42

   Greeley Place    Greeley    Colorado    $ 7,564,000  

43

   Pueblo Regent    Pueblo    Colorado    $ 7,753,000  

44

   Illahee Hills    Urbandale    Iowa    $ 9,644,000  

45

   Palmer Hills    Bettendorf    Iowa    $ 9,140,000  

46

   Grasslands Estates    Wichita    Kansas    $ 11,315,000  

47

   Thornton Place    Topeka    Kansas    $ 10,022,000  

48

   Briarcrest Estates    Ballwin    Missouri    $ 9,707,000  

49

   Country Squire    St. Joseph    Missouri    $ 10,716,000  

50

   Orchid Terrace    St. Louis    Missouri    $ 19,667,000  

51

   Pioneer Valley Lodge    North Logan    Utah    $ 7,154,000  

Total

         $ 625,000,000  

 

SCH. V-2



--------------------------------------------------------------------------------

SCHEDULE VI

 

Environmental Repairs Requirements

General Property Information

#

  

Property Name

  

City

  

State

  

Requirements

1    Vista De La Montana    Surprise    AZ    Complete remediation, if any, of
all units with elevated radon levels as set forth in the radon testing reports
to be delivered following closing. 2    Parkwood Estates    Fort Collins    CO
   Complete remediation, if any, of all units with elevated radon levels as set
forth in the radon testing reports to be delivered following closing. 3    The
Fountains At Hidden Lakes    Salem    OR    Complete remediation, if any, of all
units with elevated radon levels as set forth in the radon testing reports to be
delivered following closing. 4    Walnut Woods    Boyertown    PA    Complete
remediation, if any, of all units with elevated radon levels as set forth in the
radon testing reports to be delivered following closing.

 

SCH. V-1